EXHIBIT 10.2
Loan Number 1013760


SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
        THIS SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”) is dated as of April 30, 2020 (the “Effective Date”), by and
among LGI HOMES, INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined below) party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, in its
capacity as Administrative Agent for the Lenders (together with its successors
and assigns, the “Administrative Agent”).
W I T N E S S E T H :
WHEREAS, Borrower, the lenders from time to time party thereto (the “Lenders”),
and Administrative Agent entered into that certain Fourth Amended and Restated
Credit Agreement dated as of May 6, 2019, as amended by that certain Lender
Addition and Acknowledgment Agreement and First Amendment to Fourth Amended and
Restated Credit Agreement dated as of December 6, 2019 (as amended, and as the
same may have been further amended, restated, supplemented, or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”);
and
WHEREAS, the Borrower has requested that the Requisite Lenders amend certain
provisions of the Credit Agreement, including, among other things, extending the
maturity date (with respect to certain Requisite Lenders), as set forth herein,
and the Administrative Agent and the Requisite Lenders have agreed to such
amendments, subject to the terms and conditions set forth below.
NOW, THEREFORE, for and in consideration of the above premises and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, each of the parties hereto hereby covenant
and agree as follows:
SECTION 1. Definitions. Unless otherwise specifically defined herein, each term
used herein which is defined in the Credit Agreement shall have the meaning
assigned to such term in the Credit Agreement. Each reference to “hereof,”
“hereunder,” “herein,” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall from and after the date hereof refer to the Credit
Agreement as amended hereby.
SECTION 2. Amendments to the Credit Agreement.
(a) On and as of the Effective Date, the text of the Credit Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined) as set forth in the pages of the Credit Agreement attached
hereto as Annex A.
SECTION 3. Current Revolving Commitments. As of the Effective Date, the
Revolving Commitment for each of the Lenders is as set forth on Schedule I
attached hereto.



--------------------------------------------------------------------------------



SECTION 4. Miscellaneous.
(a)Effect of Agreement. Except as set forth expressly hereinabove, all terms of
the Credit Agreement and the other Loan Documents shall be and remain in full
force and effect, and shall constitute the legal, valid, binding, and
enforceable obligations of the Borrower and each of the Subsidiary Guarantors.
(b)Loan Document. For the avoidance of doubt, the Borrower, the Lenders party
hereto and the Administrative Agent hereby acknowledge and agree that this
Agreement is a Loan Document.
(c)No Novation or Mutual Departure. The Borrower expressly acknowledges and
agrees that (i) there has not been, and this Agreement does not constitute or
establish, a novation with respect to the Credit Agreement or any of the other
Loan Documents, or a mutual departure from the strict terms, provisions, and
conditions thereof, other than with respect to the amendments contained in
Section 2 above; and (ii) nothing in this Agreement shall affect or limit the
Administrative Agent’s or Lenders’ right to demand payment of liabilities owing
from the Borrower to the Administrative Agent or any Lender under, or to demand
strict performance of the terms, provisions and conditions of, the Credit
Agreement and the other Loan Documents, to exercise any and all rights, powers,
and remedies under the Credit Agreement or the other Loan Documents or at law or
in equity, or to do any and all of the foregoing, immediately at any time after
the occurrence of a Default or an Event of Default under the Credit Agreement or
the other Loan Documents.
(d)Ratification. The Borrower (i) hereby restates, ratifies, and reaffirms each
and every term, covenant, and condition, as modified by this Agreement, set
forth in the Credit Agreement and the other Loan Documents to which it is a
party effective as of the date hereof and (ii) restates and renews each and
every representation and warranty heretofore made by it in the Credit Agreement
and the other Loan Documents as fully as if made on the date hereof and with
specific reference to this Agreement and any other Loan Documents executed or
delivered in connection herewith (except with respect to representations and
warranties made as of an expressed date, in which case such representations and
warranties shall be true and correct as of such date).
(e)No Default. To induce the Administrative Agent and the Lenders party hereto
to enter into this Agreement and to continue to make advances pursuant to the
Credit Agreement (subject to the terms and conditions thereof), the Borrower
hereby acknowledges and agrees that, as of the date hereof, and after giving
effect to the terms hereof, (i) there exists (x)  no Default or Event of Default
and (y) no right of offset, defense, counterclaim, claim, or objection in favor
of the Borrower or any Subsidiary Guarantor arising out of or with respect to
any of the Loans or other obligations of the



--------------------------------------------------------------------------------



Borrower or the Subsidiary Guarantor owed to the Administrative Agent and the
Lenders party hereto under the Credit Agreement or any other Loan Document, and
(ii) Borrower releases and forever discharges the Administrative Agent and the
Lenders, their agents, servants, employees, directors, officers, attorneys,
branches, affiliates, subsidiaries, successors and assigns and all persons,
firms, corporations and organizations acting or who have acted in their behalf
of and from all damage, loss, claims, demands, liabilities, obligations, actions
and causes of action whatsoever which they or any of them may now have or claim
to have against the Administrative Agent and the Lenders or any of the other
persons or entities described in this clause (ii) as of the date hereof, and
whether presently known or unknown, and of every nature and extent whatsoever on
account of or in any way touching, concerning, arising out of or founded upon
the Credit Agreement or the Loan Documents.
(f)Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
This Agreement may be executed by each party on separate copies, which copies,
when combined so as to include the signatures of all parties, shall constitute a
single counterpart of the Agreement.
(g)Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement via facsimile, telecopy, or other
electronic method of transmission pursuant to which the signature of such party
can be seen (including, without limitation, Adobe Corporation’s Portable
Document Format) shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by facsimile or other electronic method
of transmission shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability, or binding
effect of this Agreement.
(h)Recitals Incorporated Herein. The preamble and the recitals to this Agreement
are hereby incorporated herein by this reference.
(i)Section References. Section titles and references used in this Agreement
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreements among the parties hereto evidenced hereby.
(j)Further Assurances. The Borrower agrees to take, at Borrower’s sole cost and
expense, such further actions as the Administrative Agent shall reasonably
request from time to time to evidence the amendments set forth herein and the
transactions contemplated hereby.



--------------------------------------------------------------------------------



(k)Governing Law. This Agreement and the Consent, Reaffirmation, and Agreement
of Subsidiary Guarantors attached hereto shall be governed by and construed and
interpreted in accordance with the internal laws of the State of New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the laws of the
State of New York.
(1)Electronic Signatures.
(A)Each of the parties hereto consents to do business electronically in
connection with this Agreement, any other Loan Document and the transactions
contemplated hereby or thereby. Delivery of an executed counterpart of a
signature page of this Agreement or any other Loan Documents by telecopy,
emailed pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document.
(B)The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to any document, instrument, amendment, restatement,
modification, reaffirmation, assignment and acceptance or other agreement to be
signed in connection with this Agreement, any other Loan Document and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity, admissibility into
evidence and enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, Uniform Real Property
Electronic Recording Act, if applicable, the New York State Electronic
Signatures and Records Act, the Illinois Electronic Commerce Security Act or any
other similar state laws based on the Uniform Electronic Transactions Act, if
applicable; provided that nothing herein shall require the Administrative Agent
to accept Electronic Signatures in any form or format without its prior written
consent, which consent can be withheld in its sole discretion.
(C)Without limiting the generality of the foregoing, each of the parties hereto
hereby (i) agrees that, for all purposes, including without limitation, in
connection with any workout, restructuring, enforcement of remedies, bankruptcy
proceedings, other proceedings or litigation arising out of or related to this
Agreement, the other Loan Documents and the transactions contemplated hereby or
thereby, electronic images of this Agreement or any other Loan Documents (in
each case, including with respect to any signature pages thereto) shall have the



--------------------------------------------------------------------------------



same legal effect, validity, admissibility into evidence and enforceability as
any paper original, and (ii) waives any argument, defense or right to contest
the validity, admissibility into evidence or enforceability of this Agreement,
the Loan Documents or the transactions contemplated hereby or thereby based
solely on the lack of paper original copies of any Loan Documents, including
with respect to any signatures thereon. For the avoidance of doubt, the parties
hereto hereby agree that this provision shall apply in equal force and have the
same enforceability, validity and admissibility into evidence to each other Loan
Document and any amendment, restatement, modification, reaffirmation, assignment
and acceptance or other document related to this Agreement or such other Loan
Document whether or not expressly stated therein.
(D)Even though the parties agree that such Electronic Signatures are legally
enforceable and intended to be effective for all purposes, the signing parties
agree if requested by Administrative Agent in its sole discretion to promptly
deliver to Administrative Agent the requested original document bearing an
original manual signature, (i) in order to reduce the risk of fraud, comply with
potentially applicable regulations, (ii) to the extent required or advisable to
be delivered in connection with any program made available to the Administrative
Agent or any of its affiliates by the Federal Reserve System or any Federal
Reserve Bank, the U.S. Treasury Department or any other federal or state
regulatory body, (iii) to the extent required pursuant to the order of any court
or administrative agency or in any pending legal, judicial or administrative
proceeding, or as otherwise as required by applicable law, rule or regulation or
compulsory legal process, or as requested by a governmental and/or regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), or (iv) for other operational or risk
management purposes.
(E)As used in this section, “Electronic Signature” means an electronic sound,
symbol, or process attached to, or associated with, a contract or other record
and adopted by a Person with the intent to sign, authenticate or accept such
contract or record.
SECTION 5. Conditions Precedent. This Agreement shall become effective only upon
the satisfaction of the following conditions precedent:
(a)The Administrative Agent shall have received each of the following, each in
form and substance reasonably satisfactory to the Administrative Agent:
(i)  counterparts of this Agreement duly executed by the Borrower, the Requisite
Lenders and the Administrative Agent;



--------------------------------------------------------------------------------



(ii) counterparts of the Consent, Reaffirmation, and Agreement of Subsidiary
Guarantors attached hereto duly executed by each of the Subsidiary Guarantors;
(iii) an opinion of counsel to the Borrower and the Subsidiary Guarantors
addressed to the Administrative Agent and the Lenders in form and substance
satisfactory to the Administrative Agent; provided, however, unless a Subsidiary
Guarantor is organized under the laws of Texas, Delaware or New York, the
Borrower shall not be required to deliver due execution, authority and delivery
opinions with respect to any Subsidiary Guarantor that is organized under the
laws of a State where (A) the percentage of the aggregate sales of the Borrower
and/or the Subsidiary Guarantors for such State to the total aggregate amount of
sales for Borrower and/or the Subsidiary Guarantors is less than or equal to
four percent (4%) or (B) the percentage of the aggregate assets of the Borrower
and/or the Subsidiary Guarantors for such State to the total aggregate amount of
assets for the Borrower and/or the Subsidiary Guarantors is less than or equal
to four percent (4%);
(iv) a duly executed certificate for each of the Borrower and the Subsidiary
Guarantors, dated as of the date hereof, including a certificate of incumbency
and a copy of the authorizing resolution;
(v) a Borrowing Base Certificate calculated as of March 31, 2020; and
(vi)  a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal year ended December 31, 2019;
(b)the Borrower shall have paid to the Administrative Agent all fees and
expenses incurred in connection with the preparation, negotiation and closing of
this Agreement and the documents, instruments and agreements related thereto, if
the same have been invoiced in reasonable detail delivered to the Borrower at
least one Business Day before the earlier of (i) the satisfaction of the
conditions in Section 5(a) above and (ii) the date this Agreement becomes
effective.








[SIGNATURES ON FOLLOWING PAGES.]










--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Borrower, the Administrative Agent, and the
Lenders party hereto has caused this Agreement to be duly executed by its duly
authorized officer as of the day and year first above written.
             BORROWER:
             LGI HOMES, INC.,
             a Delaware corporation




             By: /s/ Eric T. Lipar     
             Name: Eric T. Lipar
             Title: Chief Executive Officer






























































[Signature Page – Second Amendment]






--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as Lender




             By: /s/ Douglas K. Carman    
             Name: Douglas K. Carman
             Title: SVP


























































[Signature Page – Second Amendment]












--------------------------------------------------------------------------------



FIFTH THIRD BANK, NATIONAL ASSOCIATION




By: /s/ Ted Smith 
Name: Ted Smith
Title: Senior Vice President




















































































[Signature Page – Second Amendment]



--------------------------------------------------------------------------------










DEUTSCHE BANK AG NEW YORK BRANCH




By: /s/ Maria Guinchard 
Name: Maria Guinchard
Title: Director






By: /s/ Michael Strobel 
Name: Michael Strobel
Title: Vice President


































































[Signature Page – Second Amendment]



--------------------------------------------------------------------------------








TAIWAN COOPERATIVE BANK, LTD., acting through its Los Angeles Branch




By: /s/ Tao - Gun Gin  
Name: Tao - Gun Gin
Title: General Manager


















































































[Signature Page – Second Amendment]



--------------------------------------------------------------------------------








ACADEMY BANK, N.A.




By: /s/ Jason Hilpipre 
Name: Jason Hilpipre
Title: Vice President






























































[Signature Page – Second Amendment]







--------------------------------------------------------------------------------







FLAGSTAR BANK, FSB




By: /s/ Jerry C. Schillaci 
Name: Jerry C. Schillaci
Title: Vice President


























































[Signature Page – Second Amendment]









--------------------------------------------------------------------------------









BBVA USA fka COMPASS BANK




By: /s/ Ben Weimer  
Name: Ben Weimer
Title: Senior Vice President


















































[Signature Page – Second Amendment]















--------------------------------------------------------------------------------







CADENCE BANK, N.A.




By: /s/ Evans Gunn  
Name: Evans Gunn
Title: Senior Vice President
























































[Signature Page – Second Amendment]











--------------------------------------------------------------------------------







ZIONS BANCORPORATION, N.A. DBA AMEGY BANK




By: /s/ Eric Wojner  
Name: Eric Wojner
Title: Senior Vice President














































[Signature Page – Second Amendment]



















--------------------------------------------------------------------------------







TEXAS CAPITAL BANK, NATIONAL ASSOCIATION




By: /s/ Misty Lieb-Bannatyne 
Name: Misty Lieb-Bannatyne
Title: Vice President






















































[Signature Page – Second Amendment]











--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION d/b/a HOUSING CAPITAL COMPANY




By: /s/ Rhonda Harold 
Name: Rhonda Harold
Title: Vice President


























































[Signature Page – Second Amendment]







--------------------------------------------------------------------------------







BANK OF TAIWAN, NEW YORK BRANCH




By: /s/ Chun - Kai Tai  
Name: Chun - Kai Tai
Title: GM & VP






















































[Signature Page – Second Amendment]











--------------------------------------------------------------------------------











TAIWAN BUSINESS BANK, LOS ANGELES BRANCH




By: /s/ Shenn-Bao Jean  
Name: Shenn-Bao Jean
Title: General Manager




















































[Signature Page – Second Amendment]









--------------------------------------------------------------------------------











BMO HARRIS BANK N.A.




By: /s/ Michael M. Mattick  
Name: Michael M. Mattick
Title: Vice President






















































[Signature Page – Second Amendment]









--------------------------------------------------------------------------------









BANK OF AMERICA, N.A.




By: /s/ Cheryl Sneor 
Name: Cheryl Sneor
Title: Vice President


















































































[Signature Page – Second Amendment]















--------------------------------------------------------------------------------
























CITIZENS BANK, N.A.




By: /s/ Doug Kennedy  
Name: Doug Kennedy
Title: SVP
















































































[Signature Page – Second Amendment]




--------------------------------------------------------------------------------



ANNEX A


Amended Credit Agreement


(See Attached)


























































































--------------------------------------------------------------------------------



ANNEX A TO SECOND AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 30, 2020










Loan Number 1013760
















image01.jpg [image01.jpg]




FOURTH AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of May 6, 2019, by and among
LGI HOMES, INC., a Delaware corporation, as Borrower


THE FINANCIAL INSTITUTIONS PARTY HERETO AND THEIR ASSIGNEES UNDER SECTION 13.6,
as Lenders


and


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent








WELLS FARGO SECURITIES, LLC,
as sole Lead Arranger and sole Bookrunner and
FIFTH THIRD BANK, NATIONAL ASSOCIATION AND U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents




--------------------------------------------------------------------------------



Table of Contents


Page




ARTICLE I Definitions  1


Section 1.1 Definitions  1


Section 1.2 General; References to Central Time  31


Section 1.3 Financial Attributes of Non-Wholly Owned Subsidiaries  32


Section 1.4 Rates  32


Section 1.5 Divisions  32


ARTICLE II Credit Facility  3233


Section 2.1 Revolving Loans  3233


Section 2.2 Reserved  34


Section 2.3 Reserved  34


Section 2.4 Letters of Credit  34


Section 2.5 Swingline Loans  38


Section 2.6 Rates and Payment of Interest on Loans  4041


Section 2.7 Number of Interest Periods  4142


Section 2.8 Repayment of Loans  4142


Section 2.9 Prepayments  4142


Section 2.10 Continuation  4243


Section 2.11 Conversion  43


Section 2.12 Notes  4344


Section 2.13 Voluntary Reductions of the Revolving Commitment  44


Section 2.14 Extension of Revolving Loan Termination Date  44


Section 2.15 Expiration Date of Letters of Credit Past Revolving Commitment
Termination  4546


Section 2.16 Amount Limitations  46


Section 2.17 Increase in Revolving Commitments  4647


Section 2.18 Funds Transfer Disbursements  4748


ARTICLE III Payments, Fees and Other General Provisions  4748


Section 3.1 Payments  4748


Section 3.2 Pro Rata Treatment  4849


Section 3.3 Sharing of Payments, Etc  4950


Section 3.4 Several Obligations  4951


Section 3.5 Fees  4951


ii




--------------------------------------------------------------------------------





Table of Contents
(continued)
Page


Section 3.6 Computations  5051


Section 3.7 Usury  51


Section 3.8 Statements of Account  5152


Section 3.9 Defaulting Lenders  5152


Section 3.10 Taxes  55


ARTICLE IV Borrowing Base Properties  5859


Section 4.1 Eligibility of Properties  5859


Section 4.2 Unsecured Loan  5859


Section 4.3 Reserved  5859


Section 4.4 Reserved  59


Section 4.5 Reserved  59


Section 4.6 Release of Guarantors  59


Section 4.7 Reserved  5960


Section 4.8 Frequency of Calculations of Borrowing Base  5960


Section 4.9 Inspections  5960


ARTICLE V Yield Protection, Etc  60


Section 5.1 Additional Costs; Capital Adequacy  60


Section 5.2 Suspension of LIBOR Loans  6162


Section 5.3 Illegality  6364


Section 5.4 Compensation  6364


Section 5.5 Treatment of Affected Loans  6364


Section 5.6 Affected Lenders  6465


Section 5.7 Change of Lending Office  65


Section 5.8 Assumptions Concerning Funding of LIBOR Loans  6566


ARTICLE VI Conditions Precedent  6566


Section 6.1 Initial Conditions Precedent  6566


Section 6.2 Conditions Precedent to All Loans and Letters of Credit  6768


Section 6.3 Conditions Precedent to a Property becoming a Borrowing Base
Property 6869


ARTICLE VII Representations and Warranties  6869


Section 7.1 Representations and Warranties  6869


Section 7.2 Survival of Representations and Warranties, Etc  7576


ARTICLE VIII Affirmative Covenants  7576


ii




--------------------------------------------------------------------------------



Table of Contents
(continued)
Page


Section 8.1 Preservation of Existence and Similar Matters  7576


Section 8.2 Compliance with Applicable Law  7576


Section 8.3 Maintenance of Property  7677


Section 8.4 Conduct of Business  7677


Section 8.5 Insurance  7677


Section 8.6 Payment of Taxes and Claims  7778


Section 8.7 Books and Records; Inspections  7879


Section 8.8 Use of Proceeds  7879


Section 8.9 Environmental Matters  7980


Section 8.10 Further Assurances  7980


Section 8.11 Material Contracts  7980


Section 8.12 Statements and Projections of the Loan Parties  80


Section 8.13 Exchange Listing  8081


Section 8.14 Guarantors  8081


Section 8.15 Reserved  8081


Section 8.16 Beneficial Ownership  8081


Section 8.17 Account  8081


ARTICLE IX Information  81


Section 9.1 Quarterly Financial Statements  8182


Section 9.2 Year-End Statements  8182


Section 9.3 Compliance Certificate  8182


Section 9.4 Other Information  82


Section 9.5 Electronic Delivery of Certain Information  8485


Section 9.6 Public/Private Information  8586


Section 9.7 USA Patriot Act Notice; Compliance  8586
ARTICLE X Negative Covenants  8586


Section 10.1 Financial Covenants  8586


Section 10.2 Negative Pledge  8687


Section 10.3 Restrictions on Intercompany Transfers  87


Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements  8788


Section 10.5 Subordinated Debt Prepayments; Amendments  88


Section 10.6 Permitted Indebtedness  8889
iii




--------------------------------------------------------------------------------



Table of Contents
(continued)
Page


Section 10.7 Plans  9091


Section 10.8 Fiscal Year  9091


Section 10.9 Modifications of Organizational Documents and Material Contracts
 9091


Section 10.10 Transactions with Affiliates  91


Section 10.11 Environmental Matters  9192


Section 10.12 Derivatives Contracts  9192


Section 10.13 Leasing  9192


Section 10.14 Limitation on Distributions  9192


ARTICLE XI Default  9192


Section 11.1 Events of Default  9192


Section 11.2 Remedies Upon Event of Default  9596


Section 11.3 Reserved  9697


Section 11.4 Marshaling; Payments Set Aside  9697


Section 11.5 Allocation of Proceeds  9697


Section 11.6 Letter of Credit Collateral Account  9798


Section 11.7 Performance by Administrative Agent  9899


Section 11.8 Rights Cumulative  99


ARTICLE XII The Administrative Agent; Intercreditor Provisions  99100


Section 12.1 Appointment and Authorization  99100


Section 12.2 Administrative Agent as Lender  100101


Section 12.3 Reserved  101


Section 12.4 Reserved  101


Section 12.5 Approvals of Lenders  101


Section 12.6 Notice of Events of Default  101102


Section 12.7 Administrative Agent’s Reliance  101102


Section 12.8 Indemnification of Administrative Agent  102103


Section 12.9 Lender Credit Decision, Etc  103


Section 12.10 Successor Administrative Agent  103104


Section 12.11 Titled Agents  104105


Section 12.12 Specified Derivatives Contracts; Specified Derivatives Providers
 104105


Section 12.13 Certain ERISA Matters  105


ARTICLE XIII Miscellaneous  106




iv




--------------------------------------------------------------------------------



Table of Contents
(continued)     Page


Section 13.1 Notices  106


Section 13.2 Expenses  108


Section 13.3 Stamp, Intangible and Recording Taxes  108109


Section 13.4 Setoff  109


Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers  109110


Section 13.6 Successors and Assigns  110111


Section 13.7 Amendments and Waivers  114115


Section 13.8 Nonliability of Administrative Agent and Lenders  117118


Section 13.9 Confidentiality  117118


Section 13.10 Indemnification  118119


Section 13.11 Termination; Survival  119120


Section 13.12 Severability of Provisions  119120


Section 13.13 GOVERNING LAW  119Governing Law 120


Section 13.14 Counterparts  119120


Section 13.15 Obligations with Respect to Loan Parties and Subsidiaries  120


Section 13.16 Independence of Covenants  120121


Section 13.17 Limitation of Liability  120121


Section 13.18 Entire Agreement  120121


Section 13.19 Construction  120121


Section 13.20 Headings  120121


Section 13.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions  121


Section 13.22 Amended and Restated Credit Agreement  121122


Section 13.23  Acknowledgment Regarding Any Supported QFCs  123


v




--------------------------------------------------------------------------------







SCHEDULE I Commitments SCHEDULE 1.1(a) List of Loan Parties SCHEDULE
4.1 Borrowing Base Property SCHEDULE 7.1(b) Ownership Structure SCHEDULE
7.1(f) Properties
SCHEDULE 7.1(g) Indebtedness and Guaranties SCHEDULE 7.1(h) Material Contracts
SCHEDULE 7.1(i)  Litigation
SCHEDULE 7.1(r) Affiliate Transactions






EXHIBIT A Form of Assignment and Assumption Agreement
EXHIBIT B Form of Borrowing Base Certificate
EXHIBIT C Reserved
EXHIBIT D Form of Amended and Restated Subsidiary Guaranty
EXHIBIT E Reserved
EXHIBIT F Form of Notice of Borrowing EXHIBIT G Form of Notice of Continuation
EXHIBIT H Form of Notice of Conversion
EXHIBIT I Form of Notice of Swingline Borrowing
EXHIBIT J Form of Revolving Note EXHIBIT K Form of Swingline Note EXHIBIT L
Reserved
EXHIBIT M Form of Disbursement Instruction Agreement
EXHIBIT N Form of Compliance Certificate
EXHIBITS O-1-O-4 Forms of U.S. Tax Compliance Certificates


- i -




--------------------------------------------------------------------------------



THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
May 6, 2019, by and among LGI HOMES, INC., a corporation formed under the laws
of the State of Delaware (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.6 (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, with WELLS FARGO SECURITIES, LLC, as sole Lead Arranger
and sole Bookrunner (in such capacities, the “Arranger”) and FIFTH THIRD BANK,
NATIONAL ASSOCIATION and U.S. BANK NATIONAL ASSOCIATION (the “Documentation
Agents”).


WHEREAS, the Borrower, the Administrative Agent, and the Existing Lenders, are
party to that certain Third Amended and Restated Credit Agreement dated as May
25, 2018 (as heretofore amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”);


WHEREAS, certain of the Borrower, the Subsidiary Guarantors and the
Administrative Agent are party to the other “Loan Documents” (as such term is
defined in the Existing Credit Agreement, and together with the Existing Credit
Agreement, the “Existing Loan Documents”); and


WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders party hereto and
the Administrative Agent have agreed to amend and restate the Existing Credit
Agreement in its entirety as, and in accordance with and subject to the terms
and conditions, set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


ARTICLE I DEFINITIONS Section 1.1 Definitions.
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:


“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Account” means an account with Wells Fargo in the name of LGI Homes, Inc.
designated by Borrower in a writing to the Administrative Agent, for purposes
of, among other thing, administering Swingline Loans hereunder.


“Actual Costs” means, with respect to the acquisition of Land Held for
Development, the acquisition and development of Lots Under Development, the
acquisition of a Finished Lot or the construction of a Housing Unit on a Lot for
a Model Housing Unit, Speculative Housing Unit or Presold Housing Unit, as
applicable, the amount that the Borrower or any Subsidiary Guarantor has
actually expended (to the extent such expenditures shall ultimately constitute
costs of sales in accordance with GAAP, but it any event excluding general
administrative corporate overhead) as of the last day of the most recent
calendar month with respect to which the Borrower is required to have delivered
a certificate pursuant to Section 9.4(d), for:


(a) the acquisition of such Land Held for Development;


- 1 -




--------------------------------------------------------------------------------



(b) the acquisition and development of such Lots Under Development; (c) the
acquisition of such Finished Lot; or
(d) the construction of such Housing Unit on a Lot for a Model Housing Unit,
Speculative Housing Unit or Presold Housing Unit.


“Additional Costs” has the meaning given that term in Section 5.1(b).


“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.10.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affected Lender” has the meaning given that term in Section 5.6.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Unless
explicitly set forth to the contrary, a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower.


“Agreement” has the meaning given that term in the preamble hereto. “Agreement
Date” means the date as of which this Agreement is dated.
“Anti-Corruption Laws” means: (a) the U.S. Foreign Corrupt Practices Act of
1977, as amended; (b) the U.K. Bribery Act 2010, as amended; and (c) any other
anti-bribery or anti-corruption laws, regulations or ordinances in any
jurisdiction in which any Loan Party or any Subsidiary is located or doing
business.


“Anti-Money Laundering Law” means Applicable Laws in any jurisdiction in which
any Loan Party or any Subsidiary is located or doing business that relates to
money laundering, any predicate crime to money laundering, or any financial
record keeping and reporting requirements related thereto.


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Applicable Margin” means the percentage rate set forth below corresponding to
the “Leverage
Ratio” as determined in accordance with the definition thereof:


- 2 -




--------------------------------------------------------------------------------





Level
Leverage Ratio
Applicable Margin for
LIBOR Loans
Applicable Margin for Base Rate Loans
1
Less than 40.0%
2.35%2.35%2
Greater than or equal to
40.0% but less than
50.0%
2.50%2.50%3
Greater than or equal to
50.0%
2.75%2.75%

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the Leverage Ratio as set forth in the Compliance
Certificate most recently delivered by the Borrower pursuant to Section 9.3. Any
adjustment to the Applicable Margin shall be effective as of the first (1st) day
of the calendar month immediately following the month during which the Borrower
delivers to the Administrative Agent the applicable Compliance Certificate
pursuant to Section 9.3. If the Borrower fails to deliver a Compliance
Certificate pursuant to Section 9.3, the Applicable Margin shall equal the
percentages corresponding to Level 3 until the first (1st) day of the calendar
month immediately following the month that the required Compliance Certificate
is delivered. Notwithstanding the foregoing, for the period from the Effective
Date through but excluding the date on which the Administrative Agent first
determines the Applicable Margin for Loans as set forth above, the Applicable
Margin shall be determined based on Level 3. Thereafter, such Applicable Margin
shall be adjusted from time to time as set forth in this definition. The
provisions of this definition shall be subject to Section 2.6(c).


“Approved Fund” means any Fund that is administered, managed or underwritten by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
any entity that administers or manages a Lender.


“Approved Sales Contract” means a bona fide, legally binding, enforceable
contract for the sale of a Housing Unit, between the Borrower (or a Subsidiary
of the Borrower), as seller, and a thirty party unrelated to the Borrower, as
buyer, with respect to which (i) the form and substance of such contract shall
be normal and customary for that market, (ii) to the extent permitted by local
law, a non-refundable market based earnest money deposit consistent with similar
product type has been received by the Borrower, and (iii) the Borrower has
received sufficient information that would indicate that such buyer has (A)
submitted a mortgage loan application to a qualified single family mortgage
lender for the financing of the acquisition of such Housing Unit, and (B) such
single family mortgage lender has or can provide evidence that buyer is
qualified for the financing designated in the contract. Notwithstanding the
foregoing, if after the date of such contract any of the aforementioned
conditions cease to exist, then such contract shall thereafter no longer be
deemed an Approved Sales Contract. The Administrative Agent reserves the right
to periodically audit the Borrower’s records to ensure that any Housing Unit
designated as a Presold Housing Unit satisfies all of the conditions referenced
above.


“Assignment and Assumption” means an Assignment and Assumption Agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 13.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit A or any other form approved by the
Administrative Agent.


“Automatic Swingline Borrowing” has the meaning given that term in Section
2.5(b).


- 3 -




--------------------------------------------------------------------------------



“Bail-in Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half percent
(1.50%).


“Base Rate Loan” means a Revolving Loan (or any portion thereof) bearing
interest at a rate based on the Base Rate.


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan.”


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the
Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.6(c).


“Borrowing Base” means an amount equal to the sum of the Borrowing Base Values
of the Borrowing Base Properties as determined from time to time in accordance
with this Agreement. Notwithstanding anything to the contrary contained herein:


(a) the aggregate Borrowing Base Value of Commercial Land shall not exceed at
any time five percent (5%) of the Borrowing Base (and any amount in excess of
such limitation shall be excluded from the calculation of Borrowing Base);


(b) the aggregate Borrowing Base Value of Land Held for Development and
Commercial Land shall not exceed at any time twenty percent (20%) of the
Borrowing Base (and any amount in excess of such limitation shall be excluded
from the calculation of Borrowing Base);
(c) the aggregate Borrowing Base Value of Land Held for Development, Commercial
Land, Lots Under Development and Finished Lots shall not exceed at any time
fifty percent
- 4 -




--------------------------------------------------------------------------------



(50%) of the Borrowing Base (and any amount in excess of such limitation shall
be excluded from the calculation of Borrowing Base);


(d) the aggregate Borrowing Base Value of Speculative Housing Units and Model
Housing Units shall not exceed (i) at any time during the calendar months of
December, January and February, seventy percent (70%) of the aggregate Borrowing
Base Value of Speculative Housing Units, Model Housing Units and Presold Housing
Units (and any amount in excess of such limitation shall be excluded from the
calculation of Borrowing Base) and (ii) at any other time, sixty-five percent
(65%) of the aggregate of the Borrowing Base Value of Speculative Housing Units,
Model Housing Units and Presold Housing Units (and any amount in excess of such
limitation shall be excluded from the calculation of Borrowing Base);


(e) the aggregate Borrowing Base, as otherwise calculated in accordance
herewith, shall be reduced by an amount equal to the Permitted Deferred Purchase
Price Debt Amount;


(f) the aggregate Borrowing Base Value of Housing Units sold to third-party
purchasers pursuant to Wholesale Sales Contracts shall not exceed at any time
seven and one-half percent (7.5%) of the aggregate of the Borrowing Base Value
of all Housing Units (and any amount in excess of such limitation shall be
excluded from the calculation of Borrowing Base); and


(g) the aggregate Borrowing Base Value of any Borrowing Base Property located in
a geographical market with less than two (2) consecutive calendar quarters of
closings shall not exceed at any time ten percent (10%) of the Borrowing Base
(and any amount in excess of such limitation shall be excluded from the
calculation of Borrowing Base).


“Borrowing Base Certificate” means a report in substantially the form of Exhibit
B, certified by the chief executive officer or the chief financial officer of
the Borrower, setting forth the Borrowing Base Property, calculations required
to establish the Borrowing Base Value for each Borrowing Base Property, the
Borrowing Base for all Borrowing Base Properties as of a specified date, and a
calculation of the Permitted Deferred Purchase Price Debt Amount, all in form
and detail satisfactory to the Administrative Agent.


“Borrowing Base Property” means Eligible Property and/or Commercial Land that
the Administrative Agent has agreed to include in calculations of the Borrowing
Base pursuant to Section 4.1. A Property shall be excluded from the
determination of the Borrowing Base if at any time such Property shall cease to
be an Eligible Property.


“Borrowing Base Values” means, with respect to a Borrowing Base Property
(subject to any additional limitations set forth in the definition of “Borrowing
Base”), an amount equal to:


(a) For Commercial Land, fifty percent (50%) of the Actual Cost; provided,
however, the Borrowing Base Value for any Commercial Land included in the
Borrowing Base as Commercial Land for more than twenty-four (24) months shall be
thirty percent (30%) of Actual Cost; provided, further, however, any Commercial
Land included in the Borrowing Base as Commercial Land for more than thirty-six
(36) months shall be excluded from the Borrowing Base, plus


(b) For Land Held for Development, fifty percent (50%) of the Actual Cost;
provided, however, the Borrowing Base Value for any Land Held for Development
included in the Borrowing Base as Land Held for Development for more than
twenty-four (24) months shall be thirty percent (30%) of Actual Cost; provided,
further, however, any Land Held for Development included in
- 5 -




--------------------------------------------------------------------------------



the Borrowing Base as Land Held for Development for more than thirty-six (36)
months shall be excluded from the Borrowing Base, plus


(c) For Lots Under Development, sixty-five percent (65%) of the Actual Costs;
provided, however, that any Lots Under Development shall be excluded from this
clause (ii) if either (1) no physical development activity has occurred on such
Lot Under Development for nine (9) months or (2) such Lots Under Development are
Land Held for Development and are not being physically developed into Finished
Lots within six (6) months following the date that such Land Held for
Development was first included in the Borrowing Base as a “Lot Under
Development”; provided, further, however, any Lots Under Development included in
the Borrowing Base as Lots Under Development for more than thirty-six (36)
months shall be excluded from the Borrowing Base, plus


(d) For Finished Lots, seventy percent (70%) of the Actual Costs; provided,
however, the Borrowing Base Value for any Finished Lot shall decrease by five
percent (5%) every six (6) months after any Finished Lots have been included in
the Borrowing Base as a Finished Lot for more than eighteen (18) months (i.e.,
the first such reduction in Borrowing Base Value shall occur at month nineteen
(19), and the second such reduction shall occur at month twenty-five (25), and
so on); provided, further, however, any Finished Lots included in the Borrowing
Base as Finished Lots for more than thirty-six (36) months shall be excluded
from the Borrowing Base, plus
(e) For Presold Housing Units, eighty fiveninety percent (8590%) of the Actual
Costs, plus
(f) For Speculative Housing Units, eighty percent (80%) of the Actual Costs;
provided, however, any Speculative Housing Units included in the Borrowing Base
as Speculative Housing Units for more than eighteen (18) months shall be
excluded from the Borrowing Base, plus


(g) For Model Housing Units, eighty percent (80%) of the Actual Costs; provided,
however, the Borrowing Base Value for any Model Housing Unit shall decrease by
five percent (5%) every six (6) months after any Model Housing Units have been
included in the Borrowing Base as a Model Housing Unit for more than twenty-four
(24) months (i.e., the first such reduction in Borrowing Base Value shall occur
at month twenty-five (25), and the second such reduction shall occur at month
thirty-one (31), and so on).


“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day (other than a Saturday, Sunday or legal holiday) on which banks
in New York, New York, are open for the conduct of their commercial banking
business, and (b) with respect to all notices and determinations in connection
with, and payments of principal and interest on, any LIBOR Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to LIBOR, any
day that is a Business Day described in clause (a) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
Unless specifically referenced in this Agreement as a Business Day, all
references to “days” shall be to calendar days.


“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts
that are required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation as would be required to be reflected on a
balance sheet of the applicable Person prepared in accordance with GAAP as of
the applicable date.


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Bank or the Lenders, as
collateral for Letter of Credit Liabilities or


- 6 -




--------------------------------------------------------------------------------











obligations of Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the Issuing Bank shall agree in their sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co- operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven (7) days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in clause
(b) above; (d) commercial paper issued by any Person incorporated under the laws
of the United States of America or any State thereof and rated at least A-2 or
the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least eighty-five percent (85%) of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(d) above.


“CDD Debt” means “low-floater” tax-exempt municipal bonds or other type of bond
authorized by assessment district, improvement district or other community
facilities district, to finance the development, construction and installation
of infrastructure improvements on any Borrowing Base Property and off-site
infrastructure improvements for the benefit of the project related to such
Borrowing Base Property in connection with the development of the Borrowing Base
Property, including without limitation roadway improvements, streets and utility
lines and facilities.


“Commercial Land” means Property which: (a) is zoned for commercial purposes as
a use by right (or comparable classification under local law); (b) is owned in
fee simple by the Borrower or a Subsidiary Guarantor; (c) is located in the
United States of America; (d) with respect to such Property, no payment or other
material default by the Borrower or a Subsidiary Guarantor in the payment or
performance of any assessment district obligations, special facility obligations
or other similar obligations has occurred and is continuing with respect to such
Property; (e) is not subject to any Liens other than Permitted Liens; (f) if all
or any portion of such Property secures Permitted Deferred Purchase Price Debt,
no enforcement action has been taken or is threatened to be taken by any holder
of such Permitted Deferred Purchase Price Debt; and (g) is adjacent to and
developed in connection with Residential Land.


“Commitment” means, as to a Lender, such Lender’s Revolving Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.


“Compliance Certificate” has the meaning given that term in Section 9.3.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
- 7 -




--------------------------------------------------------------------------------





“Consolidated Debt” means the sum of the following (without duplication): (a)
all funded debt of the Borrower and its respective Subsidiaries determined on a
consolidated basis in accordance with GAAP, (b) all outstanding loan balances
associated with recourse obligations of the Borrower or any Subsidiary not shown
on the Borrower’s consolidated balance sheet including guarantees, (c) the
principal amount of all financial surety bonds, non-cash secured letters of
credit and/or tri-party agreements whether presented for payment or not, but
excluding Performance Letters of Credit for which payment has not been demanded
by the beneficiary and for which reimbursement by the Borrower or a Subsidiary
has not been made, (d) net liabilities of the Borrower or any of its
Subsidiaries under Derivatives Contracts, (e) the pro rata share of any Joint
Venture indebtedness of the Borrower or any Subsidiary, (f) all indebtedness
under the Convertibles Notesreserved, (g) contingent obligations of the Borrower
and its respective Subsidiaries to the extent of amount then due and payable and
(h) all Senior Notes Indebtedness.


“Consolidated Earnings” means, for any period, the amount which would be set
forth opposite the caption “net income” (or any like caption) in a consolidated
statement of income or operations of the Borrower and its Subsidiaries for such
period prepared in accordance with GAAP.


“Continue,” “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Convert,” “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.11.


“Convertible Notes” means the 4.25% Convertible Notes due 2019, issued by the
Borrower pursuant to the Convertible Notes Indenture.


“Convertible Notes Indenture” means that certain Indenture dated as of November
21, 2014, between the Borrower and Wilmington Trust, National Association, as
trustee, relating to the Convertible Notes.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, (c) the
Continuation of a LIBOR Loan, and (d) the issuance of a Letter of Credit or the
amendment of a Letter of Credit that extends the maturity, or increases the
Stated Amount, of such Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term
Indebtedness of a Person.


“Cutoff Date” means March 31, 2019.


“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
- 8 -




--------------------------------------------------------------------------------





“Default” means any of the events specified in Section 11.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


“Defaulting Lender” means, subject to Section 3.9(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due; (b) has
notified the Borrower, the Administrative Agent, the Issuing Bank or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied); (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower); or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.9(f)) upon delivery of written notice of such
determination to the Borrower, the Issuing Bank, the Swingline Lender and each
Lender.
“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.
“Derivatives Value” means, in respect of any one or more Derivatives Contracts,
after taking into account the effect of any legally enforceable netting
agreement or provision relating thereto, (a) for any date on or after the date
such Derivatives Contracts have been terminated or closed out, the termination
amount or value determined in accordance therewith, and (b) for any date prior
to the date such Derivatives Contracts have been terminated or closed out, the
then-current mark-to-market value for such Derivatives Contracts, determined
based upon one or more mid-market quotations or estimates provided by any
recognized dealer in Derivatives Contracts (which may include the Administrative
Agent, any Lender, any Specified Derivatives Provider or any Affiliate of any of
them).


“Disbursement Instruction Agreement” means an agreement substantially in the
form of
Exhibit M to be executed and delivered by the Borrower pursuant to pursuant to
Section 6.1(a)(xi), as the
- 9 -




--------------------------------------------------------------------------------



same may be amended, restated or modified from time to time with the prior
written approval of the
Administrative Agent.


“Distribution” shall mean any dividend or other distribution (whether in cash or
other tangible property) with respect to any capital stock or other equity
interest of any Person or any Subsidiary, other than to the Borrower or to a
third party in exchange for goods or services, including any redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other equity interest or of any option, warrant or other right to acquire any
such capital stock or other equity interest.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to a Person for any period and without duplication:
net income (loss) of such Person for such period determined on a consolidated
basis excluding the following (but only to the extent included in determining
net income (loss) for such period): (i) depreciation and amortization; (ii)
Interest Expense; (iii) income tax expense; (iv) extraordinary or nonrecurring
items (excluding any real estate impairments); and (v) other items as approved
by the Administrative Agent in its reasonable discretion. EBITDA shall be
adjusted to remove any impact from straight line rent leveling adjustments
required under GAAP and amortization of intangibles pursuant to FASB ASC 805 and
ASC
840. For purposes of this definition, nonrecurring items shall be deemed to
include (x) gains and losses on early extinguishment of Indebtedness, (y)
non-cash severance and other non-cash restructuring charges and (z) transaction
costs of acquisitions not permitted to be capitalized pursuant to GAAP.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


“EEA Member Country” means any of the member states of the European Union, the
United
Kingdom, Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1 shall have been
fulfilled or waived by all of the Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed), provided that neither the Borrower nor any Affiliate of the Borrower
shall be an Eligible Assignee.


“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is located on Entitled Land and constitutes Land
Held for Development, Lots Under Development, Finished Lots, Presold Housing
Units, Speculative Housing Units or Model Housing Units; (b) such Property is
owned in fee simple by the Borrower or Subsidiary Guarantor; (c) such Property
is located in the United States of America; (d) with respect to such Property,
no payment or other material default by the Borrower or a Subsidiary Guarantor
in the payment or performance of any assessment district obligations, special
facility obligations or other similar obligations has occurred and is continuing
- 10 -




--------------------------------------------------------------------------------











with respect to such Property; (e) such Property is not subject to any Liens
other than Permitted Liens; (f) intentionally omitted; and (g) if all or any
portion of such Property secures Permitted Deferred Purchase Price Debt, no
enforcement action has been taken or is threatened to be taken by any holder of
such Permitted Deferred Purchase Price Debt.


“Entitled Land” means Residential Land owned 100% by the Borrower or by any
Subsidiary Guarantor in fee simple with respect to which (i) all requisite
zoning requirements and land use requirements for such Land’s then-current use
and state of development have been satisfied and (ii) the Borrower has sole
control and management rights. “Entitled Land” shall include all Land Held for
Development, Lots Under Development and Finished Lots.


“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violation, investigations (other than internal reports prepared by any Person
in the ordinary course of business and not in response to any third party action
or request of any kind) or proceedings relating in any way to any actual or
alleged violation of or liability under any Environmental Law or relating to any
permit issued, or any approval given, under any such Environmental Law,
including, without limitation, any and all claims by Governmental Authorities
for enforcement, cleanup, removal, response, remedial or other actions or
damages, contribution, indemnification cost recovery, compensation or injunctive
relief resulting from Hazardous Materials or arising from alleged injury or
threat of injury to human health or the environment.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials, including, without limitation, the following: Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act,
33 U.S.C. § 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations
of the United States Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.


“Equity Interest” means, with respect to any Person, (a) any share of capital
stock of (or other ownership or profit interests in) such Person; (b) any
warrant, option or other right for the purchase or other acquisition from such
Person of any share of capital stock of (or other ownership or profit interests
in) such Person, whether or not certificated; (c) any security convertible into
or exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests); and (d)
any other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.


- 11 -




--------------------------------------------------------------------------------





“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within thirty (30) days or the filing pursuant to Section
412(c) of the Internal Revenue Code or Section 302(c) of ERISA of an application
for a waiver of the minimum funding standard; (g) any other event or condition
that might reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of Section
432 of the Internal Revenue Code or Section 305 of ERISA); (i) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon any member of the ERISA Group or
the imposition of any Lien in favor of the PBGC under Title IV of ERISA; or (j)
a determination that a Plan is, or is reasonably expected to be, in “at risk”
status (within the meaning of Section 430 of the Internal Revenue Code or
Section 303 of ERISA).
“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the
Loan Market Association (or any successor Person), as in effect from time to
time.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
LIBOR for each outstanding LIBOR Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.
“Event of Default” means any of the events specified in Section 11.1, provided
that any requirement for notice or lapse of time, or both, or any other
condition has been satisfied.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract
- 12 -




--------------------------------------------------------------------------------





participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the liability for or the Guarantee of such Loan Party or
the grant of such Lien becomes effective with respect to such Swap Obligation
(such determination being made after giving effect to any applicable keepwell,
support or other agreement for the benefit of the applicable Loan Party,
including under Section 31 of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.6) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
3.10, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.10(g); and (d) any U.S. federal
withholding Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning given such term in the recitals
hereto.


“Existing Lenders” means the “Lenders” under the Existing Credit Agreement
immediately prior to the Agreement Date.


“Existing Letters of Credit” means those “Letters of Credit” issued and
outstanding under the
Existing Credit Agreement immediately prior to the Agreement Date.


“Existing Loan Documents” has the meaning given to such term in the recitals
hereto.


“Existing Loans” means the “Revolving Loans” outstanding under the Existing
Credit
Agreement immediately prior to the Agreement Date.


“Exiting Lender” has the meaning given such term in Section 13.22.


“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions, and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting
Standards Board.
- 13 -




--------------------------------------------------------------------------------





“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent, provided that if the relevant screen
rateFederal Funds Rate as calculated above shall be less than zero0.70% per
annum, such rate shall be deemed to be zero0.70% per annum for the purposes of
this Agreement.


“Fee Letter” means that certain fee letter dated as of April 9, 2019, by and
between the
Borrower, the Administrative Agent, and Wells Fargo Securities, LLC.


“Fees” means the fees and commissions provided for or referred to in Section 3.5
and any other fees payable by the Borrower hereunder or under any other Loan
Document.


“Finished Lots” means, Entitled Land (i) that has been legally subdivided for
the construction of Housing Units, (ii) that has been graded substantially in
accordance with all grading plans approved by the applicable agencies and
contains level building pads (except for any fine or precise grading to be
completed immediately prior to vertical construction), (iii) that has all water,
sewer, electrical and other utility services for planned residences installed
and stubbed to the lot behind the sidewalk, (iv) that has all storm drain,
sewer, curb, gutter, sidewalk and pavement for public access constructed and
installed, except for any final lift of the streets and lateral connections to
Housing Units, (v) that has all property corners surveyed and marked and any
required survey monumentation installed, and (vi) with respect to which all
applicable development fees (including, without limitation, school and
development impact fees) that are required to be paid prior to obtaining a
building permit have been paid other than building permit and plan check fees.
Except as otherwise expressly provided in this Agreement, the term “Finished
Lot” shall not include any Land upon which the construction of a Housing Unit
has commenced.


“First Amendment Effective Date” means December 6, 2019.


“Fitch” means Fitch Ratings, Inc. and its successors.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Revolving Commitment
Percentage of the outstanding Letter of Credit Liabilities other than Letter of
Credit Liabilities as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Revolving
- 14 -




--------------------------------------------------------------------------------





Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Lenders.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority (including any supranational bodies such as the
European Union or the European Central Bank), body, agency, bureau, commission,
board, department or other entity (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.


“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).


“Guarantor” means any Person that is party to the Guaranty as a “Guarantor” and
shall in any event include each Material Subsidiary.


“Guaranty,” “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation. As the context requires, “Guaranty” shall also mean, individually or
collectively as the context may require, each guaranty executed and delivered
pursuant to Section 6.1 or
8.14 and substantially in the form of Exhibit D.
- 15 -




--------------------------------------------------------------------------------



“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances,” “hazardous materials,” “hazardous
wastes,” “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.


“Housing Unit” means a single-family attached or detached dwelling (including
without limitation a condominium or townhome), including the Lot on which such
dwelling is located, for which a building permit has been issued and
construction has begun and that is or will be available for sale by the Borrower
or any Subsidiary Guarantor. Each “Housing Unit” is a Presold Housing Unit, a
Speculative Housing Unit or a Model Housing Unit.


“Improvements” means all Housing Units and any other improvements, buildings,
structures, equipment, fixtures and amenities located on the Lots owned by the
Borrower or any Subsidiary Guarantor.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business not more than thirty (30) days past due); (b) all obligations of such
Person, whether or not for money borrowed (i) represented by notes payable, or
drafts accepted, in each case representing extensions of credit, (ii) evidenced
by bonds, debentures, notes or similar instruments, or (iii) constituting
purchase money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off- Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) net obligations under any Derivatives Contract
not entered into as a hedge against interest rate risk in respect of existing
Indebtedness, in an amount equal to the Derivatives Value thereof at such time
(but in no event less than zero); (h) all Indebtedness of other Persons which
such Person has Guaranteed or is otherwise recourse to such Person (except for
guaranties of customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar customary exceptions to non-recourse liability);
and (i) all Indebtedness of another Person secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation. Indebtedness of a Person shall include
Indebtedness of any other Person to the extent such Indebtedness is recourse to
such first Person. All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any
- 16 -




--------------------------------------------------------------------------------



Loan Document, and (b) to the extent not otherwise described in the immediately
preceding clause (a), Other Taxes.


“Intellectual Property” has the meaning given that term in Section 7.1(s).


“Interest Expense” means, with respect to a Person and for any period, without
duplication, total interest expense of such Person (whether expensed or
capitalized, including (i) capitalized interest charged to cost of sales and
(ii) capitalized interest not funded under a construction loan interest reserve
account) determined on a consolidated basis in accordance with GAAP for such
period.


“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first (1st), third (3rd) or
sixth (6th) calendar month thereafter, as the Borrower may select in a Notice of
Borrowing, Notice of Continuation or Notice of Conversion, as the case may be,
except that each Interest Period that commences on the last Business Day of a
calendar month (or on any day for which there is no numerically corresponding
day in the appropriate subsequent calendar month) shall end on the last Business
Day of the appropriate subsequent calendar month.


Notwithstanding the foregoing: (i) if any Interest Period for a Loan would
otherwise end after the Maturity Date, such Interest Period shall end on the
Maturity Date; and (ii) each Interest Period that would otherwise end on a day
which is not a Business Day shall end on the immediately following Business Day
(or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment. For purposes of determining compliance with any covenant contained
in a Loan Document, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.


“Issuing Bank” means Wells Fargo in its capacity as an issuer of Letters of
Credit pursuant to
Section 2.4.


“Joint Venture” shall mean any Person (other than a Subsidiary) in which the
Borrower or a
Subsidiary holds any Equity Interest.


“Land” shall mean land owned by the Borrower or a Subsidiary Guarantor, which
land is being developed or is held for future development or sale, including,
without limitation, Residential Land and land being developed for commercial
purposes or held for future development or sale for commercial purposes.


- 17 -




--------------------------------------------------------------------------------



“Land Held for Development” means Entitled Land being held for development which
is zoned to permit single-family residential development (attached or detached)
as a use by right (or comparable classification under local law) but which is
not developed.


“Land Value” means, at any time, the difference of (a) the net book value of
Land, minus (b) CDD Debt associated with such Land in an amount not to exceed
twenty-five million dollars ($25,000,000) of CDD Debt in the aggregate (which
CDD Debt should match what is being carried on the asset side of the Borrower’s
financials with respect to the relevant Land).


“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns,
including the Swingline Lender; provided, however, that the term “Lender”,
except as otherwise expressly provided herein, shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.


“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Bank, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section
12.7, any other holder from time to time of any of any Obligations and, in each
case, their respective successors and permitted assigns.


“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.4(a).


“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Bank and the Lenders, and under the sole dominion and control of the
Administrative Agent.


“Letter of Credit Disbursements” has the meaning given to that term in Section
3.9(b).


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document, other than this Agreement and the other
Loan Documents, governing or providing for (a) the rights and obligations of the
parties concerned or at risk with respect to such Letter of Credit or (b) any
collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit (a) the Stated Amount of such Letter of Credit,
plus (b) the aggregate unpaid principal amount of all Reimbursement Obligations
of the Borrower at such time due and payable in respect of all drawings made
under such Letter of Credit. For purposes of this Agreement, a Lender (other
than the Lender then acting as Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest under Section
2.4 in the related Letter of Credit, and the Lender then acting as the Issuing
Bank shall be deemed to hold a Letter of Credit Liability in an amount equal to
its retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender then acting as the Issuing
Bank) of their participation interests under such Section.


- 18 -




--------------------------------------------------------------------------------



“Leverage Ratio” means, for any fiscal quarter of the Borrower, the ratio of (a)
Consolidated
Debt on the last day of such fiscal quarter to (b) Total Capitalization on the
last day of such fiscal quarter.


“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 5.2(b), for any interest rate calculation with respect to a LIBOR
Loan, the rate of interest per annum obtained by dividing (a) the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period as published by the ICE
Benchmark Administration Limited, a United Kingdom company, or a comparable or
successor quoting service approved by the Administrative Agent, at approximately
11:00 a.m. (London time) two (2) Business Days prior to the first (1st) day of
the applicable Interest Period by (b) a percentage equal to one (1) minus the
Eurodollar Reserve Percentage. If, for any reason, such rate is not so published
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Each calculation by the Administrative Agent of LIBOR
shall be conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0.00.70% per
annum and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 5.2(b), in the event that a Replacement
Rate with respect to LIBOR is implemented then all references herein to LIBOR
shall be deemed references to such Replacement Rate.


“LIBOR Loan” means a Revolving Loan (or any portion thereof) (other than a Base
Rate Loan)
bearing interest at a rate based on LIBOR.


“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period as otherwise provided in the definition of “LIBOR”), or if such day is
not a Business Day, the immediately preceding Business Day; provided that, if
the rate of interest determined as provided above with respect to any LIBOR Loan
for a one-month Interest Period would be less than
0.00.70% per annum, then the rate of interest with respect to such LIBOR Loan
for such Interest Period shall be deemed to be 0.00.70% per annum. The LIBOR
Market Index Rate shall be determined on a daily basis.


“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; and (c) the filing of any financing statement under the UCC or
its equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien.


- 19 -




--------------------------------------------------------------------------------



“Liquidity” means (a) Unrestricted Cash, plus (b) the difference of (i) Maximum
Loan Availability, minus (ii) the aggregate principal amount of all outstanding
Loans plus the aggregate amount of all Letter of Credit Liabilities.


“Loan” means a Revolving Loan or a Swingline Loan.


“Loan Document” means this Agreement, each Note, each Security Document, each
Letter of Credit Document, the Fee Letter and each other document or instrument
now or hereafter executed and delivered by a Loan Party in connection with,
pursuant to or relating to this Agreement (other than any Specified Derivatives
Contract).


“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
any portion of the Obligations. Schedule 1.1(a) sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.


“Lot” means a Finished Lot or a lot that is part of Lots Under Development that
the Borrower or any Subsidiary Guarantor intends to make into a Finished Lot.


“Lots Under Development” means all Land Held for Development with respect to
which the Borrower or any Subsidiary Guarantor has obtained all necessary
approvals for its subdivision for residential housing units (including
condominium units), and which the Borrower or any Subsidiary Guarantor is
actively developing into Finished Lots; provided, however, that the term “Lots
Under Development” shall not include any land upon which the construction of a
residential housing unit has commenced.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or part (other than an
Equity Interest which is redeemable solely in exchange for common stock or other
equivalent common Equity Interests), in the case of each of clauses (a) through
(c), on or prior to the Maturity Date.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower or any other Loan Party to perform its obligations, other than those
for the payment of money, under any Loan Document to which it is a party, (c)
the validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lenders, the Issuing Bank and the Administrative Agent under any
of the Loan Documents or (e) the timely payment of the principal of or interest
on the Loans or other amounts payable in connection therewith or the timely
payment of all Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents and Specified Derivatives Contracts), whether written or oral, to
which the Borrower, any Subsidiary or any other Loan Party is a party as to
which the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.


- 20 -




--------------------------------------------------------------------------------



“Material Subsidiary” means any Subsidiary (i) having gross assets equal to or
greater than
$500,000 in value, (ii) owning a direct or indirect equity interest in any Joint
Venture having gross assets
equal to or greater than $500,000 in value, (iii) having assets constituting
Borrowing Base Property, or
(iv) that is a guarantor of any Senior Notes Indebtedness or under any Senior
Notes Indenture.


“Maturity Date” means the Revolving Loan Termination Date set forth in clause
(a) of the definition thereof.


“Maximum Loan Availability” means, at any time, the least of (a) the aggregate
of the Commitments of all the Lenders, as reduced or increased from time to time
pursuant to the terms hereof, (b) the amount, if any, by which (i) the Borrowing
Base exceeds (ii) the sum of (x) Senior Notes Indebtedness, plus (y) Other
Unsecured Indebtedness unless such Other Unsecured Indebtedness constitutes
Subordinated Debt, plus (z) the Convertible Notes, and (c) the maximum
Indebtedness permitted to be incurred under this Agreement pursuant to the terms
of any Senior Notes Indebtedness or Senior Notes Indenture.


“Model Housing Unit” means, a Housing Unit that will be or has been constructed
initially for use as an information center or sales office and that is not
intended to be sold until all or substantially all other Housing Units in the
applicable subdivision are sold.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six-year
period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation or assumption of any Lien on such asset as
security for Indebtedness of the Person owning such asset or any other Person;
provided, however, that an agreement that conditions a Person’s ability to
encumber its assets upon the maintenance of one or more specified ratios that
limit such Person’s ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.


“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance, net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.


“New Lenders” means the Lenders (other than Existing Lenders) party to this
Agreement on the
Agreement Date.


“Non-Defaulting Lender” means, at any time, each Revolving Lender that is not a
Defaulting
Lender at such time.


- 21 -




--------------------------------------------------------------------------------



“Non-Extending Lender” means (i) Taiwan Business Bank, Los Angeles Branch, (ii)
Bank of Taiwan, New York Branch, (iii) Chang Hwa Commercial Bank, Ltd., New York
Branch, (iv) Taiwan Cooperative Bank, Ltd, (v) Flagstar Bank, FSB, and (vi)
Zions Bancorporation, N.A. dba Amegy Bank.


“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is contractually limited to
specific assets of such Person encumbered by a Lien securing such Indebtedness.


“Note” means a Revolving Note or a Swingline Note.


“Notice of Borrowing” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1(b), evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit G
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.10, evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Notice of Conversion” means a notice substantially in the form of Exhibit H (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.11, evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.


“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit I (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.5(b) evidencing the Borrower’s request
for a Swingline Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and (c)
all other indebtedness, liabilities, obligations, covenants and duties of the
Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include any indebtedness,
liabilities, obligations, covenants or duties in respect of Specified
Derivatives Contracts.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.


“Off-Balance Sheet Obligations” means, with respect to a Person: (a) obligations
of such Person in respect of any financing transaction or series of financing
transactions (including factoring arrangements) pursuant to which such Person or
any Subsidiary of such Person has sold, conveyed or otherwise transferred, or
granted a security interest in, accounts, payments, receivables, rights to
future lease payments or residuals or similar rights to payment to a special
purpose Subsidiary or Affiliate of
- 22 -




--------------------------------------------------------------------------------



such Person; (b) obligations of such Person under a sale and leaseback
transaction that does not create a liability on the balance sheet of such
Person; (c) obligations of such Person under any so-called “synthetic” lease
transaction; and (d) obligations of such Person under any other transaction
which is the functional equivalent of, or takes the place of, a borrowing but
which does not constitute a liability on the balance sheet of such Person; and
(e) in the case of the Borrower, liabilities and obligations of the Borrower,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Borrower’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Borrower is required to file with the SEC.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment of any interest in the
Loan Documents (other than an assignment made pursuant to Section 5.6).


“Other Unsecured Indebtedness” means unsecured Indebtedness other than the
Senior Notes
Indebtedness.


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.


“Participant” has the meaning given that term in Section 13.6(d). “Participant
Register” has the meaning given that term in Section 13.6(d).
“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time, and any successor statute.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.
“Performance Letter of Credit” shall mean any Letter of Credit or surety bond
issued on behalf
of the Borrower or a Subsidiary in favor of a municipality, other Governmental
Authority, utility, water


- 23 -




--------------------------------------------------------------------------------



or sewer authority, or other similar entity for the purpose of assuring such
beneficiary of the Letter of
Credit or surety bond of the proper and timely completion of construction work.


“Permitted Deferred Purchase Price Debt” means Indebtedness in the nature of
deferred purchase price (including earnout, deferred additional payment or
similar incentive arrangements) owed to sellers of Land and incurred by the
Borrower or a Subsidiary in the ordinary course of business in connection with
the purchase of such Land in an amount reasonably projected in good faith by the
Borrower to be payable to such seller.


“Permitted Deferred Purchase Price Debt Amount” means, with respect to Permitted
Deferred Purchase Price Debt, the aggregate amount reasonably projected in good
faith by the Borrower to be payable by the Borrower or any Subsidiary to any
holder thereof.


“Permitted Investment” means the following:
(a) Investments in Cash Equivalents;


(b) Investments in or loans or advances to Subsidiary Guarantors;


(c) Investments in or loans or advances to Subsidiaries which are not
Guarantors; provided that any such investments, loans and advances do not exceed
$500,000 in the aggregate per Subsidiary at any one time;


(d) Investments in, loans or advances to Joint Ventures;


(e) guarantees of payment or collection of the Indebtedness of a Joint Venture
by the
Borrower or any Subsidiary in an amount not to exceed $10,000,000 in the
aggregate at any one time;


(f) Investments in Rental Pool Assets by the Borrower or any Subsidiary in an
amount not to exceed $7,500,000 in the aggregate at any time; and


(g) other Investments not included under clauses (a) through (f) above which do
not, in the aggregate, exceed $5,000,000 at any one time.


“Permitted Liens” means, with respect to any asset or property of a Person:


(a) Liens securing Taxes imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) which are not at the time required to be paid or discharged
under Section 8.6;


(b) the claims of materialmen, mechanics, carriers, warehousemen or landlords
for labor, materials, supplies or rentals incurred in the ordinary course of
business, which, in each case, are not at the time required to be paid or
discharged under Section 8.6;


(c) Liens consisting of deposits or pledges made, in the ordinary course of
business, in connection with, or to secure payment of, obligations under
workers’ compensation, unemployment insurance or similar Applicable Laws;


(d) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, rights-of-way, plats, declarations of covenants, condominium
declarations, similar encumbrances and
- 24 -




--------------------------------------------------------------------------------



rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person;


(e) Liens in favor of the Administrative Agent for its benefit and the benefit
of the other Lender Parties;


(f) Liens in favor of property owners’ associations that are not yet due and
payable or, to the extent due and payable, being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP and as to which the property subject to such Lien is not
yet subject to foreclosure, sale or loss on account thereof;


(g) Liens incurred or deposits made to secure the performance of bids, tenders,
leases, contracts (other than for the payment of money), public or statutory
obligations, surety, stay, appeal, indemnity, performance, or other similar
bonds, developer’s or other obligations to make on-site or off-site improvements
or other similar obligations arising in the ordinary course of business;


(h) Liens on Property purchased, in part, with Permitted Deferred Purchase Price
Debt that secure such Permitted Deferred Purchase Price Debt; provided, however,
the aggregate amount of Permitted Deferred Purchase Price Debt secured by such
Liens shall not exceed $15,000,000 at any one time outstanding.


(i) Liens securing Capitalized Lease Obligations allowed by Section 10.6(l);
(j) Liens securing CDD Debt; and
(k) Other Liens that do not secure borrowed money and that are permitted by the
Administrative Agent in its reasonable discretion.


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Post-Default Rate” means, (a) in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum, and (b) with respect to any other Obligation, a rate
per annum equal to the Base Rate as in effect from time to time plus the
Applicable Margin for Base Rate Loans plus two percent (2.0%).
“Presold Housing Unit” means a Housing Unit which is subject to an Approved
Sales Contract. “Principal Office” means the office of the Administrative Agent
located at 600 South 4th Street,
9th Floor, Minneapolis, Minnesota 55415, or any other subsequent office that the
Administrative Agent
shall have specified as the Principal Office by written notice to the Borrower
and the Lenders.


- 25 -




--------------------------------------------------------------------------------



“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a) the amount of such Lender’s Revolving Commitment to (b) the aggregate
amount of the Revolving Commitments of all Lenders; provided, however, that if
at the time of determination the Revolving Commitments have terminated or been
reduced to zero, the “Pro Rata Share” of each Lender shall be the ratio,
expressed as a percentage of (A) the sum of the unpaid principal amount of all
outstanding Revolving Loans, Swingline Loans and Letter of Credit Liabilities
owing to such Lender as of such date to (B) the sum of the aggregate unpaid
principal amount of all outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities of all Lenders as of such date. If at the time of
determination the Commitments have terminated and there are no outstanding Loans
or Letter of Credit Liabilities, then the Pro Rata Shares of the Lenders shall
be determined as of the most recent date on which Commitments were in effect or
Loans or LettersLetter of Credit Liabilities were outstanding.


“Property” means a parcel (or group of related parcels) of real property owned
by the Borrower, any Subsidiary or any Unconsolidated Affiliate.


“Property Category” means each of Land Held for Development, Commercial Land,
Lots Under Development, Finished Lots, Model Housing Units, Presold Housing
Units and Speculative Housing Units.


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Rating Agency” means S&P, Moody’s, Fitch or any other nationally recognized
securities rating agency selected by the Borrower and approved of by the
Administrative Agent in writing.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Register” has the meaning given that term in Section 13.6(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change,” regardless of the date enacted, adopted or issued.


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


- 26 -




--------------------------------------------------------------------------------



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.


“Rental Pool Asset” means a completed single-family attached or detached
dwelling (including without limitation a condominium or townhome), including the
Lot on which such dwelling is located which has been transferred to LGI Living,
LLC. A Rental Pool Asset shall not be entitled to Borrowing Base credit.


“Replacement Rate” has the meaning assigned thereto in Section 5.2(b).
“Requested Swingline Borrowing” has the meaning given that term in Section
2.5(b). “Requisite Lenders” means, as of any date, (a) Lenders (which shall
include the Lender then
acting as the Administrative Agent) having at least sixty-six and two-thirds
percent (66-2/3%) of the
aggregate amount of the Revolving Commitments of all Lenders, or (b) if the
Revolving Commitments have been terminated or reduced to zero, Lenders (which
shall include the Lender then acting as the Administrative Agent) holding at
least sixty-six and two thirds percent (66-2/3%) of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that (i)
in determining such percentage at any given time, all then existing Defaulting
Lenders will be disregarded and excluded, and (ii) at all times when two or more
Lenders (excluding Defaulting Lenders) are party to this Agreement, the term
“Requisite Lenders” shall in no event mean less than two Lenders. For purposes
of this definition, a Lender shall be deemed to hold a Letter of Credit
Liability to the extent such Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation. For purposes of this definition, a Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.


“Residential Land” means land owned by the Borrower or a Subsidiary Guarantor,
which land is being developed for residential purposes or is held for future
development or sale for residential purposes. “Residential Land” shall include
all Land Held for Development, Lots Under Development and Finished Lots.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Responsible Officer” means the chief executive officer and the chief financial
officer of the
Borrower.


“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender) such Lender’s obligation to make Revolving Loans pursuant to Section
2.1, to issue (in the case of the Issuing Bank) and to participate (in the case
of the other Lenders) in Letters of Credit pursuant to Section 2.4(i) and to
participate in Swingline Loans pursuant to Section 2.5(e), in an amount up to,
but not exceeding the amount set forth for such Lender on Schedule I as such
Lender’s “Revolving Commitment Amount” or as set forth in any applicable
Assignment and Assumption, or agreement executed by a Person becoming a Lender
in accordance with Section 2.17, as the same may be reduced from time to time
pursuant to Section 2.13 or increased or reduced as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 13.6 or
increased as appropriate to reflect any increase effected in accordance with
Section 2.17. The aggregate Revolving Commitment on the First Amendment
Effective Date is $550,000,000was $650,000,000. Notwithstanding anything to the
contrary
- 27 -




--------------------------------------------------------------------------------



contained in this Agreement, if the Borrower or any Subsidiary enters into any
Senior Notes Indebtedness after the Effective Date, the aggregate amount of the
Revolving Commitments shall be automatically and permanently cancelled (if
necessary) on the date such Senior Notes Indebtedness is incurred to an amount
such that the reduced Revolving Commitments do not exceed the maximum amount of
Indebtedness permitted to be incurred under such Senior Notes Indebtedness or
Senior Notes Indenture entered into in connection therewith. Any such
cancellation shall be allocated to each Lender’s Commitment ratably in
accordance with its Pro Rata Share and Administrative Agent shall promptly
provide to Lenders a new Schedule I to this Agreement reflecting the
cancellation of the aggregate Commitment. On or about the date such Senior Notes
Indebtedness is incurred, Borrower shall enter into a letter agreement with
Administrative Agent acknowledging such cancellation of the aggregate Revolving
Commitment and the updated Schedule I to this Agreement.


“Revolving Commitment Percentage” means, as to each Lender with a Revolving
Commitment, the ratio, expressed as a percentage, of (a) the amount of such
Lender’s Revolving Commitment to (b) the aggregate amount of the Revolving
Commitments of all Revolving Lenders; provided, however, that if at the time of
determination the Revolving Commitments have been terminated or been reduced to
zero, the “Revolving Commitment Percentage” of each Lender shall be the ratio,
expressed as a percentage, of (x) such Lender’s Revolving Credit Exposure to (y)
the aggregate Revolving Credit Exposure of all Revolving Lenders.


“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.


“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving
Commitments have terminated, holding any Revolving Loans.


“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to
Section 2.1(a).


“Revolving Loan Termination Date” means (a) with respect to all Lenders other
than Non- Extending Lenders, May 31, 20222023, or such later date to which the
Revolving Loan Termination Date may be extended pursuant to Section 2.14., and
(b) with respect to Non-Extending Lenders, May 31,
2022, (provided, that if a Non-Extending Lender agrees in a writing delivered to
Borrower and Administrative Agent before September 30, 2020 to extend such
termination date of such Non-Extending Lender to the then-current Revolving Loan
Termination Date of the other Lenders that are not Non- Extending Lenders, then
the termination date for such Non-Extending Lender shall be as set forth in
clause (a) hereof).


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit J, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.


“Sanction” or “Sanctions” means any sanctions or trade embargoes imposed,
administered or enforced by any Governmental Authority of the United States of
America, including, without limitation, OFAC or the U.S. Department of State, or
by the United Nations Security Council, Her Majesty’s Treasury, the European
Union or any other Governmental Authority with jurisdiction over the Borrower or
any of its Subsidiaries.


- 28 -




--------------------------------------------------------------------------------



“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions (including,
without limitation, Cuba, Iran, North Korea , Sudan and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons published by any Governmental
Authority of the United States of America, including, without limitation, OFAC
or the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority with
jurisdiction over the Borrower or any of its Subsidiaries, (b) any Person
located, operating, organized or resident in a Sanctioned Country, (c) any
agency of the government of a Sanctioned Country or (d) any Person Controlled by
any Person or agency described in any of the preceding clauses (a) through (c).


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any property and, in the
case of the Borrower, shall include (without duplication) the Borrower’s
Ownership Share of the Secured Indebtedness of its Unconsolidated Affiliates.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


“Security Document” means the Subsidiary Guaranty, any security agreement and
any financing statement, or other document, instrument or agreement creating,
evidencing or perfecting the Administrative Agent’s Liens in any of the
collateral (if any) securing any of the Obligations.


“Senior Notes Indebtedness” means any unsecured high yield or other bond
Indebtedness heretofore or hereafter entered into by the Borrower or any
Subsidiary in accordance with any Senior Notes Indenture.


“Senior Notes Indenture” means, individually or collectively as the context may
suggest or require, any indenture, contract or instrument heretofore or
hereafter entered into by the Borrower or any Subsidiary in accordance with the
terms of this Agreement evidencing, providing for the creation of or otherwise
concerning the Senior Notes Indebtedness.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all facts and circumstances existing at such time, represents
the amount that could reasonably be expected to become an actual and matured
liability); (b) such Person is able to pay its debts or other obligations in the
ordinary course as they mature; and (c) such Person has capital not unreasonably
small to carry on its business and all business in which it proposes to be
engaged.


“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between or among any Loan
Party and any Specified Derivatives Provider, and which was not prohibited by
any of the Loan Documents when made or entered into.


“Specified Derivatives Provider” means any Person that (a) at the time it enters
into a Specified
Derivatives Contract with a Loan Party, is a Lender or an Affiliate of a Lender
or (b) at the time it (or its
- 29 -




--------------------------------------------------------------------------------



Affiliate) becomes a Lender (including on the Effective Date), is a party to a
Specified Derivatives
Contract with a Loan Party, in each case in its capacity as a party to such
Specified Derivatives Contract.


“Speculative Housing Units” means, any Housing Unit owned by the Borrower or any
Subsidiary Guarantor that is not a Presold Housing Unit or a Model Housing Unit.
For the purposes of this Agreement, during such time as a Rental Pool Asset is
not rented by a third party, such Rental Pool Asset shall be considered a
Speculative Housing Unit for the purposes of Section 10.1(g).


“S&P” means S&P Global Ratings, a S&P Global Inc. business, or any successor.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subordinated Debt” means Indebtedness for money borrowed by the Borrower or any
of its Subsidiaries that is unsecured and contains subordination and other
provisions providing that such Indebtedness is subordinated in right of payment
to the Loans, the other Obligations and the other Guaranteed Obligations in a
manner satisfactory to the Administrative Agent in its sole and absolute
discretion.


“Subsidiary” means, for any Person, any (a) corporation, (b) partnership, (c)
limited liability company or (d) other entity, (i) of which at least a majority
of the Equity Interests of such Person having by the terms thereof the ordinary
voting power to elect a majority of the board of directors or other individuals
performing similar functions of such corporation, partnership, limited liability
company or other entity (without regard to the occurrence of any contingency),
and (ii) which is at the time directly or indirectly owned or controlled by such
Person or one or more Subsidiaries of such Person, and shall include all Persons
the accounts of which are consolidated with those of such Person pursuant to
GAAP, provided that no Joint Venture shall be a Subsidiary.


“Subsidiary Guarantor” means each of the Borrower’s Subsidiaries listed as a
“Subsidiary Guarantor” on Schedule 1.1(a) hereto and each Subsidiary of the
Borrower which becomes a “Subsidiary Guarantor” pursuant to an Accession
Agreement as provided in Section 8.14.


“Subsidiary Guaranty” means the Fourth Amended and Restated Subsidiary Guaranty
dated as of the Agreement Date by Subsidiary Guarantors in favor of the
Administrative Agent, for its benefit and the benefit of the other Lender
Parties, as modified, amended, supplemented or restated from time to time.


“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section
1a(47) of the Commodity Exchange Act.


“Swingline Availability” has the meaning given that term in Section 2.5(a).


“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.5 in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.5(a), as such amount may be reduced
from time to time in accordance with the terms hereof.


“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.


- 30 -




--------------------------------------------------------------------------------



“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to
Section 2.5, including both Requested Swingline Borrowings and Automatic
Swingline Borrowings.


“Swingline Maturity Date” means the date which is seven (7) Business Days prior
to the
Revolving Loan Termination Date set forth in clause (a) of the definition
thereof.


“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.


“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Borrower and its Subsidiaries determined on a consolidated basis minus the
aggregate of all amounts appearing on the assets side of any such balance sheet
for franchises, licenses, permits, patents, patent applications, copyrights,
trademarks, service marks, trade names, goodwill, treasury stock, experimental
or organizational expenses and other like assets which would be classified as
intangible assets under GAAP, all determined on a consolidated basis.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Titled Agent” has the meaning given that term in Section 12.11.


“Total Capitalization” means, for any fiscal quarter of the Borrower,
Consolidated Debt plus
Tangible Net Worth.


“Type” with respect to any Revolving Loan refers to whether such Loan or portion
thereof is a
LIBOR Loan or a Base Rate Loan.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Unrestricted Cash” of a Person means the cash and Cash Equivalents of such
Person that would not be identified as “restricted” on a balance sheet of such
Person prepared in accordance with GAAP.


- 31 -




--------------------------------------------------------------------------------



“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10(g)(ii)(B)(III).
“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns. “Wholesale Sales Contracts” means a bona fide, legally binding,
enforceable contract or
contracts for the sale of ten (10) or more Housing Units to a single buyer or
Affiliates of such buyer.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.


“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.


“Withholding Agent” means (a) the Borrower, (b) any other Loan Party, and (c)
the
Administrative Agent, as applicable.


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.


Section 1.2 General; References to Central Time.


(a) References to GAAP. Unless otherwise indicated, all accounting terms, ratios
and measurements shall be interpreted or determined in accordance with GAAP as
in effect from time to time; provided that, if at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Requisite Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the
appropriate Lenders pursuant to Section 13.7); provided further that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the preceding sentence, the calculation of liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25


- 32 -




--------------------------------------------------------------------------------



(formerly known as FAS 159, The Fair Value Option for Financial Assets and
Financial Liabilities) or other FASB standards allowing entities to elect fair
value option for financial liabilities.
(b) Other References. References in this Agreement to “Sections,” “Articles,”
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. All Exhibits and Schedules are
incorporated herein. References in this Agreement to any document, instrument or
agreement (i) shall include all exhibits, schedules and other attachments
thereto; (ii) except as expressly provided otherwise in any Loan Document, shall
include all documents, instruments or agreements issued or executed in
replacement thereof, to the extent permitted hereby; and (iii) shall mean such
document, instrument or agreement, or replacement or predecessor thereto, as
amended, supplemented, restated or otherwise modified from time to time to the
extent not otherwise stated herein or prohibited hereby and in effect at any
given time. Wherever from the context it appears appropriate, each term stated
in either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement.


(c) References to Central Time. Unless otherwise indicated, all references to
time are references to Central time daylight or standard, as applicable.


Section 1.3 Financial Attributes of Non-Wholly Owned Subsidiaries.


When determining the Applicable Margin and compliance by the Borrower with any
financial covenant contained in any of the Loan Documents, only the Ownership
Share of the Borrower of the financial attributes of a Subsidiary that is not a
Wholly Owned Subsidiary shall be included when including financial information
from a Subsidiary that is not a Wholly Owned Subsidiary.


Section 1.4 Rates.


The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.”


Section 1.5 Divisions.


For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.


ARTICLE II CREDIT FACILITY Section 2.1 Revolving Loans.
(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.16, each Revolving
Lender severally and not jointly agrees to make Revolving Loans to the Borrower
during the period from and including the Effective Date
- 33 -




--------------------------------------------------------------------------------



to but excluding the Revolving Loan Termination Date applicable to such
Revolving Lender, in an aggregate principal amount at any one time outstanding
up to, but not exceeding, such Lender’s Revolving Commitment. Each borrowing of
Revolving Loans that are to be (i) Base Rate Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof and (ii) LIBOR Loans shall be in an aggregate minimum amount of
$5,000,000 and integral multiples of
$1,000,000 in excess thereof. Notwithstanding the immediately preceding two
sentences but subject to Section 2.16, a borrowing of Revolving Loans may be in
the aggregate amount of the unused Revolving Commitments. Within the foregoing
limits and subject to the terms and conditions of this Agreement, the Borrower
may borrow, repay and reborrow Revolving Loans.


(b) Requests for Revolving Loans. Not later than (i) 11:00 a.m. Central time at
least one (1) Business Day prior to a borrowing of Revolving Loans that are to
be Base Rate Loans and (ii)
11:00 a.m. Central time at least three (3) Business Days prior to a borrowing of
Revolving Loans that are to be LIBOR Loans, the Borrower shall deliver to the
Administrative Agent a Notice of Borrowing. Each Notice of Borrowing shall
specify the aggregate principal amount of the Revolving Loans to be borrowed,
the date such Revolving Loans are to be borrowed (which must be a Business Day),
the use of the proceeds of such Revolving Loans, the Type of the requested
Revolving Loans, and if such Revolving Loans are to be LIBOR Loans, the initial
Interest Period for such Revolving Loans. Each Notice of Borrowing shall be
irrevocable once given and binding on the Borrower. Prior to delivering a Notice
of Borrowing, the Borrower may (without specifying whether a Revolving Loan will
be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower with the most recent LIBOR available to the Administrative
Agent. The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter. Notwithstanding
anything to the contrary contained in this Agreement, the Borrower may submit no
more than two (2) Notices of Borrowing (excluding Notices of Swingline
Borrowing) in any one business week.


(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Each Revolving Lender
shall deposit an amount equal to the Revolving Loan to be made by such Lender to
the Borrower with the Administrative Agent at the Principal Office, in
immediately available funds not later than 11:00 a.m. Central time on the date
of such proposed Revolving Loans. Subject to fulfillment of all applicable
conditions set forth herein, the Administrative Agent shall make available to
the Borrower in the account specified in the Disbursement Instruction Agreement,
not later than 2:00 p.m. Central time on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent; provided, however, if at the time of the making of any Revolving Loans
any Swingline Loans shall be outstanding, the proceeds of such Revolving Loans
shall first be applied to repay the outstanding Swingline Loans and then shall
be applied as otherwise requested by the Borrower.


(d) Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment
- 34 -




--------------------------------------------------------------------------------



to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
Borrower the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay the amount of such interest to the Administrative Agent
for the same or overlapping period, the Administrative Agent shall promptly
remit to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays to the Administrative Agent the amount of such
Revolving Loan, the amount so paid shall constitute such Lender’s Revolving Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Revolving Lender that
shall have failed to make available the proceeds of a Revolving Loan to be made
by such Lender.


Section 2.2 Reserved.
Section 2.3 Reserved.
Section 2.4 Letters of Credit.


(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including, without limitation, Section 2.16, the Issuing Bank, on behalf of the
Revolving Lenders, agrees to issue for the account of the Borrower during the
period from and including the Effective Date to, but excluding, the date thirty
(30) days prior to the Revolving Loan TerminationMaturity Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $25,000,00040,000,000.


(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the date that is thirty (30) days prior to the
Revolving Loan TerminationMaturity Date, or (ii) any Letter of Credit have an
initial duration in excess of one year; provided, however, a Letter of Credit
may contain a provision providing for the automatic extension of the expiration
date in the absence of a notice of non-renewal from the Issuing Bank but in no
event shall any such provision permit the extension of the expiration date of
such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Loan TerminationMaturity Date.


(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice at least five (5)
Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount, (ii)
beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing Bank.
Provided the Borrower has given the notice prescribed by the first sentence of
this subsection and delivered such applications and agreements referred to in
the preceding sentence, subject to the other terms and conditions of this
Agreement, including the satisfaction of any applicable conditions precedent set
forth in Section 6.2, the Issuing Bank shall issue the requested Letter of
Credit on the requested date of issuance for the benefit of the stipulated
beneficiary but in no event shall Issuing Bank be obligated to deliver the
requested Letter of Credit prior to the date five (5) Business Days following
the date after which the Issuing Bank has received all of the items required to
be delivered to it under this subsection. The Issuing Bank shall not at any time
be obligated to issue any Letter of Credit if such issuance would conflict with,
or cause the Issuing Bank or any Revolving Lender to exceed any limits imposed
by, any Applicable Law. References herein to “issue” and derivations
- 35 -




--------------------------------------------------------------------------------



thereof with respect to Letters of Credit shall also include extensions or
modifications of any outstanding Letters of Credit, unless the context otherwise
requires. Upon the written request of the Borrower, the Issuing Bank shall
deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof. To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.


(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind. Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Revolving Lender that has acquired a participation therein
under the second sentence of the immediately following subsection (i) such
Lender’s Revolving Commitment Percentage of such payment.


(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in Article
VI would permit the making of Revolving Loans, the Borrower shall be deemed to
have requested a borrowing of Revolving Loans (which shall be Base Rate Loans)
in an amount equal to the unpaid Reimbursement Obligation and the Administrative
Agent shall give each Revolving Lender prompt notice of the amount of the
Revolving Loan to be made available to the Administrative Agent not later than
12:00 noon Central time and (ii) if such conditions would not permit the making
of Revolving Loans, the provisions of subsection (j) of this Section shall
apply. The limitations set forth in the second sentence of Section 2.1(a)
(regarding minimum amounts and integral multiples) shall not apply to any
borrowing of Base Rate Loans under this subsection.


(f) Effect of Letters of Credit on Revolving Commitments. Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Commitment of each Revolving
Lender shall be deemed to be utilized for all purposes of this Agreement in an
amount equal to the product of (i) such Lender’s Revolving Commitment Percentage
and (ii) (A) the Stated Amount of such Letter of Credit plus (B) any related
Reimbursement Obligations then outstanding.


(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the
- 36 -




--------------------------------------------------------------------------------



acts and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, none of the Issuing Bank, the Administrative Agent or any of the
Lenders shall be responsible for, and the Borrower’s obligations in respect of
Letters of Credit shall not be affected in any manner by, (i) the form,
validity, sufficiency, accuracy, genuineness or legal effects of any document
submitted by any party in connection with the application for and issuance of or
any drawing honored under any Letter of Credit even if such document should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit, or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any Letter of Credit to comply fully with conditions
required in order to draw upon such Letter of Credit; (iv) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telex, telecopy, electronic mail or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Bank, the Administrative Agent or the
Lenders. None of the above shall affect, impair or prevent the vesting of any of
the Issuing Bank’s or the Administrative Agent’s rights or powers hereunder. Any
action taken or omitted to be taken by the Issuing Bank under or in connection
with any Letter of Credit, if taken or omitted in the absence of gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), shall not create against the
Issuing Bank any liability to the Borrower, the Administrative Agent or any
Lender. In this connection, the obligation of the Borrower to reimburse the
Issuing Bank for any drawing made under any Letter of Credit, and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), shall be absolute, unconditional and irrevocable and shall be
paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against the Issuing Bank, the Administrative Agent, any Lender, any beneficiary
of a Letter of Credit or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or in the Letter of Credit
Documents or any unrelated transaction; (D) any breach of contract or dispute
between the Borrower, the Issuing Bank, the Administrative Agent, any Lender or
any other Person; (E) any demand, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or
certificate which does not strictly comply with the terms of such Letter of
Credit; and (H) any other act, omission to act, delay or circumstance whatsoever
that might, but for the provisions of this Section, constitute a legal or
equitable defense to or discharge of the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or Section
13.9, but not in limitation of the Borrower’s unconditional obligation to
reimburse the Issuing Bank for any drawing made under a Letter of Credit as
provided in this Section and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), the Borrower shall
have no obligation to indemnify the Administrative Agent, the Issuing Bank or
any Lender in respect of any liability incurred by the Administrative Agent, the
Issuing Bank or such Lender arising solely out of the gross negligence or
willful misconduct of the Administrative Agent, the Issuing Bank or such Lender
in respect of a Letter of Credit as determined by a court of competent
jurisdiction in a final, non-appealable judgment. Except as otherwise provided
in this Section, nothing in this Section
- 37 -




--------------------------------------------------------------------------------



shall affect any rights the Borrower may have with respect to the gross
negligence or willful misconduct of the Administrative Agent, the Issuing Bank
or any Lender with respect to any Letter of Credit.


(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and the Revolving Lenders, if any, required by Section 13.7
shall have consented thereto. In connection with any such amendment, supplement
or other modification, the Borrower shall pay the fees, if any, payable under
the last sentence of Section 3.5(c).


(i) Revolving Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the Issuing Bank of any Letter of Credit each Revolving Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Revolving Commitment
Percentage of the liability of the Issuing Bank with respect to such Letter of
Credit and each Revolving Lender thereby shall absolutely, unconditionally and
irrevocably assume, as primary obligor and not as surety, and shall be
unconditionally obligated to the Issuing Bank to pay and discharge when due,
such Lender’s Revolving Commitment Percentage of the Issuing Bank’s liability
under such Letter of Credit. In addition, upon the making of each payment by a
Revolving Lender to the Administrative Agent for the account of the Issuing Bank
in respect of any Letter of Credit pursuant to the immediately following
subsection (j), such Lender shall, automatically and without any further action
on the part of the Issuing Bank, the Administrative Agent or such Lender,
acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to the Issuing Bank by the Borrower in respect of
such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Revolving Commitment Percentage in any interest or other amounts
payable by the Borrower in respect of such Reimbursement Obligation (other than
the Fees payable to the Issuing Bank pursuant to the second and the last
sentences of Section 3.5(c)).


(j) Payment Obligation of Revolving Lenders. Each Revolving Lender severally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
on demand in immediately available funds in Dollars the amount of such Lender’s
Revolving Commitment Percentage of each drawing paid by the Issuing Bank under
each Letter of Credit to the extent such amount is not reimbursed by the
Borrower pursuant to the immediately preceding subsection (d); provided,
however, that in respect of any drawing under any Letter of Credit, the maximum
amount that any Revolving Lender shall be required to fund, whether as a
Revolving Loan or as a participation, shall not exceed such Lender’s Revolving
Commitment Percentage of such drawing except as otherwise provided in Section
3.9(d). If the notice referenced in the second sentence of Section 2.4(e) is
received by a Revolving Lender not later than 11:00 a.m. Central time, then such
Lender shall make such payment available to the Administrative Agent not later
than 2:00 p.m. Central time on the date of demand therefor; otherwise, such
payment shall be made available to the Administrative Agent not later than 1:00
p.m. Central time on the next succeeding Business Day. Each Revolving Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1(e) or (f), or (iv) the
termination of the Revolving Commitments. Each


- 38 -




--------------------------------------------------------------------------------



such payment to the Administrative Agent for the account of the Issuing Bank
shall be made without any offset, abatement, withholding or deduction
whatsoever.


(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to the Administrative Agent, which
shall promptly deliver the same to each Revolving Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Revolving Lender from time to time, the
Issuing Bank shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding. Other than as set
forth in this subsection, the Issuing Bank shall have no duty to notify the
Lenders regarding the issuance or other matters regarding Letters of Credit
issued hereunder. The failure of the Issuing Bank to perform its requirements
under this subsection shall not relieve any Revolving Lender from its
obligations under the immediately preceding subsection (j).


Section 2.5 Swingline Loans.
(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.16, the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the Borrower, during the period from the
Effective Date to but excluding the Swingline Maturity Date, in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
lesser (such lesser amount being referred to as the “Swingline Availability”) of
(i) $15,000,000, as such amount may be reduced from time to time in accordance
with the terms hereof and (ii) the Revolving Commitment of the Swingline Lender
in its capacity as a Revolving Lender minus the aggregate outstanding principal
amount of Revolving Loans of the Swingline Lender in its capacity as a Revolving
Lender; provided, however, the Swingline Lender shall not be obligated to make
Swingline Loans if the aggregate principal amount at such time of its
outstanding Revolving Loans and Swingline Loans together with the Swingline
Lender’s Revolving Commitment Percentage of the Stated Amount of all issued and
outstanding Letters of Credit exceeds the then Commitment of the Swingline
Lender. If at any time the aggregate principal amount of the Swingline Loans
outstanding at such time exceeds the Swingline Availability at such time, the
Borrower shall immediately pay the Administrative Agent for the account of the
Swingline Lender the amount of such excess. Subject to the terms and conditions
of this Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5(b).


(b) Procedure for Borrowing Swingline Loans.


(i) The Borrower may request a Swingline Loan by giving the Administrative Agent
and the Swingline Lender notice pursuant to (1) a Notice of Swingline Borrowing,
(2) a telephonic notice, or (3) a notice sent by telecopy, electronic mail or
other similar form of communication (each, a “Requested Swingline Borrowing”).
Each notice for a Requested Swingline Borrowing shall be delivered to the
Swingline Lender no later than 11:00 a.m. Central time on the proposed date of
such borrowing. Any telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing and shall be promptly
confirmed in writing by the Borrower pursuant to a Notice of Swingline Borrowing
sent to the Swingline Lender by telecopy, electronic mail or similar form of
communication on the same day of the giving of such telephonic notice. Not later
than 1:00 p.m. Central time on the date of the requested Swingline Loan and
subject to satisfaction of the applicable conditions set forth in Section 6.2
for such borrowing, the Swingline Lender will make the proceeds of such
Swingline Loan available to the Borrower in Dollars, in immediately available
funds, at the account specified by the Borrower in the Disbursement Instruction
Agreement. The Borrower hereby agrees to indemnify and hold harmless the
Administrative Agent and the Swingline Lender for
- 39 -




--------------------------------------------------------------------------------



any losses, claims, damages, liabilities and related expenses incurred by any
Administrative Agent and/or the Swingline Lender or asserted against
Administrative Agent and/or the Swingline Lender by any Person as a result of
insufficient or incorrect information being given by the Borrower in connection
with any notice for a Requested Swingline Borrowing given pursuant to clauses
(2) or (3) above.


(ii) In addition, so long as no Default or Event of Default then exists, a
Swingline Loan shall be deemed automatically requested by the Borrower (and the
Borrower hereby irrevocably directs the Swingline Lender to act on its behalf
for such automatic request) in the event and to the extent there are
insufficient funds in the Account to cover any payment obligations made by the
Borrower to third parties in the form of checks or wire transfers from the
Account (each, an “Automatic Swingline Borrowing”). Each Swingline Loan made as
an Automatic Swingline Borrowing shall be made in an amount equal to the greater
of (i)
$1,000,000 and (ii) the actual amount necessary to clear all such overdrafts for
a given day, provided in no event greater than the Swingline Availability but in
no event more than the Swingline Commitment. The Borrower hereby agrees to
indemnify and hold harmless the Administrative Agent and the Swingline Lender
for any losses, claims, damages, liabilities and related expenses incurred by
any Administrative Agent and/or the Swingline Lender or asserted against
Administrative Agent and/or the Swingline Lender by any Person in connection
with any Automatic Swingline Borrowing.


(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing. Interest on Swingline Loans is solely for the account
of the Swingline Lender (except to the extent a Revolving Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e)). To the extent not paid pursuant to subsection (e) below, all
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.6 with respect to interest on Base Rate
Loans (except as the Swingline Lender and the Borrower may otherwise agree in
writing in connection with any particular Swingline Loan).
(d) Swingline Loan Amounts, Etc. Each Swingline Loan (other than as an Automatic
Swingline Borrowing, which shall be in the amount set forth in Section
2.5(b)(ii)) shall be in the minimum amount of $1,000,000 and integral multiples
of $250,000 in excess thereof, or such other minimum amounts agreed to by the
Swingline Lender and the Borrower. The Swingline Loans shall, in addition to
this Agreement, be evidenced by the Swingline Note.
(e) Repayment and Participations of Swingline Loans. At the end of each Business
Day, Administrative Agent shall debit from the Account an amount equal to the
lesser of (i) all funds in the Account in excess of $1,000,000 (as such amount
may be increased or decreased from time to time by prior notice by the Borrower
to Administrative Agent, which notice may be sent by telecopy, electronic mail
or other similar form of communication unless Administrative Agent informs
Borrower that its internal procedures require a specific form of written
communication for such notice in which event notices shall thereafter conform to
Administrative Agent’s internal requirements; provided, however, in no event may
Borrower decrease the minimum amount in the Account below $1,000,000), and (ii)
all accrued interest and principal outstanding under the Swingline Loan, and
Administrative Agent shall use such amount to repay the Swingline Lender for any
amount then outstanding under the Swingline Loan. To the extent any outstanding
Swingline Loans have not been repaid pursuant to the previous sentence, the
Borrower agrees to repay each Swingline Loan on the last Business Day of each
calendar week; provided, that in no event may the proceeds of a Swingline Loan
be used to pay a Swingline Loan. In lieu of demanding repayment of any
outstanding Swingline Loan from the Borrower on the last Business


- 40 -




--------------------------------------------------------------------------------



Day of each calendar week (or if the Borrower does not repay any outstanding
Swingline Loan on the last Business Day of each calendar week), the Swingline
Lender may, on behalf of the Borrower (which hereby irrevocably directs the
Swingline Lender to act on its behalf), request a borrowing of Revolving Loans
that are Base Rate Loans from the Revolving Lenders in an amount equal to the
principal balance of such Swingline Loan. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans on the Swingline Maturity Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). The amount limitations contained in the second sentence of Section
2.1(a) shall not apply to any borrowing of such Revolving Loans made pursuant to
this subsection. If the Swingline Lender reasonably believes that there will be
any amount outstanding under the Swingline Loans on the last Business Day of a
calendar week (after giving effect to any Revolving Loan that the Borrower has
requested be made on the last Business Day of such calendar week and its
application to the Swingline Loans), the Swingline Lender shall give notice to
the Administrative Agent of any such borrowing of Revolving Loans not later than
11:00 a.m. Central time on the Business Day prior to such last Business Day of
the week. Promptly after receipt of such notice of borrowing of Revolving Loans
from the Swingline Lender under the immediately preceding sentence, the
Administrative Agent shall notify each Revolving Lender of the proposed
borrowing. Not later than 11:00 a.m. Central time on the proposed date of such
borrowing, each Revolving Lender will make available to the Administrative Agent
at the Principal Office for the account of the Swingline Lender, in immediately
available funds, the proceeds of the Revolving Loan to be made by such Lender.
The Administrative Agent shall pay the proceeds of such Revolving Loans to the
Swingline Lender, which shall apply such proceeds to repay such Swingline Loan.
If the Revolving Lenders are prohibited from making Revolving Loans required to
be made under this subsection for any reason whatsoever, including without
limitation, the existence of any of the Defaults or Events of Default described
in Sections 11.1(e) or (f), each Revolving Lender shall purchase from the
Swingline Lender, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Revolving Commitment Percentage of
such Swingline Loan, by directly purchasing a participation in such Swingline
Loan in such amount and paying the proceeds thereof to the Administrative Agent
for the account of the Swingline Lender in Dollars and in immediately available
funds. A Revolving Lender’s obligation to purchase such a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the existence of a Default
or Event of Default (including without limitation, any of the Defaults or Events
of Default described in Sections 11.1(e) or (f)), or the termination of any
Revolving Lender’s Revolving Commitment, (iii) the existence (or alleged
existence) of an event or condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Administrative
Agent, any Lender, the Borrower or any other Loan Party, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing. If such amount is not in fact made available to the Swingline
Lender by any Revolving Lender, the Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon the Swingline Lender’s
demand therefor, and until such time as such Lender makes the required payment,
the Swingline Lender shall be deemed to continue to have outstanding Swingline
Loans in the amount of such unpaid participation obligation for all purposes of
the Loan Documents (other than those provisions requiring the other Revolving
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Revolving Loans, and any other amounts due it hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise).


- 41 -




--------------------------------------------------------------------------------



Section 2.6 Rates and Payment of Interest on Loans.


(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:


(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin for Base Rate Loans;
and


(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first (1st) day of each month, commencing with the first (1st) calendar month
occurring after the Effective Date and (ii) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Administrative
Agent of an interest rate hereunder shall be conclusive and binding on the
Lenders and the Borrower for all purposes, absent manifest error.


(c) Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then, such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information. The
Administrative Agent shall promptly notify the Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Administrative Agent, for
the account of each Lender, within five (5) Business Days of receipt of such
written notice. Any recalculation of interest or fees required by this provision
shall survive the termination of this Agreement, and this provision shall not in
any way limit any of the Administrative Agent’s, the Issuing Bank’s, or any
Lender’s other rights under this Agreement.


Section 2.7 Number of Interest Periods.


There may be no more than six (6) different Interest Periods for LIBOR Loans
outstanding at the same time.


Section 2.8 Repayment of Loans.
- 42 -




--------------------------------------------------------------------------------



The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Revolving Loan
Termination Date.Maturity Date; provided, that to the extent required by Section
2.14(d) and in accordance with the terms thereof, the Borrower shall repay the
entire outstanding principal amount of, and all accrued but unpaid interest on,
the Revolving Loans owing to each Non-Extending Lender on the date specified in
Section 2.14(d).


Section 2.9 Prepayments.


(a) Optional. Subject to Section 5.4, the Borrower may prepay all or any part of
any Loan at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
the prepayment of any Loan. Each voluntary prepayment of Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess thereof (or, if less, the remaining principal balance of the Loans).


(b) Mandatory.


(i) Revolving Commitment Overadvance. If at any time the aggregate principal
amount of all outstanding Revolving Loans and Swingline Loans, together with the
aggregate amount of all Letter of Credit Liabilities, exceeds the aggregate
amount of the Revolving Commitments, the Borrower shall immediately upon demand
pay to the Administrative Agent for the account of the Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans and/or Letter of Credit Liabilities),
the amount of such excess.


(ii) Maximum Loan Availability Overadvance. If at any time the aggregate
principal amount of all outstanding Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the Maximum Loan Availability, the
Borrower shall within five (5) Business Days of the Borrower obtaining knowledge
of the occurrence of any such excess, either (A) pay to the Administrative Agent
for the account of the Lenders then holding Revolving Commitments (or if the
Revolving Commitments have been terminated, then holding outstanding Revolving
Loans and/or Letter of Credit Liabilities), the amount of such excess, or (B)
deliver a new Borrowing Base Certificate that demonstrates that the outstanding
Loans, together with the aggregate amount of all Letter of Credit Liabilities,
do not exceed the Maximum Loan Availability. If such excess is not eliminated
(or a new Borrowing Base Certificate is not delivered demonstrating compliance)
within five (5) Business Days of the Borrowers obtaining knowledge of the
occurrence thereof, then the entire outstanding principal balance of all Loans,
together with all accrued interest thereon, and an amount equal to all Letter of
Credit Liabilities for deposit into the Letter of Credit Collateral Account,
shall be immediately due and payable in full.


(iii) Application of Mandatory Prepayments. Amounts paid under the preceding
subsections (b)(i) and (b)(ii) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2 and if any Letters of Credit are outstanding at such
time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations. If the
Borrower is required to pay any outstanding LIBOR Loans by reason of this
Section prior to the end of the applicable Interest Period therefor, the
Borrower shall pay all amounts due under Section 5.4.


- 43 -




--------------------------------------------------------------------------------



(c) No Effect on Derivatives Contracts. No repayment or prepayment of the Loans
pursuant to this Section shall affect any of the Borrower’s obligations under
any Derivatives Contracts entered into with respect to the Loans.


Section 2.10 Continuation.


So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $5,000,000 and integral multiples of $1,000,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 11:00 a.m. Central
time on the third Business Day prior to the date of any such Continuation. Such
notice by the Borrower of a Continuation shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation, and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation. If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month; provided, however, that if a Default or an Event
of Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.11 or the Borrower’s failure to comply with any of
the terms of such Section.


Section 2.11 Conversion.


The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or an Event of Default exists. Each
Conversion of Base Rate Loans into LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000 and integral multiples of $1,000,000 in excess of that
amount. Each such Notice of Conversion shall be given not later than 11:00 a.m.
Central time three (3) Business Days prior to the date of any proposed
Conversion. Promptly after receipt of a Notice of Conversion, the Administrative
Agent shall notify each Lender of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy,
electronic mail or other similar form of communication in the form of a Notice
of Conversion specifying (a) the requested date of such Conversion, (b) the Type
of Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into, and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
Section 2.12 Notes.
(a) Notes. Except in the case of a Revolving Lender that has notified the
Administrative Agent in writing that it elects not to receive a Revolving Note,
the Revolving Loans made by each Revolving Lender shall, in addition to this
Agreement, also be evidenced by a Revolving Note, payable to the order of such
Revolving Lender in a principal amount equal to the amount of its Revolving
Commitment as originally in effect and otherwise duly completed. The Swingline
Loans made by the


- 44 -




--------------------------------------------------------------------------------



Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a Swingline
Note payable to the order of the Swingline Lender.


(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.8, in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.8 shall be
controlling.


(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.13 Voluntary Reductions of the Revolving Commitment.


The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all Swingline Loans) at
any time and from time to time without penalty or premium upon not less than
five (5) Business Days prior written notice to the Administrative Agent of each
such termination or reduction, which notice shall specify the effective date
thereof and the amount of any such reduction (which in the case of any partial
reduction of the Revolving Commitments shall not be less than $5,000,000 and
integral multiples of $1,000,000 in excess of that amount in the aggregate) and
shall be irrevocable once given and effective only upon receipt by the
Administrative Agent (“Commitment Reduction Notice”). Promptly after receipt of
a Commitment Reduction Notice the Administrative Agent shall notify each Lender
of the proposed termination or Revolving Commitment reduction. The Revolving
Commitments, once reduced or terminated pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Revolving Loans accrued to the date of such reduction or termination of the
Revolving Commitments to the Administrative Agent for the account of the
Revolving Lenders, including but not limited to any applicable compensation due
to each Revolving Lender in accordance with Section 5.4.
Section 2.14 Extension of Revolving Loan Termination Date.
(a) Generally. The Borrower shall have the right to request that the
Administrative Agent and the Revolving Lenders agree to extend the Revolving
Loan Termination Date by one year (a “Revolving Loan Extension”). The Borrower
may exercise such right only by executing and delivering to the Administrative
Agent not earlier than ninety (90) days prior to the annual anniversary of the
Agreement Date, and not later than thirty (30) days prior to the annual
anniversary of the Agreement Date (in each case beginning with the second
anniversary of the Agreement Date), a written request for such extension (an
“Extension Request”); provided, however, such request shall not be made more
than once during any such sixty (60) day period. The Administrative Agent shall
notify the Revolving Lenders in the event of a Revolving Loan Extension if it
receives an Extension Request promptly upon receipt thereof. Subject to
satisfaction of the following conditions, the Revolving Loan Termination Date
shall be extended for one year effective upon receipt by the Administrative
Agent of the Extension Request and


- 45 -




--------------------------------------------------------------------------------



payment of the fee referred to in the following clause (iii): (i) the Requisite
Lenders shall have notified the Administrative Agent of their acceptance of the
Extension Request within twenty (20) days of such Lender’s receipt of the
Extension Request (or such later date as the Administrative Agent may
determine); (ii) immediately prior to such extension and immediately after
giving effect thereto, (A) no Default or Event of Default shall exist and (B)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents; (iii) the
Borrower shall have paid the extension Fees to Lenders approving the extension
in accordance with Section 3.5(d); and (iv) the Borrower shall have executed
such documents and agreements as the Administrative Agent may reasonably
request. At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (ii)(A)
and (ii)(B). The Administrative Agent shall promptly notify the Borrower whether
a request for an extension has been accepted or rejected as well as which Lender
or Lenders rejected such request (each such Lender, a “Rejecting Lender”). The
Borrower understands and acknowledges that (i) this Section has been included in
this Agreement for the Borrower’s convenience in requesting an extension of the
Revolving Loan Termination Date; (ii) neither the Administrative Agent nor any
Lender has promised (either expressly or impliedly), nor does the Administrative
Agent or any Lender have any obligation or commitment whatsoever, to extend the
Revolving Loan Termination Date; and (iii) the Administrative Agent and the
Lenders may condition any such extension on such terms and conditions as they
may deem appropriate in their sole and absolute discretion.


(b) Rejecting Lenders. Within fifteen (15) days after the date the Borrower
receives notice of the Rejecting Lenders pursuant to the preceding subsection
(a), but subject to the following subsections (c) and (d), the Borrower may
elect, with respect to each Rejecting Lender, by written notice to the
Administrative Agent and such Rejecting Lender, either (i) to require a
Rejecting Lender to, and such Rejecting Lender shall, assign the Revolving
Commitment and Revolving Loan owing to such Rejecting Lender in the event of a
rejected Revolving Loan Extension to an Eligible Assignee specified by the
Borrower, subject to and in accordance with Section 13.6(b), for a purchase
price (“Purchase Price”) equal to (A) the aggregate principal balance of the
Revolving Loans then outstanding and owing to such Rejecting Lender, plus (B)
any accrued but unpaid interest and fees related to such Revolving Loans owing
to such Rejecting Lender, plus (C) any amounts payable to such Rejecting Lender
under Section 5.4, any such assignment to be effective as of the then-current
Revolving Loan Termination Date, or (ii) to pay the Purchase Price to such
Rejecting Lender, effective as of the then-current Revolving Loan Termination
Date in the event of a rejected Revolving Loan Extension, whereupon such
Rejecting Lender’s Revolving Commitment shall terminate, the aggregate amount of
the Commitments shall be so reduced, and the Revolving Loans owing to the
Rejecting Lender shall be deemed fully paid and discharged.


(c) Extension. Neither the Administrative Agent, any Rejecting Lender nor any
Affiliate thereof shall be obligated in any way to initiate any assignment
referred to in the preceding subsection (b) or to assist in finding an Eligible
Assignee or Affiliate thereof. If all of the assignments and payments
contemplated in the preceding subsection (b) have been completed, such that no
Rejecting Lender or Affiliate thereof has outstanding any Revolving Commitment
or Revolving Loans in the event
- 46 -




--------------------------------------------------------------------------------



of a rejected Revolving Loan Extension or other amounts owing under this
Agreement to such Rejecting Lender in such capacity, then the Borrower’s request
for an extension shall be deemed to have been granted, and accordingly the
Revolving Loan Termination Date shall be extended for a single one-year period;
otherwise the Revolving Loan Termination Date shall not be extended.
Notwithstanding the preceding subsections, if (i) the Requisite Lenders do not
approve a request for a Revolving Loan Extension, or (ii) any of the conditions
contained in the preceding subsection (a) are not satisfied, then the Revolving
Loan Termination Date shall not be extended.


(d) Unless a Non-Extending Lender extends the maturity date of its Commitment
from May 31, 2022 to the then-current Revolving Loan Termination Date of the
other Lenders that are not Non-Extending Lenders by written notice to Borrower
and Administrative Agent before September
30, 2020, Borrower shall be required to repay the entire outstanding principal
amount of, and all accrued but unpaid interest, on the Revolving Loans owing to
such Non-Extending Lender on May 31, 2022 (together with any fees on such
Revolving Loans accrued to the date of such repayment, including but not limited
to any applicable compensation due in accordance with Section 5.4) and such
Non-Extending Lender’s Commitment as of such date shall be terminated. Upon such
decrease in the aggregate Commitments, (i) Administrative Agent shall promptly
provide to each Lender a new Schedule I to this Agreement reflecting such
decrease in the aggregate Commitments and (ii) in the event there are any
Revolving Loans and/or Letters of Credit outstanding after giving effect to such
decrease in the aggregate Commitments, the amount of such Revolving Loans owing
to each Lender and the amount of Letter of Credit Liabilities applicable to each
Lender shall be appropriately adjusted by Administrative Agent to reflect the
new Commitment percentages of the Lenders.


Section 2.15 Expiration Date of Letters of Credit Past Revolving Commitment
Termination.


If on the date the Commitments are terminated (excluding any partial termination
of the Revolving Commitments pursuant to Section 2.14(d)) or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Lenders and the Issuing Bank, for deposit into the Letter
of Credit Collateral Account, an amount of money equal to the amount of such
excess.


Section 2.16 Amount Limitations.


Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, the Issuing Bank shall not be required
to issue a Letter of Credit and no reduction of the Revolving Commitments
pursuant to Section 2.13 shall take effect, if immediately after the making of
such Loan, the issuance of such Letter of Credit or such reduction in the
Revolving Commitments:


(a) the aggregate principal amount of all outstanding Revolving Loans, together
with the aggregate amount of all Letter of Credit Liabilities and Swingline
Loans, would exceed the aggregate amount of the Revolving Commitments at such
time; or


(b) the aggregate principal amount of all outstanding Loans, together with
aggregate amount of all Letter of Credit Liabilities, would exceed the Maximum
Loan Availability at such time.


Section 2.17 Increase in Revolving Commitments.


- 47 -




--------------------------------------------------------------------------------



The Borrower shall have the right to request increases from time to time in the
aggregate amount of the Revolving Commitments by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that the aggregate amount of any such increases shall not exceed
$100,000,000 (i.e., after giving effect to any such increases, the aggregate
amount of the Revolving Commitments shall not exceed $650,000,000750,000,000).
Each such increase in the Revolving Commitments must be an aggregate minimum
amount of $5,000,000 and integral multiples of
$5,000,000 in excess thereof, or such other amounts as may be agreed to by the
Administrative Agent and the Borrower. The Administrative Agent, in consultation
with the Borrower, shall manage all aspects of the syndication of such increase
in the Revolving Commitments, including decisions as to the selection of the
then-existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Revolving Commitments among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Revolving Commitment or provide a new Revolving Commitment, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any then-existing Lender is increasing its Revolving
Commitment, such Lender shall on the date it becomes a Lender hereunder (or in
the case of a then- existing Lender, increases its Revolving Commitment) (and as
a condition thereto) purchase from the other Lenders its Revolving Commitment
Percentage (determined with respect to the Lenders’ respective Revolving
Commitments and after giving effect to the increase of Revolving Commitments) of
any outstanding Revolving Loans, by making available to the Administrative Agent
for the account of such other Lenders, in same day funds, an amount equal to (A)
the portion of the outstanding principal amount of such Revolving Loans to be
purchased by such Lender, plus (B) the aggregate amount of payments previously
made by the other Revolving Lenders under Section 2.4(j) that have not been
repaid, plus (C) interest accrued and unpaid to and as of such date on such
portion of the outstanding principal amount of such Revolving Loans. The
Borrower shall pay to the Revolving Lenders amounts payable, if any, to such
Revolving Lenders under Section 5.4 as a result of the prepayment of any such
Revolving Loans. Effecting the increase of the Revolving Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower and
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on the
effective date of such increase except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (except in the case of a representation or warranty qualified by
materiality, in which case such representation or warranty shall be true and
correct in all respects) on and as of such earlier date) and except for changes
in factual circumstances specifically and expressly permitted hereunder, and (z)
the Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors addressed to the Administrative Agent and the
Lenders, covering such matters as reasonably requested by the Administrative
Agent; (iii) new Revolving Notes executed by the Borrower, payable to any new
Revolving Lenders and replacement Revolving Notes executed by the Borrower,
payable to any existing Revolving Lenders increasing their Revolving
Commitments, in the amount of such Revolving Lender’s Revolving Commitment at
the time of the effectiveness of the applicable increase in the aggregate amount
of the Revolving Commitments (with each Revolving Lender with a replaced
Revolving Note to return the same to the Borrower, marked “Replaced” or its
equivalent), (iv) intentionally omitted, (v) intentionally omitted; and (vi) a
certificate confirming that any such
- 48 -




--------------------------------------------------------------------------------



increase is permitted under any Senior Notes Indebtedness and/or any Senior
Notes Indenture relating thereto together with supporting evidence in form and
substance reasonably acceptable to the Administrative Agent. In connection with
any increase in the aggregate amount of the Revolving Commitments pursuant to
this Section 2.17, any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act. For the avoidance of doubt, all Revolving Loans and
Letters of Credit issued utilizing such increased Revolving Commitment shall (w)
constitute Obligations under this Agreement and the other applicable Loan
Documents, (x) be guaranteed under each Guaranty, on a pari passu basis with all
other Obligations, (y) will mature on, and will require no scheduled
amortization or mandatory commitment reduction prior to, theany Revolving Loan
Termination Date then in effect and (z) have terms identical to the existing
Revolving Commitments.


Section 2.18 Funds Transfer Disbursements.


The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.


ARTICLE III PAYMENTS, FEES AND OTHER GENERAL PROVISIONS Section 3.1 Payments.
(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section 3.10),
to the Administrative Agent at the Principal Office, not later than 1:00 p.m.
Central time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 11.5, the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one (1) Business Day of receipt
of such amounts, the Administrative Agent shall pay interest on such amount
until paid at a rate per annum equal to the Federal Funds Rate from time to time
in effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


- 49 -




--------------------------------------------------------------------------------



(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


Section 3.2 Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Sections 2.1(a), 2.4(e) and 2.5(e) shall be made from
the Revolving Lenders, each payment of the fees under Sections 3.5(a), 3.5(b),
the first sentence of 3.5(c), and 3.5(e) shall be made for the account of the
Revolving Lenders, and each termination or reduction of the amount of the
Revolving Commitments under Section 2.13 shall be applied to the respective
Revolving Commitments of the Revolving Lenders, pro rata according to the
amounts of their respective Revolving Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Revolving Lenders pro rata in accordance with the respective unpaid principal
amounts of the Revolving Loans held by them, provided that, subject to Section
3.9, if immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Revolving Lenders pro rata in accordance with their
respective Revolving Commitments in effect at the time such Revolving Loans were
made, then such payment shall be applied to the Revolving Loans in such manner
as shall result, as nearly as is practicable, in the outstanding principal
amount of the Revolving Loans being held by the Revolving Lenders pro rata in
accordance with such respective Revolving Commitments; (c) each payment of
interest on Revolving Loans shall be made for the account of the Revolving
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Sections 5.1(c) and 5.5) shall be made pro rata among the
Revolving Lenders according to the amounts of their respective Revolving Loans
and the then-current Interest Period for each Lender’s portion of each such Loan
of such Type shall be coterminous; (e) the Revolving Lenders’ participation in,
and payment obligations in respect of, Swingline Loans under Section 2.5, shall
be in accordance with their respective Revolving Commitment Percentage; and (f)
the Revolving Lenders’ participation in, and payment obligations in respect of,
Letters of Credit under Section 2.4, shall be in accordance with their
respective Revolving Commitment Percentages. All payments of principal,
interest, fees and other amounts in respect of the Swingline Loans shall be for
the account of the Swingline Lender only (except to the extent any Lender shall
have acquired a participating interest in any such Swingline Loan pursuant to
Section 2.5(e), in which case such payments shall be pro rata in accordance with
such participating interests).












Section 3.3 Sharing of Payments, Etc.
- 50 -




--------------------------------------------------------------------------------



If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement or shall obtain payment on any
other Obligation owing by the Borrower or any other Loan Party through the
exercise of any right of set-off, banker’s lien, counterclaim or similar right
or otherwise or through voluntary prepayments directly to a Lender or other
payments made by or on behalf of the Borrower or any other Loan Party to a
Lender not in accordance with the terms of this Agreement and such payment
should be distributed to the Lenders in accordance with Section 3.2 or Section
11.5, as applicable, such Lender shall promptly purchase from the other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Loans made by the other Lenders or other Obligations owed to
such other Lenders in such amounts, and make such other adjustments from time to
time as shall be equitable, to the end that all the Lenders shall share the
benefit of such payment (net of any reasonable expenses which may actually be
incurred by such Lender in obtaining or preserving such benefit) in accordance
with the requirements of Section 3.2 or Section 11.5, as applicable. To such
end, all the Lenders shall make appropriate adjustments among themselves (by the
resale of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored. The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.


Section 3.4 Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5 Fees.


(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.


(b) Unused Fees. During the period from the Agreement Date to but excluding the
Revolving Loan TerminationMaturity Date, the Borrower agrees to pay to the
Administrative Agent for the account of the Revolving Lenders an unused facility
fee equal to the sum of the daily amount (the “Unused Amount”) by which the
aggregate amount of the Revolving Commitments exceeds the aggregate outstanding
principal balance of Revolving Loans and Letter of Credit Liabilities, as set
forth in the table below multiplied by the corresponding per annum rate:

Unused Amount
Unused Fee
(percent per annum)
Less than or equal to thirty-three and one-third percent (33-
1/3%) of the aggregate amount of Revolving Commitments
0.25%
Greater than thirty-three and one-third percent (33-1/3%) of the aggregate
amount of Revolving Commitments
0.375%

Such fee shall be computed on a daily basis and payable quarterly in arrears on
the first (1st) day of each
January, April, July and October during the term of this Agreement and on the
Revolving Loan


- 51 -




--------------------------------------------------------------------------------



Termination Date or any earlier date of termination of the Revolving Commitments
(including, without limitation, any partial termination of the Revolving
Commitments pursuant to Section 2.14(d)) or reduction of the Revolving
Commitments to zero. For the avoidance of doubt, for purposes of calculating an
unused facility fee, the outstanding principal balance of Swingline Loans shall
not be factored into the computation.


(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a letter of credit fee with
respect to each Letter of Credit issued by the Issuing Bank at a rate per annum
equal to the Applicable Margin for LIBOR Loans times the daily average Stated
Amount of each Letter of Credit for the period from and including the date of
issuance of such Letter of Credit (i) to and including the date such Letter of
Credit expires or is cancelled or terminated or (ii) to but excluding the date
such Letter of Credit is drawn in full. In addition to such fees, the Borrower
shall pay to the Administrative Agent solely for Issuing Bank’s own account, a
fronting fee in respect of each Letter of Credit equal to one-eighth of one
percent (0.125%) ofper annum on the initial Stated Amountface amount of such
Letter of Credit. The fees provided for in this subsection shall be
nonrefundable and payable, (x) in the case of the fee provided for in the first
sentence, in arrears (i) quarterly on the first (1st) day of January, April,
July and October, (ii) on the Revolving Loan TerminationMaturity Date, (iii) on
the date the Revolving Commitments are terminated (including, without
limitation, any partial termination of the Revolving Commitments pursuant to
Section 2.14(d)) or reduced to zero and (iv) thereafter from time to time on
demand of the Administrative Agent and (y) in the case of the fronting fee
provided for in the second sentence, at the time of issuance of such Letter of
Credit.. The Borrower shall pay directly to the Issuing Bank from time to time
on demand all commissions, charges, costs and expenses in the amounts
customarily charged or incurred by the Issuing Bank from time to time in like
circumstances with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or any other transaction relating thereto.


(d) Revolving Credit Extension Fee. If the Revolving Loan Termination Date is
being extended in accordance with Section 2.14, the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender approving such
extension a fee in an amount to be determined by the Borrower and the
Administrative Agent.


(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing from time to time by the Borrower and the
Administrative Agent.


Section 3.6 Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of three hundred sixty (360) days and the actual number of days
elapsed.
Section 3.7 Usury.
In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in
- 52 -




--------------------------------------------------------------------------------



connection with this Agreement is and shall be the interest specifically
described in Section 2.6(a)(i) and (a)(ii) and, with respect to Swingline Loans,
in Section 2.5(c). Notwithstanding the foregoing, the parties hereto further
agree and stipulate that all agency fees, syndication fees, facility fees,
closing fees, letter of credit fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.


Section 3.8 Statements of Account.


The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.
Section 3.9 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in Section
13.6.


(b) Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 3.3 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Bank’s Fronting Exposure with respect
to such Defaulting Lender in accordance with subsection (e) below; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Bank’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Bank or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender or the Issuing Bank
or the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts


- 53 -




--------------------------------------------------------------------------------



owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that, if (x) such payment is a payment of the
principal amount of any Loans or amounts owing by such Defaulting Lender under
Section 2.4(j) in respect of Letters of Credit (such amounts “Letter of Credit
Disbursements”), in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Article V were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Disbursements owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letter of Credit Liabilities and
Swingline Loans are held by the Revolving Lenders pro rata in accordance with
their respective Revolving Commitment Percentages (determined without giving
effect to the immediately following subsection (d)). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this subsection shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.


(c) Certain Fees.
(i) No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.5(b) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).


(ii) Each Defaulting Lender shall be entitled to receive the Fee payable under
Section 3.5(c) for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Revolving Commitment Percentage of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to the immediately following subsection (e).


(iii) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to the immediately preceding clauses (i) or (ii), the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letter of Credit Liabilities or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to the immediately following
subsection (d), (y) pay to the Issuing Bank and the Swingline Lender, as
applicable, the amount of any such Fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such Fee.


(d) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Liabilities and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (determined
without regard to such Defaulting Lender’s Revolving Commitment) but only to the
extent that (x) the conditions set forth in Article VI are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 13.21, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Revolving Lender having become a Defaulting
- 54 -




--------------------------------------------------------------------------------



Lender, including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.


(e) Cash Collateral; Repayment of Swingline Loans.


(i) If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure, and (y) second, Cash Collateralize the Issuing Bank’s
Fronting Exposure in accordance with the procedures set forth in this
subsection.


(ii) At any time that there shall exist a Defaulting Lender, within one (1)
Business Day following the written request of the Administrative Agent or the
Issuing Bank (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the Issuing Bank’s Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to the immediately preceding
subsection (d) and any Cash Collateral provided by such Defaulting Lender) in an
amount not less than the aggregate Fronting Exposure of the Issuing Bank with
respect to Letters of Credit issued and outstanding at such time.


(iii) The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Administrative Agent, for the benefit of
the Issuing Bank, and agree to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Bank as
herein provided, or that the total amount of such Cash Collateral is less than
the aggregate Fronting Exposure of the Issuing Bank with respect to Letters of
Credit issued and outstanding at such time, the Borrower will, promptly upon
demand by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).


(iv) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under this Section in respect of Letters of Credit shall be
applied to the satisfaction of the Defaulting Lender’s obligation to fund
participations in respect of Letter of Credit Liabilities (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(v) Cash Collateral (or the appropriate portion thereof) provided to reduce the
Issuing Bank’s Fronting Exposure shall no longer be required to be held as Cash
Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Revolving Lender), or (y) the determination by the
Administrative Agent and the Issuing Bank that there exists excess Cash
Collateral; provided that, subject to the immediately preceding subsection (b),
the Person providing Cash Collateral and the Issuing Bank may (but shall not be
obligated to) agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations and provided further that to
the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.
- 55 -




--------------------------------------------------------------------------------



(f) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Bank and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Revolving Lenders in accordance with their
respective Revolving Commitment Percentages (determined without giving effect to
the immediately preceding subsection (d)), whereupon such Lender will cease to
be a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to Fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.


(g) New Swingline Loans/New Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan, and (ii) the Issuing Bank
shall not be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.


(h) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by the Borrower giving written notice
thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject to and in accordance with the provisions of Section
13.6(b). No party hereto shall have any obligation whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated to, in its
sole discretion, acquire the face amount of all or a portion of such Defaulting
Lender’s Commitment and Loans via an assignment subject to and in accordance
with the provisions of Section 13.6(b). In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Assumption
and, notwithstanding Section 13.6(b), shall pay to the Administrative Agent an
assignment fee in the amount of $7,500. The exercise by the Borrower of its
rights under this Section shall be at the Borrower’s sole cost and expense and
at no cost or expense to the Administrative Agent or any of the Lenders.


Section 3.10 Taxes.
(a) Issuing Bank. For purposes of this Section, the term “Lender” includes the
Issuing Bank and the term “Applicable Law” includes FATCA.


(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such
- 56 -




--------------------------------------------------------------------------------



deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.


(c) Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.


(d) Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.6 relating to
the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.


(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


(g) Status of Lenders.
(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
- 57 -




--------------------------------------------------------------------------------



anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty, and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-
8BEN-E establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(II) an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8ECI;


(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit O-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”), and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or


- 58 -




--------------------------------------------------------------------------------



(IV) to the extent a Foreign Lender is not the beneficial owner, an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of originals of any other form prescribed by Applicable
Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code), and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA, and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of- pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party,
- 59 -




--------------------------------------------------------------------------------



upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
subsection, in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this subsection the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


ARTICLE IV BORROWING BASE PROPERTIES Section 4.1 Eligibility of Properties.
(a) Initial Borrowing Base Properties. The Properties identified on Schedule 4.1
shall, on the Cutoff Date, be Borrowing Base Properties, and the Borrowing Base
Value initially attributable to such Property shall be as approved by the
Lenders and set forth on Schedule 4.1.


(b) Additional Borrowing Base Properties. Without limiting the Borrower’s
obligations under Section 8.15, if after the Effective Date the Borrower desires
that the Lenders include any additional Property in calculations of the
Borrowing Base, the Borrower shall so notify the Administrative Agent in
writing. Such Property shall become a Borrowing Base Property upon (i)
satisfaction of the conditions precedent set forth in Sections 6.3 and (ii)
delivery of a Borrowing Base Certificate showing the Borrowing Base after
inclusion of such Property as a Borrowing Base Property.


Section 4.2 Unsecured Loan.


The Loans shall be unsecured.


Section 4.3 Reserved. Section 4.4 Reserved. Section 4.5 Reserved.
Section 4.6 Release of Guarantors.


In connection with (x) a Subsidiary Guarantor no longer being a Material
Subsidiary or (y) the sale of Equity Interests in a Subsidiary Guarantor
permitted under Section 10.4, the Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, such Subsidiary Guarantor from the
Subsidiary Guaranty and any other applicable Security Documents so long as: (i)
such Subsidiary Guarantor owns no Property included in the most- recent
calculation of the Borrowing Base, nor any Equity Interest in any Subsidiary
Guarantor that owns a Property included in the most-recent calculation of
Borrowing Base; (ii) no Event of Default shall then be
- 60 -




--------------------------------------------------------------------------------



in existence or would occur as a result of such release; (iii) the
representations and warranties made by the Borrower and such Subsidiary
Guarantor in the Loan Documents to which any of them is a party, shall be true
and correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects and except
for changes in factual circumstances specifically and expressly permitted
hereunder)); and (iv) the Administrative Agent shall have received such written
request at least ten (10) Business Days (or such shorter period as may be
acceptable to the Administrative Agent) prior to the requested date of release.
Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in the
preceding sentence (both as of the date of the giving of such request and as of
the date of the effectiveness of such request) are true and correct with respect
to such request. Lenders hereby irrevocably authorize the Administrative Agent
to release a Subsidiary Guarantor from the Subsidiary Guaranty in accordance
with this Section 4.6.


Section 4.7 Reserved.


Section 4.8 Frequency of Calculations of Borrowing Base.


Initially, the Borrowing Base for the Borrowing Base Property shall be the
amount set on Schedule 4.1. Thereafter, the Borrowing Base shall be the amount
set forth as such in the Borrowing Base Certificate delivered from time to time
under Section 9.4(d) or other applicable provisions of this Agreement.


Section 4.9 Inspections.


The Administrative Agent, in its sole discretion, shall have the right to have,
at the Borrower’s expense, quarterly inspections performed on up to thirty
percent (30%) of the Properties included in the Borrowing Base by the
Administrative Agent and its contractors, vendors and agents. The Administrative
Agent shall have the right to further inspect Borrowing Base Properties as the
Administrative Agent determines to be reasonably necessary at the cost and
expense of Lenders, with each Lender agreeing to pay to the Administrative Agent
such Lender’s Pro Rata Share of such costs and expenses. Notwithstanding the
forgoing, during the existence of an Event of Default, the Administrative Agent
shall have the right, and Requisite Lenders may require the Administrative
Agent, to inspect all of the Properties included in the Borrowing Base, at the
Borrower’s expense, at such times and as often as the Administrative Agent or
the Requisite Lenders, as the case may be, reasonably elect. In the event of any
discrepancy between a Borrowing Base Certificate and any inspection performed by
or at the request of the Administrative Agent, then the Administrative Agent
shall have the right to adjust the Borrowing Base accordingly. Any inspection or
review of the Lots and/or Housing Units by the Administrative Agent or its
contractors, vendors and agents is solely for the Administrative Agent and
Lenders’ benefit and may not be relied upon by the Borrower or by any third
party. Neither the Administrative Agent or Lender owe any duty of care to the
Borrower or any third party to protect against, or to inform the Borrower or any
third party of, any negligent, faulty, inadequate or defective design or
construction of the Improvements as determined by the Administrative Agent or
any Lender.


ARTICLE V YIELD PROTECTION, ETC.


- 61 -




--------------------------------------------------------------------------------



Section 5.1 Additional Costs; Capital Adequacy.


(a) Capital Adequacy. If any Lender or Participant determines that any
Regulatory Change affecting such Lender, Participant or any lending office of
such Lender, Participant or such Lender’s or Participant’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or Participant’s capital or on
the capital of such Lender’s or Participant’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or Participant or
the Loans made by, or participations in Letters of Credit or Swingline Loans
held by, such Lender or Participant, to a level below that which such Lender,
Participant or such Lender’s or Participant’s holding company could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
or Participant’s policies and the policies of such Lender’s Participant’s
holding company with respect to capital adequacy), then from time to time (but
in any event within 30 days of the Borrower receiving notice of same) the
Borrower will pay to such Lender or Participant such additional amount or
amounts as will compensate such Lender, Participant or such Lender’s or
Participant’s holding company for any such reduction suffered.


(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:


(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes);


(ii) imposes or modifies any reserve, special deposit, compulsory loan,
insurance charge or similar requirements (other than Regulation D of the Board
of Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or


(iii) imposes on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or the Loans made by
such Lender.
(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if
- 62 -




--------------------------------------------------------------------------------



such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5 shall apply).


(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to the Issuing Bank of issuing (or any Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by the
Issuing Bank or any Lender hereunder in respect of any Letter of Credit, then,
upon demand by the Issuing Bank or such Lender, the Borrower shall pay
immediately to the Issuing Bank or, in the case of such Lender, to the
Administrative Agent for the account of such Lender, from time to time as
specified by the Issuing Bank or such Lender, such additional amounts as shall
be sufficient to compensate the Issuing Bank or such Lender for such increased
costs or reductions in amount.


(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower (and in the case of the Issuing Bank and or a Lender, to
notify the Administrative Agent) of any event occurring after the Agreement Date
entitling the Administrative Agent, the Issuing Bank or such Lender to
compensation under any of the preceding subsections of this Section as promptly
as practicable; provided, however, that the failure of the Administrative Agent,
the Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder. The Administrative Agent, the
Issuing Bank and each Lender, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Bank or a Lender to the Administrative
Agent as well) a certificate setting forth the basis and amount of each request
for compensation under this Section. Determinations by the Administrative Agent,
the Issuing Bank or such Lender, as the case may be, of the effect of any
Regulatory Change shall be conclusive and binding for all purposes, absent
manifest error. The Borrower shall pay the Administrative Agent, the Issuing
Bank and or any such Lender, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.


Section 5.2 Suspension of LIBOR Loans.


(a) Circumstances Affecting LIBOR Rate Availability. Anything herein to the
contrary notwithstanding, unless and until a Replacement Rate is implemented in
accordance with clause (b) below, if, on or prior to the determination of LIBOR
for any Interest Period:


(i) the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for the ascertaining
LIBOR for such Interest Period;


(ii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or


- 63 -




--------------------------------------------------------------------------------



(iii) the Administrative Agent reasonably determines (which determination shall
be conclusive) that the relevant rates of interest referred to in the definition
of LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately cover the cost
to any Lender of making or maintaining LIBOR Loans for such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.


(b) Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2(a) above, if the Administrative Agent has made the determination
(such determination to be conclusive absent manifest error) that (i) the
circumstances described in Section 5.2(a)(i) or (a)(ii) have arisen and that
such circumstances are unlikely to be temporary, (ii) any applicable interest
rate specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which any applicable interest rate
specified herein shall no longer be used for determining interest rates for
loans in the U.S. syndicated loan market in the applicable currency, then the
Administrative Agent may, to the extent practicable (in consultation with the
Borrower and as determined by the Administrative Agent to be generally in
accordance with similar situations in other transactions in which it is serving
as administrative agent or otherwise consistent with market practice generally),
establish a replacement interest rate (the “Replacement Rate”), in which case,
the Replacement Rate shall, subject to the next two sentences, replace such
applicable interest rate for all purposes under the Loan Documents unless and
until (A) an event described in Sections 5.1(c), 5.2(a) or 5.3 occurs with
respect to the Replacement Rate or (B) the Administrative Agent (or the
Requisite Lenders through the Administrative Agent) notifies the Borrower that
the Replacement Rate does not adequately and fairly reflect the cost to the
Lenders of funding the Loans bearing interest at the Replacement Rate. In
connection with the establishment and application of the Replacement Rate, this
Agreement and the other Loan Documents shall be amended solely with the consent
of the Administrative Agent and the Borrower, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.2(b). Notwithstanding anything to the contrary in
this Agreement or the other Loan Documents (including, without limitation,
Section 13.6), such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five (5) Business Days of the delivery of
such amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Requisite Lenders (provided, that the Commitment of the
Lender serving as Administrative Agent shall be excluded for purposes of
determining Requisite Lenders pursuant to this sentence) with each such notice
stating that such Lender objects to such amendment (which such notice shall note
with specificity the particular provisions of the amendment to which such Lender
objects; provided that an insufficiency in any such explanation shall not affect
or otherwise impair such Lender’s objection to the proposed amendment). To the
extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause (b), the Replacement Rate shall be applied in a
manner consistent with market practice; provided that, in each case, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such Replacement Rate shall be applied as otherwise
reasonably determined by the Administrative Agent (it being understood that any
such modification by the Administrative Agent shall not require the consent of,
or consultation with, any of the Lenders).


- 64 -




--------------------------------------------------------------------------------







Section 5.3 Illegality.


Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 5.5 shall be applicable).


Section 5.4 Compensation.


The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Section
6.2 to be satisfied) to borrow a LIBOR Loan from such Lender on the date for
such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a
LIBOR Loan on the requested date of such Conversion or Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then-present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Any such statement shall be conclusive absent manifest
error.


Section 5.5 Treatment of Affected Loans.
If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to Section
5.1(c), Section 5.2 or Section 5.3 then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the
then-current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1(c), Section 5.2, or Section 5.3 on such earlier date as
such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1, Section 5.2
or Section 5.3 that gave rise to such Conversion no longer exist:
- 65 -




--------------------------------------------------------------------------------



(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans;


(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans; and


(iii) all Base Rate Loans of such Lender that would otherwise be Converted into
LIBOR Loans shall remain as Base Rate Loans.


If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1(c), 5.2 or 5.3 that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitments.


Section 5.6 Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.10 or 5.1, and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1(c) or 5.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, then, so long as there does not then exist any Default or Event of
Default, the Borrower may demand that such Lender (the “Affected Lender”), and
upon such demand the Affected Lender shall promptly, assign its Commitment to an
Eligible Assignee subject to and in accordance with the provisions of Section
13.6(b) for a purchase price equal to (x) the aggregate principal balance of all
Loans then owing to the Affected Lender, plus (y) the aggregate amount of
payments previously made by the Affected Lender under Section 2.4(j) that have
not been repaid, plus (z) any accrued but unpaid interest thereon and accrued
but unpaid fees owing to the Affected Lender, or any other amount as may be
mutually agreed upon by such Affected Lender and Eligible Assignee. Each of the
Administrative Agent and the Affected Lender shall reasonably cooperate in
effectuating the replacement of such Affected Lender under this Section, but at
no time shall the Administrative Agent, such Affected Lender, any other Lender
or any Titled Agent be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expense and at no cost or expense to the Administrative Agent, the Affected
Lender or any of the other Lenders. The terms of this Section shall not in any
way limit the Borrower’s obligation to pay to any Affected Lender compensation
owing to such Affected Lender pursuant to this Agreement (including, without
limitation, pursuant to Sections 3.10, 5.1 or 5.4) with respect to any period up
to the date of replacement.


Section 5.7 Change of Lending Office.


At the request of the Borrower, each Lender agrees that it will use reasonable
efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate an alternate Lending Office with respect to any of
its Loans affected by the matters or circumstances described in Sections 3.10,
5.1 or 5.3 to reduce the liability of the Borrower or avoid the results provided
thereunder, so long as such
- 66 -




--------------------------------------------------------------------------------



designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 5.8 Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


ARTICLE VI CONDITIONS PRECEDENT Section 6.1 Initial Conditions Precedent.
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:


(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:
(i) counterparts of this Agreement executed by each of the parties hereto;


(ii) Revolving Notes executed by the Borrower, payable to each applicable Lender
(but excluding any Lender that has requested that it not receive Notes) and
complying with the terms of Section 2.12(a) and the Swingline Note executed by
the Borrower;


(iii) The Subsidiary Guaranty executed by the applicable parties thereto;


(iv) an opinion of counsel to the Borrower and such other Loan Parties as the
Administrative Agent may request, addressed to the Administrative Agent and the
Lenders in a form and substance satisfactory to the Administrative Agent;
provided, however, unless a Subsidiary Guarantor is organized under the laws of
Texas, Delaware or New York, the Borrower shall not be required to deliver due
execution, authority and delivery opinions with respect to any Subsidiary
Guarantor that is organized under the laws of a State where (A) the percentage
of the aggregate sales of the Borrower and/or the Subsidiary Guarantors for such
State to the total aggregate amount of sales for Borrower and/or the Subsidiary
Guarantors is less than or equal to four percent (4%) or (B) the percentage of
the aggregate assets of the Borrower and/or the Subsidiary Guarantors for such
State to the total aggregate amount of assets for the Borrower and/or the
Subsidiary Guarantors is less than or equal to four percent (4%);


(v) the certificate or articles of incorporation or formation, articles of
organization, certificate of limited partnership, declaration of trust or other
comparable organizational instrument (if any) of each Loan Party certified as of
a recent date by the Secretary of State of the state of formation of such Loan
Party;


(vi) a certificate of good standing (or certificate of similar meaning) with
respect to each Loan Party issued as of a recent date by the Secretary of State
of the state of formation of
- 67 -




--------------------------------------------------------------------------------



each such Loan Party and certificates of qualification to transact business or
other comparable certificates issued as of a recent date by each Secretary of
State (and any state department of taxation, as applicable) of each state in
which such Loan Party is required to be so qualified and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;


(vii) a certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Loan Party with
respect to each of the officers of such Loan Party authorized to execute and
deliver the Loan Documents to which such Loan Party is a party, and in the case
of the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing and requests for Letters of
Credit, Notices of Conversion and Notices of Continuation;


(viii) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(ix) a Borrowing Base Certificate calculated as of the Cutoff Date;


(x) a Compliance Certificate calculated on a pro forma basis for the Borrower’s
fiscal quarter ending March 31, 2019;


(xi) a Disbursement Instruction Agreement effective as of the Agreement Date;
(xii) the Fee Letter;
(xiii) evidence that the Fees, if any, then due and payable under Section 3.5,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the fees and expenses of counsel to the Administrative Agent, have
been paid;


(xiv) with respect to each Borrowing Base Property identified on Schedule 4.1,
each of the items referred to in Section 6.3 required to be delivered in
connection with any Borrowing Base Property;


(xv) UCC, tax, judgment and lien search reports with respect to the Borrower and
each other Loan Party in all jurisdictions reasonably requested by the
Administrative Agent indicating that there are no liens of record on such
property other than Permitted Liens;


(xvi) insurance certificates, or other evidence, providing that the insurance
coverage required under Section 8.5 is in full force and effect;


(xvii) Beneficial Ownership Certifications from the Borrower and such other
Persons as the Administrative Agent and Lenders shall reasonably require;


- 68 -




--------------------------------------------------------------------------------



(xviii) A certificate of the Borrower certifying that the Loans are permitted
under any Senior Notes Indebtedness and/or any Senior Notes Indenture relating
thereto together with supporting evidence thereto; and


(xix) such other documents, agreements and instruments as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably request.


(b) there shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;


(c) no litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened which could reasonably be
expected to (A) result in a Material Adverse Effect or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect, the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party;


(d) the Borrower, the other Loan Parties and the other Subsidiaries shall have
received all approvals, consents and waivers, and shall have made or given all
necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (A) any Applicable Law or (B) any agreement,
document or instrument to which any Loan Party is a party or by which any of
them or their respective properties is bound; and


(e) the Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.


Section 6.2 Conditions Precedent to All Loans and Letters of Credit.
In addition to satisfaction or waiver of the conditions precedent contained in
Section 6.1, the obligations of (i) Lenders to make any Loans and (ii) the
Issuing Bank to issue Letters of Credit are each subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of such Loan or date of issuance of such Letter of Credit
or would exist immediately after giving effect thereto, and no violation of the
limits described in Section 2.16 would occur after giving effect thereto; (b)
the representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of the making of such Loan or date of issuance of such Letter of
Credit with the same force and effect as if made on and as of such date except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, in the case of a Swingline Loan, the Swingline Lender shall have
received a timely Notice of Swingline Borrowing (or other notice as permitted
pursuant to Section 2.5(b)(i) for requesting a Swingline Loan or the borrowing
shall be an Automatic Swingline Borrowing pursuant to
- 69 -




--------------------------------------------------------------------------------



Section 2.5(b)(ii)), and in the case of the issuance of a Letter of Credit the
Issuing Bank and the Administrative Agent shall have received a timely request
for the issuance of such Letter of Credit; and (d) that any such borrowing is
permitted under any Senior Notes Indebtedness and/or any Senior Notes Indenture
relating thereto. Each Credit Event shall constitute a certification by the
Borrower to the effect set forth in the preceding sentence (both as of the date
of the giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Administrative Agent prior to the date of such Credit
Event, as of the date of the occurrence of such Credit Event). In addition, the
Borrower shall be deemed to have represented to the Administrative Agent and the
Lenders at the time any Loan is made or any Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in this Article VI have been satisfied. Unless set forth in writing to
the contrary, the making of its initial Loan by a Lender shall constitute a
certification by such Lender to the Borrower and to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, that the conditions
precedent for initial Loans set forth in Sections 6.1 and 6.2 that have not
previously been waived by the Lenders in accordance with the terms of this
Agreement have been satisfied.


Section 6.3 Conditions Precedent to a Property becoming a Borrowing Base
Property.


No Property shall become a Borrowing Base Property until the Administrative
Agent shall have approved of such Property’s inclusion in the Borrowing Base,
and the Borrower shall have (or shall cause to be) executed and delivered to the
Administrative Agent the following instruments, documents and agreements in
respect of such Property, each to be in form and substance satisfactory to the
Administrative Agent:


(a) An executive summary of the Property including, at a minimum, the following
information relating to such Property: (A) a description of such Property, such
description to include the location, site plan, and physical condition of such
Property; (B) the purchase price paid or to be paid for such Property; (C) the
current and projected condition of the regional market and specific submarket in
which such Property is located; and (D) the current projected development plans
for such Property;


(b) If such property is owned by a Subsidiary of the Borrower, all of the items
required to be delivered to the Administrative Agent under Section 8.14 if not
previously delivered; and


(c) Such other instruments, estoppel certificates documents, agreements,
financing statements, certificates, opinions and other documents as the
Administrative Agent may reasonably request.
ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.1 Representations and
Warranties.
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:


(a) Organization; Power; Qualification. Each of the Borrower, the other Loan
Parties and the other Subsidiaries is a corporation, limited liability company,
partnership or other legal entity, duly organized or formed, validly existing
and in good standing under the jurisdiction of its incorporation or formation,
has the power and authority to own or lease its respective properties and to
carry on its respective business as now being and hereafter proposed to be
conducted and is duly qualified and is in good standing as a foreign
corporation, partnership or other legal entity, and authorized to do business,
in each jurisdiction in which the character of its properties or the nature of
its business requires
- 70 -




--------------------------------------------------------------------------------



such qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.


(b) Ownership Structure. Part I of Schedule 7.1(b) is, as of the Agreement Date,
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding any Equity Interest in such Subsidiary,
(iii) the nature of the Equity Interests held by each such Person, and (iv) the
percentage of ownership of such Subsidiary represented by such Equity Interests.
As of the Agreement Date, except as disclosed in such Schedule, (A) each of the
Borrower and its Subsidiaries owns, free and clear of all Liens (other than
Permitted Liens), and has the unencumbered right to vote, all outstanding Equity
Interests in each Person shown to be held by it on such Schedule, (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 7.1(b) correctly sets
forth all Unconsolidated Affiliates of the Borrower and its Subsidiaries,
including the correct legal name of such Person, the type of legal entity which
each such Person is, and all Equity Interests in such Person held directly or
indirectly by the Borrower and its Subsidiaries.


(c) Authorization of Loan Documents and Borrowings. The Borrower has the right
and power, and has taken all necessary action to authorize it, to borrow and
obtain other extensions of credit hereunder. The Borrower and each other Loan
Party has the right and power, and has taken all necessary action to authorize
it, to execute, deliver and perform each of the Loan Documents to which it is a
party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents to which the
Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d) Compliance of Loan Documents with Laws, Organizational Documents and Other
Agreements. The execution, delivery and performance of this Agreement and the
other Loan Documents to which any Loan Party is a party in accordance with their
respective terms and the borrowings and other extensions of credit hereunder do
not and will not, by the passage of time, the giving of notice, or both: (i)
require any Governmental Approval (other than those that have been obtained or
could be reasonably be expected to be obtained in the ordinary course of
business) or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party; (ii) conflict with, result in
a breach of or constitute a default under the organizational documents of any
Loan Party, or any indenture, agreement or other instrument to which the
Borrower or any other Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lenders Parties.


(e) Compliance with Law; Governmental Approvals. Each of the Borrower, the other
Loan Parties and the other Subsidiaries is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the
- 71 -




--------------------------------------------------------------------------------



failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.


(f) Title to Properties; Liens. Schedule 7.1(f) is, as of the Cutoff Date, a
complete and correct listing of all Properties of the Borrower, each other Loan
Party and each other Subsidiary, setting forth, for each such Property, its
Property Category. Schedule 4.1 is, as of the Cutoff Date, a complete and
correct listing of all Borrowing Base Properties. Each of the Borrower, each
other Loan Party and each other Subsidiary has good, marketable and legal title
to, or a valid leasehold interest in, its respective assets. No Borrowing Base
Property is subject to any Lien other than Permitted Liens (excluding Permitted
Liens under clauses (i) of the definition thereof). Each Property included in
the calculation of the Borrowing Base satisfies all requirements under the Loan
Documents for being including in the Borrowing Base.


(g) Existing Indebtedness; Consolidated Debt. Part I of Schedule 7.1(g) is, as
of the Agreement Date (or, with respect to CDD Debt, the Cutoff Date), a
complete and correct listing of all Indebtedness (including all Guarantees) of
each of the Borrower, the other Loan Parties and the other Subsidiaries, and if
such Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. As of the Agreement Date, the Borrower, the other Loan
Parties and the other Subsidiaries have performed and are in compliance, in all
material respects, with all of the terms of such Indebtedness and all
instruments and agreements relating thereto, and no default or event of default,
or event or condition which with the giving of notice, the lapse of time, or
both, would constitute a default or event of default, exists with respect to any
such Indebtedness. Part II of Schedule 7.1(g) is, as of the end of the
Borrower’s fiscal quarter ending March 31, 2019, a complete and correct listing
of all Consolidated Debt of the Borrower, the other Loan Parties and the other
Subsidiaries (excluding any Indebtedness set forth on Part I of such Schedule).


(h) Material Contracts. Schedule 7.1(h) is, as of the Agreement Date, a true,
correct and complete listing of all Material Contracts. Each of the Borrower,
the other Loan Parties and the other Subsidiaries that are parties to any
Material Contract has performed and is in compliance, in all material respects,
with all of the terms of such Material Contract, and no default or event of
default, or event or condition which with the giving of notice, the lapse of
time, or both, would constitute such a default or event of default, exists with
respect to any such Material Contract.


(i) Litigation. Except as set forth on Schedule 7.1(i), there are no actions,
suits or proceedings pending (or, to the knowledge of any Loan Party, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against the Borrower, any other Loan Party, any other Subsidiary or any of their
respective property in any court or before any arbitrator of any kind or before
or by any other Governmental Authority which, (i) could reasonably be expected
to have a Material Adverse Effect or (ii) in any manner draws into question the
validity or enforceability of any Loan Document. As of the Agreement Date, there
are no strikes, slowdowns, work stoppages or walkouts or other labor disputes in
progress or threatened relating to, the Borrower, any Loan Party or any other
Subsidiary.


(j) Taxes. All material federal, state and other tax returns of the Borrower,
each other Loan Party and each other Subsidiary required by Applicable Law to be
filed have been duly filed, and all material federal, state and other taxes,
assessments and other governmental charges or levies upon, each Loan Party, each
other Subsidiary and their respective properties, income, profits and assets
which are due and payable have been paid, except any such nonpayment or
non-filing which is at the time permitted under Section 8.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Loan Party or any other Subsidiary is under audit. All charges, accruals and


- 72 -




--------------------------------------------------------------------------------



reserves on the books of the Borrower, the other Loan Parties and the other
Subsidiaries in respect of any
Taxes are in accordance with GAAP.


(k) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal year ended December 31, 2018 and the related audited
consolidated statements of operations, shareholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of Ernst & Young,
LLP, and (ii) the unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2019, and the
related unaudited consolidated statements of operations, shareholders’ equity
and cash flow of the Borrower and its consolidated Subsidiaries for the fiscal
quarter period ended on such date. Such financial statements (including in each
case related schedules and notes) are complete and correct in all material
respects and present fairly, in accordance with GAAP consistently applied
throughout the periods involved, the consolidated financial position of the
Borrower and its consolidated Subsidiaries as at their respective dates and the
results of operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Borrower nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required by GAAP to be set forth in its
financial statements or notes thereto, except as referred to or reflected or
provided for in said financial statements.


(l) No Material Adverse Effect. Since December 31, 2018, there has been no
event, change, circumstance or occurrence (other than those of a macroeconomic
nature) that could reasonably be expected to have a Material Adverse Effect.
Each of the Borrower and the other Loan Parties is Solvent.


(m) ERISA.
(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws, except
as would not reasonably be expected to have a Material Adverse Effect. Except
with respect to Multiemployer Plans, each Plan that is intended to qualify under
Section 401(a) of the Internal Revenue Code, has received a favorable
determination from the Internal Revenue Service or an application is currently
being processed by the Internal Revenue Service. To the best knowledge of the
Borrower, nothing has occurred which would cause the loss of its reliance on
each such Plan’s favorable determination letter except for occurrences that
would not reasonably be expected to have a Material Adverse Effect.


(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with FASB ASC 715. The “benefit obligation”
of all Plans does not exceed the “fair market value of plan assets” for such
Plans by more than $10,000,000 all as determined by and with such terms defined
in accordance with FASB ASC 715.


(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action by any
Governmental Authority, plan participant or beneficiary with respect to any
Plan; (iii) there are no violations of the fiduciary responsibility rules with
respect to any Plan; and (iv) no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA or
Section 4975 of the Internal Revenue Code,
- 73 -




--------------------------------------------------------------------------------



in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or Section
4975 of the Internal Revenue Code.


(n) Absence of Default. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement, limited liability company agreement,
operating agreement, or other similar organizational documents, and no event has
occurred, which has not been remedied, cured or waived: (i) which constitutes a
Default or an Event of Default; or (ii) which constitutes, or which with the
passage of time, the giving of notice, or both, would constitute, a default or
event of default by, any Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.


(o) Environmental Laws. In the ordinary course of business and from time to time
each of the Borrower, each other Loan Party and each other Subsidiary conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, its respective
Properties, in the course of which the Borrower, such other Loan Party or such
other Subsidiary identifies and evaluates associated actual and potential
liabilities and costs (including, without limitation, determining whether any
capital or operating expenditures are required for clean-up or closure of
properties presently or previously owned, determining whether any capital or
operating expenditures are required to achieve or maintain compliance in all
material respects with Environmental Laws or re- quired as a condition of any
Governmental Approval, any contract, or any related constraints on operating
activities, determining whether any costs or liabilities exist in connection
with on-site or off-site treatment, storage, handling and disposal of wastes or
Hazardous Materials, and determining whether any actual or potential liabilities
to third parties, including employees, and any related costs and expenses
exist). Each of the Borrower, each other Loan Party and each other Subsidiary:
(i) is in compliance with all Environmental Laws applicable to its business,
operations and the Properties, (ii) has obtained all Governmental Approvals
which are required under Environmental Laws, and each such Governmental Approval
is in full force and effect, and (iii) is in compliance with all terms and
conditions of such Governmental Approvals, where with respect to each of the
immediately preceding clauses (i) through (iii) the failure to obtain or to
comply with would reasonably be expected to have a Material Adverse Effect.
Except for any of the following matters that would not reasonably be expected to
have a Material Adverse Effect, no Loan Party has any knowledge of, or has
received notice of, any past, present, or pending releases, events, conditions,
circumstances, activities, practices, incidents, facts, occurrences, actions, or
plans that, with respect to any Loan Party or any other Subsidiary, their
respective businesses, operations or with respect to the Properties, may: (x)
cause or contribute to an actual or alleged violation of or noncompliance with
Environmental Laws, (y) cause or contribute to any other potential common-law or
legal claim or other liability, or (z) cause any of the Properties to become
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law or require the filing or recording of any notice,
approval or disclosure document under any Environmental Law and, with respect to
the immediately preceding clauses (x) through (z) is based on or related to the
on-site or off-site manufacture, generation, processing, distribution, use,
treatment, storage, disposal, transport, removal, clean up or handling, or the
emission, discharge, release or threatened release of any Hazardous Material, or
any other requirement under Environmental Law. There is no Environmental Claim
pending or, to the Borrower’s actual knowledge, threatened, against the
Borrower, any other Loan Party or any other Subsidiary relating in any way to
Environmental Laws which reasonably would be expected to have a Material Adverse
Effect. None of the Properties is listed on or proposed for listing on the
National Priority List promulgated pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 and its implementing
regulations, or any state or local priority list promulgated


- 74 -




--------------------------------------------------------------------------------



pursuant to any analogous state or local law. To the Borrower’s actual
knowledge, no Hazardous Materials generated at or transported from the
Properties are or have been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.


(p) Investment Company. None of the Borrower, any other Loan Party or any other
Subsidiary is (i) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(q) Margin Stock. None of the Borrower, any other Loan Party or any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of Regulation
U of the Board of Governors of the Federal Reserve System.


(r) Affiliate Transactions. Except as permitted by Section 10.10 or as otherwise
set forth on Schedule 7.1(r), none of the Borrower or any other Loan Party or
any other Subsidiary is a party to or bound by any agreement or arrangement with
any Affiliate.


(s) Intellectual Property. Each of the Loan Parties and each other Subsidiary
owns or has the right to use, under valid license agreements or otherwise, all
material patents, licenses, franchises, trademarks, trademark rights, service
marks, service mark rights, trade names, trade name rights, trade secrets and
copyrights (collectively, “Intellectual Property”) necessary to the conduct of
its businesses, without known conflict with any patent, license, franchise,
trademark, trademark right, service mark, service mark right, trade secret,
trade name, copyright, or other proprietary right of any other Person. All such
Intellectual Property is fully protected and/or duly and properly registered,
filed or issued in the appropriate office and jurisdictions for such
registrations, filing or issuances. No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the
Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any such Intellectual Property. The
use of such Intellectual Property by the Borrower, the other Loan Parties and
the other Subsidiaries does not infringe on the rights of any Person, subject to
such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.


(t) Business. As of the Agreement Date, the Borrower, the other Loan Parties and
the other Subsidiaries are engaged in the business of acquiring land and
developing single family homes, together with other business activities
incidental thereto.


(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.


(v) Accuracy and Completeness of Information. All written information, reports
and other papers and data (other than financial projections and other forward
looking statements) furnished to the Administrative Agent or any Lender by, on
behalf of, or at the direction of, the Borrower, any other
- 75 -




--------------------------------------------------------------------------------



Loan Party or any other Subsidiary were, at the time the same were so furnished,
complete and correct in all material respects, to the extent necessary to give
the recipient a true and accurate knowledge of the subject matter, or, in the
case of financial statements, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods (subject, as to interim statements, to changes resulting from
normal year end audit adjustments and absence of full footnote disclosure). All
financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that have
been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
No fact (other than matters of a macroeconomic nature) is known to any Loan
Party which has had, or may in the future have (so far as any Loan Party can
reasonably foresee), a Material Adverse Effect which has not been set forth in
the financial statements referred to in Section 7.1(k) or in such information,
reports or other papers or data or otherwise disclosed, including the Borrower’s
filings with the Securities and Exchange Commission, in writing to the
Administrative Agent and the Lenders. No document furnished by or on behalf of
the Borrower or any Subsidiary Guarantor or written statement made by or on
behalf of the Borrower or any Subsidiary Guarantor to the Administrative Agent
or any Lender in connection with the negotiation, preparation or execution of,
or pursuant to, this Agreement or any of the other Loan Documents contains or
will contain any untrue statement of a material fact, or omits or will omit to
state a material fact necessary in order to make the statements contained
therein not misleading.


(w) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitutes “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the extensions of credit and repayment of amounts
hereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.


(x) Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws.


(i) Each of the Loan Parties, their Subsidiaries and their respective officers
and employees, and, to the knowledge of the Borrower, their directors and agents
while acting on behalf of the Loan Parties, (A) is in compliance with all
Anti-Corruption Laws and Anti-Money Laundering Laws; (B) is not, and has not
been, under administrative, civil or criminal investigation with respect to
Anti-Corruption Laws and Anti-Money Laundering Laws, and (C) has not received
notice from or made a voluntary disclosure to any governmental entity regarding
a possible violation of any Anti-Corruption Laws or Anti-Money Laundering Laws.
No Loan Party or any Subsidiary or Affiliate thereof is (w) a Sanctioned Person,
(x) controlled by or acting on behalf of a Sanctioned Person, (y) has its assets
located in a Sanctioned Country, or (z) under investigation for an alleged
breach of Sanction(s) by a governmental authority that enforces Sanctions. No
proceeds of any Loan, and no Letter of Credit, will be used, and no proceeds of
any Loan or Letter of Credit have been used, to fund any operations in, finance
any investments or activities in or make any payments to, a Sanctioned Person in
violation of applicable Sanctions or in violation of Anti-Corruption Laws or
applicable Sanctions.


(ii) Neither the making of the Revolving Loans hereunder nor the use of the
proceeds thereof will violate the Patriot Act, the Trading with the Enemy Act,
as amended, or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any
enabling legislation or executive order relating thereto or
- 76 -




--------------------------------------------------------------------------------



successor statute thereto. The Loan Parties and their Subsidiaries are in
compliance in all material respects with the Patriot Act.


(y) Security Documents. The Borrower is in compliance with Section 8.14.


(z) Beneficial Ownership Certification. As of the Agreement Date, the
information in the Beneficial Ownership Certification is true and correct in all
respects.


Section 7.2 Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing of the transactions contemplated hereby) shall
constitute representations and warranties made by the Borrower under this
Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Revolving Loan
Termination Date is effectuated pursuant to Section 2.14, the date on which any
increase of the Revolving Commitments is effectuated pursuant to Section 2.17
and as of the date of the occurrence of each Credit Event, except to the extent
that such representations and warranties expressly relate solely to an earlier
date (in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.


ARTICLE VIII AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 8.1 Preservation of Existence and Similar Matters.
Except as otherwise permitted under Section 10.4, the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, preserve and maintain
its respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.


Section 8.2 Compliance with Applicable Law.
The Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Applicable Law (including, without limitation, Anti-Corruption Laws,
Sanctions, the Patriot Act, and ERISA), including the obtaining of all
Governmental Approvals, the
- 77 -




--------------------------------------------------------------------------------



failure with which to comply could reasonably be expected to have a Material
Adverse Effect. Without limiting the foregoing, the Borrower and the Subsidiary
Guarantors shall comply with all requirements for the ownership and operation of
the Borrowing Base Property and the Improvements thereon, including, without
limitation, all covenants, conditions or restrictions, and all statutes, laws,
rules, regulations ordinances, and other governmental requirements applicable to
the Borrower, the Subsidiary Guarantors, the Borrowing Base Property, the
Improvements thereon, or all or any of them, in each case, that could reasonably
be expected to have a material impact on the value, ownership or operation of
such Borrowing Base Property or Improvement or the Lien of the Administrative
Agent thereon.


Section 8.3 Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
protect and preserve all of its respective material properties, including, but
not limited to, all Intellectual Property necessary to the conduct of its
respective business, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted.


Section 8.4 Conduct of Business.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, carry on its respective businesses as described in Section
7.1(t).


Section 8.5 Insurance.
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
maintain insurance (on a replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law. The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with copies of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and/or insurance
certificates, in form reasonably acceptable to the Administrative Agent,
providing that the insurance coverage required under this Section 8.5 (including
without limitation, both property and liability insurance) is in full force and
effect and stating that coverage shall not be cancelable or materially changed
without ten (10) days prior written notice to the Administrative Agent of any
cancelation for nonpayment or premiums, and not less than thirty (30) days prior
written notice to the Administrative Agent of any other cancellation or any
modification (including a reduction in coverage), together with appropriate
evidence that the Administrative Agent (for the benefit of the Lenders, the
Issuing Bank and the Specified Derivatives Providers) is named as lender’s loss
payee and additional insured, as appropriate, on all insurance policies that the
Borrower, any Loan Party or any other Subsidiary actually maintains with respect
to any Property (if any) that constitutes collateral and improvements on such
Property. Such insurance shall, in any event, include all of the following
(capitalized terms used in this Section shall have the same meaning as such
terms are commonly and presently defined in the insurance industry):


(a) Insurance against loss to such Borrowing Base Properties on an “all risk”
policy form, covering insurance risks no less broad than those covered under a
Special Multi Peril (SMP) policy form, which contains a Commercial ISO “Causes
of Loss-Special Form,” in the then-current form, and such other risks as the
Administrative Agent may reasonably require, in amounts equal to the full
replacement cost of the Borrowing Base Properties including fixtures and
equipment, the Borrower’s interest in leasehold improvements, and the cost of
debris removal, with, if required by the Administrative
- 78 -




--------------------------------------------------------------------------------



Agent, an agreed amount endorsement, and with deductibles of not more than
$25,000, except that any deductibles for any insurance covering damage by
windstorm may be in amounts up to 5% of the value of the Borrowing Base Property
insured;


(b) During the making of any alterations or improvements to a Borrowing Base
Property, carry or cause to be carried a Builders All Risk/Special Form
Completed Value (Non-Reporting Form) Hazard Insurance policy, including without
limitation, theft coverage and such other coverages and endorsements as the
Administrative Agent may require. Such coverage should adequately insure any and
all Borrowing Base Properties, whether such Borrowing Base Property is onsite,
stored offsite or otherwise;


(c) Insurance against loss or damage by flood or mud slide in compliance with
all Applicable Laws, including the Flood Disaster Protection Act of 1973, as
amended from time to time, if the Borrowing Base Properties are now, or at any
time while the Obligations or any portion thereof remains unpaid shall be,
situated in any area which an appropriate Governmental Authority designates as a
special flood hazard area, in amounts equal to the full replacement value of all
above grade structures on the Borrowing Base Properties, or as such lesser
amounts as may be available under Federal flood insurance programs;


(d) A policy of Commercial General Liability insurance on an occurrence basis,
with coverages and limits as required by the Administrative Agent, with the
Borrower or the applicable Subsidiary listed as the additional insured, insuring
against liability for injury and/or death to any Person and/or damage to any
property occurring on the Borrowing Base Property;


(e) Such other reasonable insurance in such reasonable amounts as the
Administrative Agent may from time to time request against such other insurable
hazards which at the time are commonly insured against for property similar to
the subject Borrowing Base Property located in or around the region in which the
subject Borrowing Base Property is located.


(f) COLLATERAL PROTECTION INSURANCE NOTICE (A) BORROWER IS REQUIRED TO: (i) KEEP
THE BORROWING BASE PROPERTIES INSURED AGAINST DAMAGE IN THE AMOUNT THE
ADMINISTRATIVE AGENT SPECIFIES; (ii) PURCHASE THE INSURANCE FROM AN INSURER THAT
IS AUTHORIZED TO DO BUSINESS IN THE STATE IN WHICH THE BORROWING BASE PROPERTY
IS LOCATED OR AN ELIGIBLE SURPLUS LINES INSURER; AND (iii) NAME THE
ADMINISTRATIVE AGENT AS THE PERSON TO BE PAID UNDER THE POLICY IN THE EVENT OF A
LOSS IN THE CASE OF PROPERTIES (IF ANY) THAT CONSTITUTE COLLATERAL; (B) THE
BORROWER MUST, IF REQUIRED BY THE ADMINISTRATIVE AGENT, DELIVER TO THE
ADMINISTRATIVE AGENT A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS
THEREFOR; AND (C) IF THE BORROWER FAILS TO MEET ANY REQUIREMENT LISTED IN
CLAUSES (A) OR (B) HEREOF, THE ADMINISTRATIVE AGENT MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF THE BORROWER AT THE BORROWER’S EXPENSE.


Section 8.6 Payment of Taxes and Claims.
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge when due (a) all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of contractors,
surveyors, engineers, architects, materialmen, mechanics, carriers, warehousemen
and landlords for labor, materials, supplies and rentals which, if unpaid, might
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax,
- 79 -




--------------------------------------------------------------------------------



assessment, charge, levy or claim which is being contested diligently and in
good faith by appropriate proceedings and for which adequate reserves have been
established on the books of such Person in accordance with GAAP; provided
further, however, solely for purposes of determining whether Property is
Borrowing Base Property such right to contest is subject to: (i) the Borrower
pursuing such contest diligently and in good faith by appropriate proceedings
which operate to suspend the collection thereof, (ii) no part of or interest in
the applicable Property being in danger of being sold, forfeited, terminated,
canceled or lost, and (iii) either (1) the Borrower having the claim of Lien
bonded off, (2) the Borrower having deposited with the Administrative Agent any
funds or other forms of assurance which the Administrative Agent reasonably and
in good faith determines from time to time appropriate to protect the
Administrative Agent from the consequences of the contest being unsuccessful or
(3) the Borrower having provided to the Administrative Agent evidence
satisfactory to the Administrative Agent that the claim of Lien was paid under
protest pursuant to the procedures of the applicable Governmental Authority.


Section 8.7 Books and Records; Inspections.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, permit representatives of the Administrative
Agent or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and so
long as no Event of Default exists, with reasonable prior notice. The Borrower
shall be obligated to reimburse the Administrative Agent and the Lender for
their reasonable costs and expenses incurred in connection with the exercise of
their rights under this Section only if such exercise occurs while a Default or
Event of Default exists. The Borrower hereby authorizes and instructs its
accountants to discuss the financial affairs of the Borrower, any other Loan
Party or any other Subsidiary with the Administrative Agent or any Lender.


Section 8.8 Use of Proceeds.
(a) The Borrower will use the proceeds of Loans only (a) for the payment or
reimbursement of Actual Costs and (b) to provide for the general working capital
needs of the Loan Parties. The Borrower shall only use Letters of Credit for the
same purposes for which it may use the proceeds of Loans. The Borrower shall
not, and shall not permit any other Loan Party or any Subsidiary to, use any
part of such proceeds to purchase or carry, or to reduce or retire or refinance
any credit incurred to purchase or carry, any margin stock (within the meaning
of Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.


(b) Neither the Borrower nor any Subsidiary shall: (i) use any of the Loan
proceeds or Letters of Credit for the purpose of: (A) providing financing to or
otherwise making funds directly or indirectly available to any Sanctioned Person
in violation of any applicable Sanctions; or (B) providing financing to or
otherwise funding any transaction which would be prohibited by Sanctions or
would otherwise cause the Lenders or the Borrower, or any entity affiliated with
the Lenders or the Borrower, to be in breach of any Sanction; (ii) fund any
repayment of the Loan with proceeds derived from any transaction that would be
prohibited by Sanctions or would otherwise cause the Lenders or the Borrower, or
any entity affiliated with the Lenders or the Borrower, to be in breach of any
Sanction; or (iii) request any Loan or Letter of Credit, or use, or permit its
Subsidiaries and its or their respective directors,


- 80 -




--------------------------------------------------------------------------------



officers, employees and agents to use, the proceeds of any Loan or Letter of
Credit in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws. The Borrower shall notify the
Administrative Agent in writing not more than one (1) Business Day after
becoming aware of any breach of this Section 8.8(b).


Section 8.9 Environmental Matters.


(a) The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply would reasonably be expected to have a Material Adverse Effect. The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects. The Borrower shall, and
shall cause each other Loan Party and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals issued thereunder, including actions to remove and
dispose of all Hazardous Materials and to clean up the Properties as required
under Environmental Laws. The Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, promptly take all actions necessary to
prevent the imposition of any Liens on any of their respective properties
arising out of or related to any Environmental Laws. Nothing in this Section
shall impose any obligation or liability whatsoever on the Administrative Agent
or any Lender.


(b) Should any Property contain Hazardous Materials of any quantity unacceptable
to the Administrative Agent or the Requisite Lenders, the Administrative Agent
and the Requisite Lenders reserve the right, to elect not to have any Lender
make a Loan in connection with such Property and such Property shall not be
included in the Borrowing Base.


Section 8.10 Further Assurances.


At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.


Section 8.11 Material Contracts.


The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly and punctually perform and comply with any and all material
representations, warranties, covenants and agreements expressed as binding upon
any such Person under any Material Contract. The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, do or knowingly
permit to be done anything to impair materially the value of any of the Material
Contracts.
Section 8.12 Statements and Projections of the Loan Parties.
All financial projections and other forward looking statements prepared by or on
behalf of the Borrower, any other Loan Party or any other Subsidiary that may
hereafter be made available to the Administrative Agent or any Lender will be
prepared in good faith based on reasonable assumptions. No
- 81 -




--------------------------------------------------------------------------------



document to be furnished by or on behalf of the Borrower or any Subsidiary
Guarantor or written statement to be made by or on behalf of the Borrower or any
Subsidiary Guarantor to the Administrative Agent or any Lender in connection
with the negotiation, preparation or execution of, or pursuant to, this
Agreement or any of the other Loan Documents will contain any untrue statement
of a material fact, or will omit to state a material fact necessary in order to
make the statements contained therein not misleading.


Section 8.13 Exchange Listing.


The Borrower shall maintain at least one class of capital stock of the Borrower
having trading privileges on, or which is subject to price quotations on, a
“national securities exchange” as such term is defined under the Securities
Exchange Act of 1934, as amended.


Section 8.14 Guarantors.


On or before the earliest to occur of (i) the date that is thirty (30) days
after the last day of the fiscal quarter when any Person becomes a Material
Subsidiary, (ii) the date that any Person contributes any assets constituting
Borrowing Base Property or (iii) the date on which any Person becomes a
guarantor of any Senior Notes Indebtedness or under any Senior Notes Indenture,
the Borrower shall deliver to the Administrative Agent each of the following in
form and substance satisfactory to the Administrative Agent: (a) an Accession
Agreement executed by such Subsidiary causing such Subsidiary to become a
Guarantor; (b) the items that would have been delivered under subsections (iv)
through (viii) and (xix) of Section 6.1(a) and under Section 6.1(e) if such
Subsidiary had been a Material Subsidiary on the Agreement Date; and (c)
joinders to any other applicable Security Documents. The Borrower shall also
cause the requirements of this Section 8.14 and of Section 8.15 to be satisfied
prior to any assets owned by such Material Subsidiary being included in the
Borrowing Base.


Section 8.15 Reserved.


Section 8.16 Beneficial Ownership.


The Borrower shall promptly notify Administrative Agent of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified in such certification.


Section 8.17 Account.


In order to assure timely payment to the Lenders of accrued interest, principal,
fees and late charges due and owing under the Loan, the Borrower hereby
irrevocably authorizes the Administrative Agent to directly debit the Account
for payment when due of all such amounts payable to the Lenders under this
Agreement, including, without limitation, Section 2.5(e); provided that the
Borrower may make any such payment from any other source, whereupon the
Administrative Agent shall not debit the Account therefor if such payment from
another source has been timely made and received. The Borrower represents and
warrants to the Administrative Agent and the Lenders that the Borrower is the
legal owner of said account. In the event any direct debit hereunder is returned
for insufficient funds, the Borrower shall pay the Administrative Agent upon
demand, in immediately available funds, all amounts and expenses due and owing
to the Administrative Agent. The Borrower may maintain bank accounts other than
the Account.


ARTICLE IX INFORMATION
- 82 -




--------------------------------------------------------------------------------



For so long as this Agreement is in effect, the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:


Section 9.1 Quarterly Financial Statements.


As soon as available (and in any event within forty-five (45) days after the end
of each of the first, second and third fiscal quarters of each fiscal year of
the Borrower), the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations, stockholders’ equity and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).


Section 9.2 Year-End Statements.


As soon as available and in any event within ninety (90) days after the end of
each fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such fiscal year, setting forth
in comparative form the figures as at the end of and for the previous fiscal
year, all of which shall be (a) certified by the chief executive officer or
chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the financial
position of the Borrower and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) accompanied by the report thereon
of Ernst & Young, LLP or any other independent certified public accountants of
recognized national standing acceptable to the Administrative Agent, whose
report shall not be subject to (i) any “going concern” or like qualification or
exception or (ii) any qualification or exception as to the scope of such audit.


Section 9.3 Compliance Certificate.


At the time the financial statements are furnished pursuant to Sections 9.1 and
9.2, a certificate substantially in the form of Exhibit N (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
of the Borrower (a) setting forth in reasonable detail as of the end of such
fiscal quarter or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1; (b) stating that no Default or Event of Default exists, or, if
such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure; and (c) containing representations by the
Borrower that (i) the amount of payments to be made with respect to outstanding
Indebtedness in the nature of deferred purchase price (including earnout,
deferred additional payment or similar incentive arrangements) owed to sellers
of Land and incurred by the Borrower or a Subsidiary in connection with the
purchase of such Land is not, as of the date of such certificate, reasonably
projected in good faith by the Borrower to exceed $25,000,000 in the aggregate
and (ii) no more than $15,000,000 of such aggregate deferred purchase price
outstanding as of the date of such certificate is secured by Property.


Section 9.4 Other Information.


- 83 -




--------------------------------------------------------------------------------



The Borrower shall deliver to the Administrative Agent, with sufficient copies
for the Lenders
(but subject to the electronic delivery provisions of Section 9.5):


(a) Promptly upon receipt thereof, copies of all material reports, if any,
submitted to the Borrower or its Board of Directors by its independent public
accountants including, without limitation, any management report;


(b) Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto (unless requested by the
Administrative Agent) and any registration statements on Form S-8 or its
equivalent), reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and all
other periodic reports which any Loan Party or any other Subsidiary shall file
with the SEC or any national securities exchange;


(c) Promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed and, promptly upon the issuance thereof, but in any event within ten (10)
Business Days, copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;


(d) Within twenty-five (25) days after the end of each calendar month, a
Borrowing
Base Certificate setting forth the information to be contained therein, as of
the last day of such month; (e) Reserved;
(f) No later than sixty (60) days prior to the end of each fiscal year of the
Borrower ending prior to the Maturity Date, projected balance sheets, operating
statements, profit and loss projections, cash flow budgets and business plan of
the Borrower and its Subsidiaries on a consolidated basis for each quarter of
the next succeeding two (2) fiscal years, all itemized in reasonable detail,
including in the case of the cash flow budgets, excess operating cash flow,
availability under this Agreement, unused availability under committed
development loans, unfunded committed equity and any other committed sources of
funds, as well as, cash obligations for acquisitions, unfunded development
costs, capital expenditures, debt service, overhead, dividends, maturing
Property loans, hedge settlements and other anticipated uses of cash. The
foregoing shall be accompanied by pro forma calculations, together with detailed
assumptions, required to establish whether or not the Borrower, and when
appropriate its consolidated Subsidiaries, will be in compliance with the
covenants contained in Section 10.1 and at the end of each fiscal quarter of the
next succeeding fiscal year;


(g) If any ERISA Event shall occur that individually, or together with any other
ERISA Event that has occurred, could reasonably be expected to have a Material
Adverse Effect, a certificate of the chief executive officer or chief financial
officer of the Borrower, within ten (10) Business Days of the occurrence of such
ERISA Event, setting forth details as to such occurrence and the action, if any,
which the Borrower or applicable member of the ERISA Group is required or
proposes to take;


(h) Within ten (10) Business Days after a Responsible Officer of the Borrower
has actual knowledge of same, notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating to, or affecting, any Loan Party or any other Subsidiary
or any of their respective properties, assets or businesses which could
reasonably be expected to have a Material Adverse Effect;


- 84 -




--------------------------------------------------------------------------------



(i) Prompt notice, but in any event within ten (10) Business Days, of the
receipt of notice that any United States income tax returns of any Loan Party or
any other Subsidiary are being audited;


(j) A copy of any amendment to the certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents of the Borrower, any other Loan Party or any other Subsidiary within
ten (10) Business Days after the later of (1) full execution thereof or (2) the
effectiveness thereof;


(k) Prompt notice, but in any event within five (5) Business Days, of (i) any
change in the senior management of the Borrower, any other Loan Party or any
other Subsidiary, or (ii) the occurrence of any other event which, in the case
of any of the immediately preceding clauses (i) and (ii), has had, or could
reasonably be expected to have, a Material Adverse Effect;


(l) Prompt notice, but in any event within five (5) Business Days, of the
occurrence of any Default or Event of Default;


(m) [Reserved];


(n) Prompt notice, but in any event within ten (10) Business Days, of entering
into any Material Contract or Specified Derivatives Contract after the Agreement
Date, and a copy of such contract;


(o) Prompt notice, but in any event within ten (10) Business Days, of any order,
judgment or decree in excess of $500,000 having been entered against any Loan
Party or any other Subsidiary or any of their respective properties or assets;


(p) Within ten (10) Business Days after receipt thereof, any notification of, or
inquiry as to, an alleged material violation of any Applicable Law which has
been received by any Loan Party or any other Subsidiary from any Governmental
Authority;


(q) Prompt notice, but in any event within ten (10) Business Days, of the
acquisition, incorporation or other creation of any Subsidiary, the purpose for
such Subsidiary, the nature of the assets and liabilities thereof and whether
such Subsidiary is a Material Subsidiary of the Borrower;


(r) Prompt notice, but in any event within ten (10) Business Days, of any notice
of default under any CDD Debt;


(s) Promptly upon the request of the Administrative Agent, but in any event
within ten (10) Business Days, evidence of the Borrower’s calculation of the
Ownership Share with respect to a Subsidiary or an Unconsolidated Affiliate,
such evidence to be in form and detail satisfactory to the Administrative Agent;


(t) If the Borrower receives a Credit Rating, then promptly (but in any event
within ten (10) Business Days), upon any change in the Borrower’s Credit Rating,
a certificate stating that the Borrower’s Credit Rating has changed and the new
Credit Rating that is in effect;


(u) Promptly (but in any event within ten (10) Business Days), upon each
request, such information identifying the Borrower as a Lender may request in
order to comply with applicable
- 85 -




--------------------------------------------------------------------------------



“know your customer” and anti-money laundering rules and regulations, including
without limitation, the
Patriot Act, and the Beneficial Ownership Regulation;


(v) Promptly, and in any event within ten (10) Business Days after a Responsible
Officer of the Borrower obtains knowledge thereof, written notice of the
occurrence of any of the following: (i) the Borrower, any Loan Party or any
other Subsidiary shall receive notice that any violation of or noncompliance
with any Environmental Law has or may have been committed or is threatened; (ii)
the Borrower, any Loan Party or any other Subsidiary shall receive notice that
any administrative or judicial complaint, order or petition has been filed or
other proceeding has been initiated, or is about to be filed or initiated
against any such Person alleging any violation of or noncompliance with any
Environmental Law or requiring any such Person to take any action in connection
with the release or threatened release of Hazardous Materials; (iii) the
Borrower, any Loan Party or any other Subsidiary shall receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for any costs associated with a response to, or
remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Borrower, any Loan Party or
any other Subsidiary shall receive notice of any other fact, circumstance or
condition that could reasonably be expected to form the basis of an
Environmental Claim, and the matters covered by notices referred to in any of
the immediately preceding clauses (i) through (iv), whether individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;


(w) Promptly upon the request of the Administrative Agent (but in any event
within ten (10) Business Days), the Derivatives Value in respect of any
Specified Derivatives Contract from time to time outstanding;


(x) From time to time and promptly upon each request, such data, certificates,
reports, statements, documents or further information regarding any Property or
the business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower, any of its Subsidiaries, or any other Loan
Party as the Administrative Agent or any Lender may reasonably request; and


(y) Prompt notice, but in any event within five (5) Business Days, of the taking
or threatened taking by any holder of Permitted Deferred Purchase Price Debt of
an enforcement action against any Property, the Borrower, or any Subsidiary
Guarantor.


Section 9.5 Electronic Delivery of Certain Information.
(a) Documents required to be delivered pursuant to the Loan Documents may be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website or a website sponsored
or hosted by the Administrative Agent or the Borrower) provided that the
foregoing shall not apply to (i) notices to any Lender (or the Issuing Bank)
pursuant to Article II except as provided in Section 9.5(b) and (ii) any Lender
that has notified the Administrative Agent and the Borrower that it cannot or
does not want to receive electronic communications. The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered
twenty-four (24) hours after the date and time on which the Administrative Agent
or the Borrower posts such documents or the documents become available on a
commercial website, and the Administrative Agent or the Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said
- 86 -




--------------------------------------------------------------------------------



posting date and time shall be deemed to have commenced as of 11:00 a.m. Central
time on the opening of business on the next business day for the recipient.
Notwithstanding anything contained herein, the Borrower shall deliver paper
copies of any documents to the Administrative Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender. The Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b) Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.


Section 9.6 Public/Private Information.


The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents (collectively, “Information Materials”) shall be delivered by or on
behalf of the Borrower to the Administrative Agent and the Lenders pursuant to
this Article and the Borrower shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”.


Section 9.7 USA Patriot Act Notice; Compliance.


Federal law and regulations require financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as agent for all Lenders hereunder) may from time- to-time
request, and the Borrower shall, and shall cause the other Loan Parties to,
provide promptly upon any such request to such Lender, such Loan Party’s name,
address, tax identification number and/or such other identification information
as shall be necessary for such Lender to comply with federal law. An “account”
for this purpose may include, without limitation, a deposit account, cash
management service, a transaction or asset account, a credit account, a loan or
other extension of credit, and/or other financial services product.


ARTICLE X NEGATIVE COVENANTS


For so long as this Agreement is in effect, the Borrower shall comply with the
following covenants:


Section 10.1 Financial Covenants.


(a) Minimum Tangible Net Worth. The Borrower shall not permit Tangible Net Worth
at any time to be less than (i) $486,881,000625,000,000.00 plus (ii)
seventy-five percent (75%) of the Net Proceeds of all Equity Issuances effected
at any time after December 31, 20182019, by the Borrower or any of its
Subsidiaries to any Person other than the Borrower or any of its Subsidiaries
plus (iii) fifty percent (50%) of positive Consolidated Earnings after taxes
earned in any fiscal quarter ended after December 31, 20182019.
- 87 -




--------------------------------------------------------------------------------



(b) Maintenance of Leverage Ratio. The Borrower shall not permit the Leverage
Ratio to be greater than sixty percent (60%) (as determined as of the last day
of each fiscal quarter).


(c) Minimum Liquidity. The Borrower shall not permit Liquidity at any time to be
less than $50,000,000.


(d) Ratio of EBITDA to Interest Expense. The Borrower shall not permit the ratio
of (i) EBITDA of the Borrower and its Subsidiaries for the most recent period of
four consecutive fiscal quarters then ended to (ii) Interest Expense of the
Borrower and its Subsidiaries for such period, to be less than 2.501.75 to 1.00.


(e) Permitted Investments. The Borrower shall not, and shall not permit any
Subsidiary to, make an Investment in any Person, except for Permitted
Investments; provided, however, that no Permitted Investment described in
clauses (c) through (g) of the definition thereof shall be made if, after giving
effect thereto, the aggregate amount of such Permitted Investments then
outstanding would exceed fifteen percent (15%) of Tangible Net Worth.


(f) Land Components. The Borrower shall not permit Land Value to exceed, at any
one time, one hundred thirty percent (130%) of Tangible Net WorthReserved.


(g) Housing Inventory. The Borrower shall not permit the number of Speculative
Housing Units and Model Housing Units, as at the end of any fiscal quarter, to
exceed the product of (i) the number of Housing Units closed during the period
of six (6) months ending on the last day of such fiscal quarter, on an
annualized basis, multiplied by (ii) forty-five percent (45%).


(h) Wholesale Sales Contracts. The Borrower shall not permit the number of
Housing Units closed to third-party purchasers pursuant to Wholesale Sales
Contracts, as of the end of any fiscal quarter, to exceed fifteen percent (15%)
of the number of Housing Units closed during the period of twelve (12) months
ending on the last day of such fiscal quarter.


Section 10.2 Negative Pledge.


The Borrower shall not, and shall not permit any other Loan Party or Subsidiary
to, (a) create, assume, incur, permit or suffer to exist any Lien on any
Borrowing Base Property or any direct or indirect ownership interest of the
Borrower in any Person owning any Borrowing Base Property, now owned or
hereafter acquired, except for Permitted Liens, or (b) permit any Borrowing Base
Property or any direct or indirect ownership interest of the Borrower or in any
Person owning a Borrowing Base Property, to be subject to a Negative Pledge,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
customary restrictions contained in the organizational documents of any
Subsidiary that is not a Guarantor as of the Effective Date, (iii) customary
restrictions in connection with any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(iv) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreement otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto, (v) any restrictions
pursuant to the Senior Notes Indenture so long as any such Negative Pledge or
similar contractual covenant does not prohibit the granting of Liens securing
the Guaranteed Obligations and (vi) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business. Without in any
way limiting the foregoing, the Borrower shall not, and shall not permit any
other Loan Party or Subsidiary to, create, assume, incur, permit or suffer to
exist any Lien on any Property to secure any


- 88 -




--------------------------------------------------------------------------------



Senior Notes Indebtedness or other obligations under any Senior Notes Indenture
entered into by the
Borrower or any Subsidiary.


Section 10.3 Restrictions on Intercompany Transfers.


The Borrower shall not, and shall not permit any Subsidiary to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to: (a)
pay any Distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (b) pay any Indebtedness owed
to the Borrower or any Subsidiary; (c) make loans or advances to the Borrower or
any Subsidiary; or (d) transfer any of its property or assets to the Borrower or
any Subsidiary; other than (i) with respect to clauses (a) through (d) those
encumbrances or restrictions contained in any Loan Document or existing by
reason of Applicable Law, or (ii) with respect to clause (d), (x) customary
provisions restricting assignment of any agreement or property entered into by
the Borrower or any other Subsidiary in the ordinary course of business, (y) any
Permitted Lien or any document or instrument governing any Permitted Lien
(provided that any such restriction contained therein relates only to the asset
or assets subject to such Permitted Lien), and (z) customary restrictions in
leases, subleases, licenses and sublicenses or asset sale agreement otherwise
permitted by this Agreement so long as such restrictions relate only to the
assets subject thereto.


Section 10.4 Merger, Consolidation, Sales of Assets and Other Arrangements.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) enter into any transaction of merger or consolidation; (b)
liquidate, windup or dissolve itself (or suffer any liquidation or dissolution);
or (c) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or assets, or the capital stock of or other Equity Interests in any of
the Borrower’s Subsidiaries, whether now owned or hereafter acquired; provided,
however, that:


(i) any Material Subsidiary may merge with a Subsidiary so long as such Material
Subsidiary is the survivor;


(ii) any Subsidiary may sell, transfer or dispose of its assets to any Material
Subsidiary or to the Borrower;


(iii) the Borrower and any Subsidiary may sell, transfer or dispose of its
assets in the ordinary course of business; provided, however, (1) the Borrower
shall be in compliance with Section 10.1 and no Event of Default exists or will
exist after giving effect to such sale, transfer or disposition, and (2) such
sale, transfer or disposition shall not constitute the sale, transfer or
disposition of all or substantially all of the assets of the Borrower and the
Material Subsidiaries; and


(iv) the Borrower may liquidate, windup, dissolve, convey, sell, transfer or
otherwise dispose of all or any substantial part of the business or assets of,
or the Equity Interests in, any of its Subsidiaries of the Borrower’s business
in connection with (a) the restructuring or withdrawal from one or more
geographic regions or (b) with respect to any Subsidiary that is a single-
purpose entity, the sale of all of a Subsidiary’s assets, and in either such
event, the provisions of Section 4.6 shall be applicable; provided, however, (1)
the Borrower shall be in compliance with Section 10.1 and no Event of Default
exists or will exist after giving effect to such liquidation, windup,
dissolution, sale, transfer or disposition, and (2) such sale, transfer or
disposition, such sale, transfer or disposition shall not result in a Material
Adverse Effect.
- 89 -




--------------------------------------------------------------------------------



Section 10.5 Subordinated Debt Prepayments; Amendments.


The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, pay any principal of, or accrued interest on, any Subordinated
Debt or otherwise make any voluntary or optional payment with respect to any
principal of, or accrued interest on, any Subordinated Debt or otherwise redeem
or acquire for value any Subordinated Debt or otherwise guaranty any
Subordinated Debt; provided, however, the Borrower may make scheduled payments
of interest due with respect to any Subordinated Debt. Further, the Borrower
shall not, and shall not permit any other Loan Party or other Subsidiary to,
amend or modify, or permit the amendment or modification of, any agreement or
instrument evidencing the Subordinated Debt where such amendment or modification
provides for the following or which has any of the following effects:


(a) increases the rate of interest accruing on such Subordinated Debt;


(b) increases the amount of any scheduled installment of principal or interest
on such Subordinated Debt, or shortens the date on which any such installment or
principal or interest on such Subordinated Debt becomes due;


(c)  shortens the final maturity date of such Subordinated Debt; (d) increases
the principal amount of such Subordinated Debt;
(e) amends any financial or other covenant contained in any document or
instrument evidencing any Subordinated Debt in a manner which is more onerous to
the Borrower or such Subsidiary or which requires the Borrower or such
Subsidiary to improve its financial performance;


(f) provides for the payment of additional fees or the increase in existing
fees; and/or


(g) otherwise could reasonably be expected to be adverse to the interests of the
Administrative Agent or the Lenders.


Section 10.6 Permitted Indebtedness.


Neither the Borrower nor any Subsidiary will create, incur or suffer to exist
any Indebtedness, except, without duplication and without duplication as to the
Borrower and Subsidiaries:


(a) The Obligations;


(b) Unsecured Indebtedness existing on the Agreement Date and described on
Schedule 7.1(g) attached hereto;


(c) Derivatives Contracts entered into in respect of the Obligations;


(d) Indebtedness of the Borrower owed to a Subsidiary Guarantor, Indebtedness of
a Subsidiary Guarantor owed to the Borrower and Indebtedness of a Subsidiary
Guarantor owed to a Subsidiary Guarantor; provided, however, that (a) any
Indebtedness of the Borrower owed to a Subsidiary Guarantor is unsecured and
subordinated to the Borrower’s Obligations hereunder in a manner satisfactory to
the Administrative Agent, and (b) upon any such Subsidiary Guarantor ceasing to
be a Subsidiary Guarantor or such Indebtedness being owed to any Person other
than the Borrower or a
- 90 -




--------------------------------------------------------------------------------



Subsidiary Guarantor, the Borrower or such Subsidiary Guarantor hereunder, as
applicable, shall be deemed to have incurred Indebtedness not permitted by this
clause (d);


(e) Trade accounts payable and accrued expenses arising or occurring in the
ordinary course of business;


(f) Indebtedness with respect to Letters of Credit;


(g) Indebtedness consisting of Taxes payable, and obligations in respect of
customer deposits, all to the extent incurred in the ordinary course of the
Borrower’s or any Subsidiary’s business;


(h) Performance bonds, completion bonds, other bonds customarily used by the
Borrower in its trade or business, surety and appeal bonds, guarantees of
performance and guarantees of Indebtedness of a special district entered into in
the ordinary course of business (in each case other than for an obligation for
money borrowed);


(i) Indebtedness arising under a guarantee of indebtedness of any Joint Venture
(provided that such guarantee shall be deemed to be an investment in such Joint
Venture and subject to the limitations in clause (e) of the definition of
Permitted Investments and Section 10.1(e));


(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five (5) Business Days of incurrence;


(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;


(l) (i) Capitalized Lease Obligations and (ii) Non-Recourse Indebtedness secured
by purchase money Liens on any Property (other than any Borrowing Base Property)
hereafter acquired or the assumption of any Lien on Property (other than any
Borrowing Base Property) existing at the time of such acquisition (and not
created in contemplation of such acquisition), provided that (1) the amount
outstanding under clauses (i) and (ii) shall not exceed $500,000 in the
aggregate at any time and (2) with respect to Indebtedness incurred under clause
(ii) above, (X) any Property securing such Indebtedness shall have been acquired
by the Borrower or any Subsidiary in the ordinary course of its respective
business and the Lien on any such Property shall attach to such asset
concurrently or within ninety (90) days after the acquisition thereof, (Y) the
amount of such Indebtedness shall not exceed such purchase price or cost of any
Property securing such Indebtedness, and (Z) each Lien shall attach only to the
Property so acquired;
(m) The Convertible Notes, provided that (i) the outstanding principal amount of
such Indebtedness does not exceed $69,962,000 in the aggregate at any time and
(ii) such Indebtedness is unsecuredIntentionally omitted;
(n) Other Unsecured Indebtedness, provided that (A) after giving effect thereto,
the Borrower is in compliance with the financial covenants set forth in Section
10.1, (B) the maturity date of such Indebtedness is at least one (1) year after
the Maturity Date, (C) any covenants contained in the documents evidencing such
Indebtedness must be no more restrictive, when taken as a whole, than the
covenants contained in this Agreement, as determined by the Administrative Agent
in its sole discretion, and (D) such Indebtedness shall not contain any cross
default to this Agreement;


- 91 -




--------------------------------------------------------------------------------



(o) CDD Debt;


(p) Permitted Deferred Purchase Price Debt, provided that the outstanding
principal amount of such Indebtedness does not exceed $25,000,000 at any time;
and


(q) Senior Notes Indebtedness, provided that (A) after giving pro forma effect
to the issuance of such Senior Notes Indebtedness and the use of proceeds
therefrom as of the end of the most recently ended fiscal quarter, the Borrower
is in compliance with the financial covenants set forth in Section 10.1, (B) the
maturity date of such Senior Notes Indebtedness is at least ninety-one (91) days
after the Maturity Date, (C) such Senior Notes Indebtedness and Senior Notes
Indenture do not contain any financial maintenance covenants, and (D) the
Borrower has delivered to the Administrative Agent a certificate of a
Responsible Officer certifying to the compliance with clauses (A), (B), and (C)
above, and (E) concurrently with the issuance thereof, the Borrower shall have
delivered an opinion of counsel (subject to customary exceptions, qualifications
and limitations) to the Borrower and the Guarantors, who may be an employee of
or counsel to the Borrower and the Guarantors, addressed to the Administrative
Agent and the Lenders, covering (i)to the effect that the issuance of such
Senior Notes Indebtedness does not conflict with or violate the terms of this
Agreement, the Notes, or the Subsidiary Guaranties, the Convertible Notes or the
Convertible Notes Indenture and (ii) any supplemental indenture entered into in
connection with the issuance of such Senior Notes Indebtedness evidencing an
amendment of, or supplement to, the Convertible Notes Indenture has been duly
authorized, executed and delivered by the Borrower and is valid, binding and
enforceable against the Borrower..


Section 10.7 Plans.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.


Section 10.8 Fiscal Year.


The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.


Section 10.9 Modifications of Organizational Documents and Material Contracts.


(a) The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, amend, supplement, restate or otherwise modify or waive the
application of any provision of its certificate or articles of incorporation or
formation, by-laws, operating agreement, declaration of trust, partnership
agreement or other applicable organizational document if such amendment,
supplement, restatement or other modification (a) is adverse in any material
respect to the interest of the Administrative Agent, the Issuing Bank or the
Lenders or (b) could reasonably be expected to have a Material Adverse Effect.


(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, (i) enter into any amendment or modification to any Material Contract
which could reasonably be expected to have a Material Adverse Effect, (ii)
default in the performance of any material obligations of any Loan


- 92 -




--------------------------------------------------------------------------------



Party or other Subsidiary in any Material Contract, or (iii) permit any Material
Contract to be canceled or terminated prior to its stated maturity.


Section 10.10 Transactions with Affiliates.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit to exist or enter into any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate, except (a) as set forth on Schedule 7.1(r)
(including extensions of any agreement or arrangement set forth therein), (b)
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower, such other Loan Party or such
other Subsidiary and upon fair and reasonable terms which are no less favorable
to the Borrower, such other Loan Party or such other Subsidiary than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate, or (c) transactions between the Borrower and/or the Subsidiary
Guarantors and not involving any other Affiliate. Notwithstanding the foregoing,
no payments may be made with respect to any items set forth on such Schedule
7.1(r) if a Default or Event of Default exists or would result therefrom.


Section 10.11 Environmental Matters.


The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in material violation of
any Environmental Law or in a manner that would reasonably be expected to lead
to any material Environmental Claim or pose a material risk to human health,
safety or the environment. Nothing in this Section shall impose any obligation
or liability whatsoever on the Administrative Agent or any Lender.


Section 10.12 Derivatives Contracts.


The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, enter into or become obligated in respect of Derivatives
Contracts other than Derivatives Contracts entered into by the Borrower, any
such Loan Party or any such Subsidiary in the ordinary course of business and
which establish an effective hedge in respect of liabilities, commitments or
assets held or reasonably anticipated by the Borrower, such other Loan Party or
such other Subsidiary.


Section 10.13 Leasing


The Borrower shall not permit any Housing Unit to be leased to a Person unless
such Housing
Unit is a Rental Pool Asset.


Section 10.14 Limitation on Distributions


The Loan Parties shall not declare or make, directly or indirectly, any
Distributions without the prior written consent of the Requisite Lenders if
there is a Default or Event of Default then existing and continuing or if such
Distribution would cause a Default or Event of Default hereunder.


- 93 -




--------------------------------------------------------------------------------



ARTICLE XI DEFAULT


Section 11.1 Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a) Default in Payment. The Borrower’s failure to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) any principal of any of the Loans or
any Reimbursement Obligation, (ii) any interest on any of the Loans or any
Reimbursement Obligation and such default shall continue for three (3) Business
Days, and (iii) any other amount payable under this Agreement or any other Loan
Document and such default shall continue for five (5) Business Days after notice
by the Administrative Agent to the Borrower.


(b) Default in Performance.


(i) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained (A)
in Article X or Sections 9.1,
9.2, 9.3, or 9.4(d), or (B) in Article IX (excluding Sections 9.1, 9.2, 9.3, and
9.4(d)) and in the case of this subsection (b)(i)(B) only such failure continues
for a period of thirty (30) days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Administrative Agent; or


(ii) Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this subsection (b)(ii) only, such failure shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower obtains knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the
Administrative Agent.


(c) Misrepresentations. Any written statement, representation or warranty made
or deemed made by or on behalf of any Loan Party under this Agreement or under
any other Loan Document, or any amendment hereto or thereto, or in any other
writing or statement at any time furnished pursuant thereto by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.
(d) Indebtedness Cross-Acceleration.
(i) The Borrower, any other Loan Party or any other Subsidiary shall fail to
make any payment when due and payable in respect of any Indebtedness (other than
the Loans and Reimbursement Obligations) having an aggregate outstanding
principal amount (or, in the case of any Derivatives Contract, having, without
regard to the effect of any close-out netting provision, a Derivatives Value),
in each case individually or in the aggregate with all other Indebtedness as to
which such a failure exists, of $1,000,000 or more (“Material Indebtedness”); or


(ii) (x) The maturity of any Material Indebtedness shall have been accelerated
in accordance with the provisions of any indenture, contract or instrument
evidencing, providing for
- 94 -




--------------------------------------------------------------------------------



the creation of or otherwise concerning such Material Indebtedness or (y) any
Material Indebtedness shall have been required to be prepaid, repurchased,
redeemed or defeased prior to the stated maturity thereof; or


(iii) Any other event shall have occurred and be continuing which, with or
without the passage of time, the giving of notice, or otherwise would permit any
holder or holders of any Material Indebtedness, any trustee or agent acting on
behalf of such holder or holders or any other Person, to accelerate the maturity
of any such Material Indebtedness or require any such Material Indebtedness to
be prepaid, repurchased, redeemed or defeased prior to its stated maturity.


(e) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
other Subsidiary shall: (i) commence a voluntary case under the Bankruptcy Code
or other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection (f); (iv)
apply for or consent to, or fail to contest in a timely and appropriate manner,
the appointment of, or the taking of possession by, a receiver, custodian,
trustee, or liquidator of itself or of a substantial part of its property,
domestic or foreign; (v) admit in writing its inability to pay its debts as they
become due; (vi) make a general assignment for the benefit of creditors; (vii)
make a conveyance fraudulent as to creditors under any Applicable Law; or (viii)
take any corporate or partnership action for the purpose of effecting any of the
foregoing.


(f) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Subsidiary in
any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and in the case of either clause (i) or (ii) such
case or proceeding shall continue undismissed or unstayed for a period of
forty-five (45) consecutive days, or an order granting the remedy or other
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.


(g) Revocation of Loan Documents. Any Loan Party shall (or shall attempt to)
disavow, revoke or terminate any Loan Document to which it is a party or shall
otherwise challenge or contest in any action, suit or proceeding in any court or
before any Governmental Authority the validity or enforceability of any Loan
Document or any Loan Document shall cease to be in full force and effect (except
as a result of the express terms thereof).


(h) Judgment. A judgment or order for the payment of money or for an injunction
or other non-monetary relief shall be entered against the Borrower, any other
Loan Party, or any other Subsidiary by any court or other tribunal and (i) such
judgment or order shall continue for a period of thirty (30) days without being
paid, stayed or dismissed through appropriate appellate proceedings and (ii)
either (A) the amount of such judgment or order for which insurance has not been
acknowledged in writing by the applicable insurance carrier (or the amount as to
which the insurer has denied liability) exceeds, individually or together with
all other such judgments or orders entered against the Borrower, any other Loan
Party or any other Subsidiary, $500,000, or (B) in the case of an injunction or
other non-
- 95 -




--------------------------------------------------------------------------------



monetary relief, such injunction or judgment or order could reasonably be
expected to have a Material
Adverse Effect.


(i) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any other Loan Party or
any other Subsidiary, which exceeds, individually or together with all other
such warrants, writs, executions and processes, $500,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of twenty (20) days; provided, however, that if a
bond has been issued in favor of the claimant or other Person obtaining such
warrant, writ, execution or process, the issuer of such bond shall execute a
waiver or subordination agreement in form and substance satisfactory to the
Administrative Agent pursuant to which the issuer of such bond subordinates its
right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of the Borrower, any
other Loan Party or any other Subsidiary.


(j) ERISA.


(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of
$1,000,000; or


(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $10,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.


(k) [reserved]
(l) Change of Control/Change in Management.
(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than Eric T. Lipar or a group controlled by Eric T. Lipar, is or becomes the
“beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than
50.0% of the total voting power of the then-outstanding voting stock of the
Borrower; or


(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12 month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office; or


(iii) If Eric T. Lipar ceases for any reason to be principally involved in the
senior management of the Borrower, and the Borrower shall have failed to replace
the resulting vacancies in senior management with individuals reasonably
acceptable to the Administrative Agent within a period of 180 days.


(m) Damage; Strike; Casualty. Any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than thirty (30)
- 96 -




--------------------------------------------------------------------------------



consecutive days beyond the coverage period of any applicable business
interruption insurance, the cessation or substantial curtailment of revenue
producing activities of the Borrower, any other Loan Party, or any other
Subsidiary taken as a whole and only if any such event or circumstance could
reasonably be expected to have a Material Adverse Effect.


(n) Reserved.


(o) Subordinated Debt Documents. Subject to Section 10.6(m), the failure of any
Loan Party to comply with the terms of any intercreditor agreement or any
subordination provisions of any note or other document running to the benefit of
the Administrative Agent or Lenders, or if any such document becomes null and
void or unenforceable against any lender holding the Subordinated Debt.


(p) Reserved.


(q) Money Laundering. The indictment, arraignment, custodial detention or
conviction of the Borrower or any Subsidiary, on any charge of violating any
Anti-Money Laundering Laws, or the involvement of any such Person, in any
activity which could result in an indictment, arraignment, custodial detention
or conviction on any such charge.


(r) Breach of Sanctions Provisions. The failure of any representation or
warranty of the Borrower, or the Borrower’s failure to perform or observe any
covenant, contained in Section 7.1(x) or Section 8.8(b) of this Agreement.


Section 11.2 Remedies Upon Event of Default.
Upon the occurrence of an Event of Default the following provisions shall apply:
(a) Acceleration; Termination of Facilities.
(i) Automatic. Upon the occurrence of an Event of Default specified in Sections
11.1(e) or 11.1(f) with respect to the Borrower, (1)(A) the principal of, and
all accrued interest on, the Loans and the Notes at the time outstanding, (B) an
amount equal to the Stated Amount of all Letters of Credit outstanding as of the
date of the occurrence of such Event of Default for deposit into the Letter of
Credit Collateral Account, and (C) all of the other Obligations, including, but
not limited to, the other amounts owed to the Lenders and the Administrative
Agent under this Agreement, the Notes or any of the other Loan Documents shall
become immediately and automatically due and payable without presentment,
demand, protest, or other notice of any kind, all of which are expressly waived
by the Borrower on behalf of itself and the other Loan Parties, and (2) the
Commitments and the Swingline Commitment and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.


(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare (A)
the principal of, and accrued interest on, the Loans and the Notes at the time
outstanding, (B) an amount equal to the Stated Amount of all Letters of Credit
outstanding as of the date of the occurrence of such Event of Default for
deposit into the Letter of Credit Collateral Account, and (C) all of the other
non- contingent Obligations, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents to be forthwith due and payable, whereupon
the same shall immediately become due and payable without presentment, demand,
protest or other notice of any kind, all of which are expressly
- 97 -




--------------------------------------------------------------------------------



waived by the Borrower on behalf of itself and the other Loan Parties, and (2)
terminate the Commitments and the Swingline Commitment and the obligation of the
Issuing Bank to issue Letters of Credit hereunder.


(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.


(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.


(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the property and/or the business
operations of the Borrower and its Subsidiaries and to exercise such power as
the court shall confer upon such receiver.


(e) Remedies in Respect of Specified Derivatives Contracts. Notwithstanding any
other provision of this Agreement or other Loan Document, each Specified
Derivatives Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Bank or the Lenders, and without
limitation of other remedies available to such Specified Derivatives Provider
under contract or Applicable Law, to undertake any of the following: (a) to
declare an event of default, termination event or other similar event under any
Specified Derivatives Contract and to create an “Early Termination Date” (as
defined therein) in respect thereof, (b) to determine net termination amounts in
respect of any and all Specified Derivatives Contracts in accordance with the
terms thereof, and to set off amounts among such contracts, (c) to set off or
proceed against deposit account balances, securities account balances and other
property and amounts held by such Specified Derivatives Provider, and (d) to
prosecute any legal action against the Borrower, any Loan Party or other
Subsidiary to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.


Section 11.3 Reserved.


Section 11.4 Marshaling; Payments Set Aside.


No Lender Party shall be under any obligation to marshal any assets in favor of
any Loan Party or any other party or against or in payment of any or all of the
Guaranteed Obligations. To the extent that any Loan Party makes a payment or
payments to a Lender Party, or a Lender Party enforces its security interest or
exercises its right of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Guaranteed Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.


- 98 -




--------------------------------------------------------------------------------



Section 11.5 Allocation of Proceeds.


If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under Section
3.3) under any of the Loan Documents, in respect of any Guaranteed Obligations
shall be applied in the following order and priority:


(a) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Bank in its capacity
as such and the Swingline Lender in its capacity as such, ratably among the
Administrative Agent, the Issuing Bank and Swingline Lender in proportion to the
respective amounts described in this clause (a) payable to them;


(b) to payment of that portion of the Guaranteed Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause (b)
payable to them;


(c) to the payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;


(d) to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the Issuing Bank in proportion to the respective amounts
described in this clause (d) payable to them;


(e) to the payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;


(f) to payment of that portion of the Guaranteed Obligations constituting unpaid
principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Bank, and the Specified
Derivatives Providers and in proportion to the respective amounts described in
this clause (f) payable to them; provided, however, to the extent that any
amounts available for distribution pursuant to this clause are attributable to
the issued but undrawn amount of an outstanding Letter of Credit, such amounts
shall be paid to the Administrative Agent for deposit into the Letter of Credit
Collateral Account; and


(g) the balance, if any, after all of the Guaranteed Obligations have been paid
in full, to the Borrower or as otherwise required by Applicable Law.


Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be. Each Specified
Derivatives Provider not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article XII for itself and its Affiliates as if a “Lender” party
hereto.


- 99 -




--------------------------------------------------------------------------------



Section 11.6 Letter of Credit Collateral Account.


(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities and the other Obligations, the Borrower hereby pledges and
grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Letter of Credit Collateral Account
shall be subject to withdrawal only as provided in this Section.


(b) Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Administrative Agent in such Cash Equivalents as
the Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders; provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Administrative Agent shall exercise reasonable
care in the custody and preservation of any funds held in the Letter of Credit
Collateral Account and shall be deemed to have exercised such care if such funds
are accorded treatment substantially equivalent to that which the Administrative
Agent accords other funds deposited with the Administrative Agent, it being
understood that the Administrative Agent shall not have any responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any funds held in the Letter of Credit Collateral Account.


(c) If a drawing pursuant to any Letter of Credit occurs on or prior to the
expiration date of such Letter of Credit, the Borrower and the Lenders authorize
the Administrative Agent to use the monies deposited in the Letter of Credit
Collateral Account to reimburse the Issuing Bank for the payment made by the
Issuing Bank to the beneficiary with respect to such drawing.


(d) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5.


(e) So long as no Default or Event of Default exists, and to the extent amounts
on deposit in or credited to the Letter of Credit Collateral Account exceed the
aggregate amount of the Letter of Credit Liabilities then due and owing, the
Administrative Agent shall, from time to time, at the request of the Borrower,
deliver to the Borrower within ten (10) Business Days after the Administrative
Agent’s receipt of such request from the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, such amount of the credit
balances in the Letter of Credit Collateral Account as exceeds the aggregate
amount of Letter of Credit Liabilities at such time. When all of the Obligations
shall have been paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.


(f) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.
- 100 -




--------------------------------------------------------------------------------



Section 11.7 Performance by Administrative Agent.


If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower and the expiration of any cure or grace
periods set forth herein, perform or attempt to perform such covenant, duty or
agreement on behalf of the Borrower or such other Loan Party. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.


Section 11.8 Rights Cumulative.


(a) Generally. The rights and remedies of the Administrative Agent, the Issuing
Bank, and the Lenders under this Agreement and each of the other Loan Documents,
and of the Specified Derivatives Providers under the Specified Derivatives
Contracts, shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law. In exercising their
respective rights and remedies the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers may be selective and no failure
or delay by any such Lender Party in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.


(b) Enforcement by Administrative Agent. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XII for the benefit of all the Lenders and the Issuing Bank; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as the Administrative Agent) hereunder and under the
other Loan Documents, (ii) the Issuing Bank or the Swingline Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as the Issuing Bank or Swingline Lender) hereunder, under the other
Loan Documents, (iii) any Specified Derivatives Provider from exercising the
rights and remedies that inure to its benefit or under any Specified Derivatives
Contract, (iv) any Lender from exercising setoff rights in accordance with
Section 13.4 (subject to the terms of Section 3.3), or (v) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as the Administrative Agent hereunder and under the other Loan Documents, then
(x) the Requisite Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Article XII and (y) in addition to the matters
set forth in clauses (ii), (iv) and (v) of the preceding proviso and subject to
Section 3.3, any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.


ARTICLE XII THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS Section 12.1
Appointment and Authorization.
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this
- 101 -




--------------------------------------------------------------------------------



Agreement and the other Loan Documents as are specifically delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto. Not in limitation of the foregoing, each
Lender authorizes and directs the Administrative Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Administrative Agent a trustee or fiduciary for any Lender
or to impose on the Administrative Agent duties or obligations other than those
expressly provided for herein. Without limiting the generality of the foregoing,
the use of the terms “Agent,” “the Administrative Agent,” “agent” and similar
terms in the Loan Documents with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead, use of such terms
is merely a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX that the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.


Section 12.2 Administrative Agent as Lender.


The Lender acting as the Administrative Agent shall have the same rights and
powers as a Lender or as a Specified Derivatives Provider, as the case may be,
under this Agreement and any other Loan Document and under any Specified
Derivatives Contract, as the case may be, as any other Lender or Specified
Derivatives Provider and may exercise the same as though it were not the
Administrative Agent; and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated, include Wells Fargo in each case in its individual
capacity. Wells Fargo and its Affiliates may each accept deposits from, maintain
deposits or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Bank, the other Lenders, or any Specified Derivatives Providers.
Further, the
- 102 -




--------------------------------------------------------------------------------



Administrative Agent and any Affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, any Specified
Derivatives Contract, or otherwise, without having to account for the same to
the Issuing Bank, the other Lenders or any Specified Derivatives Providers. The
Issuing Bank and the Lenders acknowledge that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding the Borrower,
other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 12.3 Reserved. Section 12.4 Reserved.
Section 12.5 Approvals of Lenders.


All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved, and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. Unless a Lender shall give written notice to the
Administrative Agent that it specifically objects to the requested
determination, consent or approval within ten (10) Business Days (or such lesser
or greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such; provided, however, that, (x)
this sentence shall not apply to any determination, consent, or approval
regarding any matter requiring the consent of all Lenders or all affected
Lenders under Section 13.7(b) and (y) any such deemed approval or consent shall
be effective against a Lender only if the written notice to such Lender was sent
electronically or in an envelope marked “PRIORITY” and contained a bold-faced,
conspicuous legend at the top of the first page thereof stating “NOTICE: THIS IS
A REQUEST FOR CONSENT UNDER THE LGI HOMES, INC. AMENDED AND RESTATED CREDIT
AGREEMENT. FAILURE TO RESPOND TO THIS REQUEST WITHIN TEN (10) BUSINESS DAYS MAY
RESULT IN THE REQUEST BEING DEEMED GRANTED”.


Section 12.6 Notice of Events of Default.


The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.


Section 12.7 Administrative Agent’s Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by
- 103 -




--------------------------------------------------------------------------------



it under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without limiting the
generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its Related Parties: (a) makes any
warranty or representation to any Lender, the Issuing Bank or any other Person,
or shall be responsible to any Lender, the Issuing Bank or any other Person for
any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or the
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
(if any) covered thereby or the perfection or priority of any Lien in favor of
the Administrative Agent on behalf of the Lender Parties in any such collateral;
(d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment.


Section 12.8 Indemnification of Administrative Agent.


Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as the Administrative Agent but not as a Lender) in any way relating to
or arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, further, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution,
- 104 -




--------------------------------------------------------------------------------



administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents, any suit or action brought by the
Administrative Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Environmental
Laws. Such out-of-pocket expenses (including counsel fees) shall be advanced by
the Lenders on the request of the Administrative Agent notwithstanding any claim
or assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.


Section 12.9 Lender Credit Decision, Etc.


Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
Related Parties, and based on the financial statements of the Borrower, the
other Loan Parties, the other Subsidiaries and other Affiliates, and inquiries
of such Persons, its independent due diligence of the business and affairs of
the Borrower, the other Loan Parties, the other Subsidiaries and other Persons,
its review of the Loan Documents, the legal opinions required to be delivered to
it hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent or
any of their respective Related Parties, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its Related Parties. Each of the Lenders and the
Issuing Bank acknowledges that the Administrative Agent’s legal counsel in
connection with the transactions contemplated by this Agreement is only acting
as counsel to the Administrative Agent and is not acting as counsel to any
Lender or the Issuing Bank.


- 105 -




--------------------------------------------------------------------------------



Section 12.10 Successor Administrative Agent.


The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower. Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Administrative Agent which appointment shall, provided no
Default or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a Lender, if any
Lender shall be willing to serve, and otherwise shall be an Eligible Assignee;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no Lender has accepted such appointment, then such resignation
shall nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and the Issuing Bank
directly until such time as a successor Administrative Agent has been appointed
as provided for above in this Section; provided, further that such Lenders and
the Issuing Bank so acting directly shall be and be deemed to be protected by
all indemnities and other provisions herein for the benefit and protection of
the Administrative Agent as if each such Lender or Issuing Bank were itself the
Administrative Agent. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. Any resignation by an the
Administrative Agent shall also constitute the resignation as the Issuing Bank
and as the Swingline Lender by the Lender then acting as the Administrative
Agent (the “Resigning Lender”). Upon the acceptance of a successor’s appointment
as the Administrative Agent hereunder (i) the Resigning Lender shall be
discharged from all duties and obligations of the Issuing Bank and the Swingline
Lender hereunder and under the other Loan Documents and (ii) the successor
Issuing Bank shall issue letters of credit in substitution for all Letters of
Credit issued by the Resigning Lender as Issuing Bank outstanding at the time of
such succession (which letters of credit issued in substitution shall be deemed
to be Letters of Credit issued hereunder) or make other arrangements
satisfactory to the Resigning Lender to effectively assume the obligations of
the Resigning Lender with respect to such Letters of Credit. After any the
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article XII shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was the Administrative Agent
under the Loan Documents. Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.


Section 12.11 Titled Agents.


Each of the Arranger and Documentation Agents (each, a “Titled Agent”), in such
respective capacity, assumes no responsibility or obligation hereunder,
including, without limitation, for servicing, enforcement or collection of any
of the Loans, nor any duties as an agent hereunder for the Lenders. The titles
given to the Titled Agents is solely honorific and imply no fiduciary
responsibility on the part of the Titled Agents to the Administrative Agent, any
Lender, the Issuing Bank, the Borrower or any other Loan Party and the use of
such titles does not impose on the Titled Agents any duties or obligations
greater


- 106 -




--------------------------------------------------------------------------------



than those of any other Lender or entitle the Titled Agents to any rights other
than those to which any other Lender is entitled.


Section 12.12 Specified Derivatives Contracts; Specified Derivatives Providers.


No Specified Derivatives Provider that obtains the benefits of Section 11.5 by
virtue of the provisions hereof or of any Loan Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Loan Document or otherwise in respect of any Loan Document
other than in its capacity as a Lender and, in such case, only to the extent
expressly provided in the Loan Documents. Notwithstanding any other provision of
this Article to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Specified Derivatives Contracts unless the Administrative Agent
has received written notice of Specified Derivatives Contracts, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be.


Section 12.13 Certain ERISA Matters.


(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, Titled Agents and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:


(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-
14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE
96-23 (a class exemption for certain transactions determined by in-house asset
managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
- 107 -




--------------------------------------------------------------------------------



(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, Titled Agents and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent or any of its Affiliates is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Administrative Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).


ARTICLE XIII MISCELLANEOUS Section 13.1 Notices.
Unless otherwise provided herein (including without limitation as provided in
Section 9.5), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


LGI Homes, Inc.
1450 Lake Robbins Drive, Suite 430
The Woodlands, Texas 77380
Attention: Chief Financial Officer
Telecopy Number: 281.210.2601
Telephone Number: 281.362.8998
E-mail: cmerdian@lgihomes.com


If to the Administrative Agent:


Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: Doug Carman
Telecopier: 713.739.1077
Telephone: 713.319.1412
E-mail: doug.carman@wellsfargo.com


- 108 -




--------------------------------------------------------------------------------



with a copy to:


Wells Fargo Bank, National Association
2030 Main Street, Suite 800
Irvine, California 92614
Attention: Stacy Novack
Telecopier: 949.851.9728
Telephone: 949.251.4358
E-mail: novacks@wellsfargo.com with a copy to
Wells Fargo Bank, National Association
Shared Credit Management
333 South Grand Avenue, 9th Floor
Los Angeles, California 90071
Attention: Rita Swayne
Telecopier: 866.600.0943
Telephone: 213.253.6021
E-mail: swayner@wellsfargo.com
If to the Administrative Agent under Article II: Wells Fargo Bank, National
Association
Minneapolis Loan Center
MAC N93039300-110085
600 South 4th Street, 98th Floor
Minneapolis, Minnesota 55415
Attn: Alyssa LyngstadScott Brouwer
Telecopier: 877.407.4676
Telephone: 612.316.0114612.673.8559
E-mail: Alyssa.Lyngstadscott.a.brouwer@wellsfargo.com


If to the Issuing Bank:


Wells Fargo Bank, National Association
2030 Main Street, Suite 800
Irvine, California 92614
Attention: Stacy Novack
Telecopier: 949.851.9728
Telephone: 949.251.4358
E-mail: novacks@wellsfargo.com with a copy to


- 109 -




--------------------------------------------------------------------------------



Wells Fargo Bank, National Association
1000 Louisiana St., 16th Floor
Houston, Texas 77002
Attention: Doug Carman
Telecopier: 713.739.1077
Telephone: 713.319.1412
E-mail: doug.carman@wellsfargo.com


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of three (3) days after the
deposit in the United States Postal Service mail, postage prepaid and addressed
to the address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted; (iii)
if hand delivered or sent by overnight courier, when delivered; or (iv) if
delivered in accordance with Section 9.5 to the extent applicable; provided,
however, that, in the case of the immediately preceding clauses (i), (ii) and
(iii), non-receipt of any communication as of the result of any change of
address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.


Section 13.2 Expenses.
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents and of the Administrative Agent in connection with the review of
Properties for inclusion in calculations of the Borrowing Base and the
Administrative Agent’s other activities under Article IV and the reasonable fees
and disbursements of counsel to the Administrative Agent relating to all such
activities, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the
Administrative Agent pursuant to the Loan
- 110 -




--------------------------------------------------------------------------------



Documents, (c) to pay, and indemnify and hold harmless the Administrative Agent,
the Issuing Bank and the Lenders from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined to be payable in connection with the
execution and delivery of any of the Loan Documents, or consummation of any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, any Loan Document and (d) to the extent not already covered by any
of the preceding subsections, to pay or reimburse the fees and disbursements of
counsel to the Administrative Agent incurred in connection with the
representation of the Administrative Agent in any matter relating to or arising
out of any bankruptcy or other proceeding of the type described in Sections
11.1(e) or 11.1(f), including, without limitation (i) any motion for relief from
any stay or similar order, (ii) the negotiation, preparation, execution and
delivery of any document relating to the Obligations and (iii) the negotiation
and preparation of any debtor-in-possession financing or any plan of
reorganization of the Borrower or any other Loan Party, whether proposed by the
Borrower, such Loan Party, the Lenders or any other Person, and whether such
fees and expenses are incurred prior to, during or after the commencement of
such proceeding or the confirmation or conclusion of any such proceeding. If the
Borrower shall fail to pay any amounts required to be paid by it pursuant to
this Section, the Administrative Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and such amounts shall be deemed to be Obligations
owing hereunder.


Section 13.3 Stamp, Intangible and Recording Taxes.


The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges (but in no event Excluded Taxes)
and shall indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes, fees or charges, which may be payable or
determined to be payable in connection with the execution, delivery, recording,
performance or enforcement of this Agreement, the Notes and any of the other
Loan Documents, the amendment, supplement, modification or waiver of or consent
under this Agreement, the Notes or any of the other Loan Documents or the
perfection of any rights or Liens under this Agreement, the Notes or any of the
other Loan Documents.


Section 13.4 Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, and each Participant, at any time or from time to time while an Event of
Default exists, without notice to the Borrower or to any other Person, any such
notice being hereby expressly waived, but in the case of the Issuing Bank, a
Lender, an Affiliate of the Issuing Bank or a Lender, or a Participant, subject
to receipt of the prior written consent of the Requisite Lenders exercised in
their sole discretion, to set off and to appropriate and to apply any and all
deposits (general or special, including, but not limited to, indebtedness
evidenced by certificates of deposit, whether matured or unmatured) and any
other indebtedness at any time held or owing by the Administrative Agent, the
Issuing Bank, such Lender, any Affiliate of the Administrative Agent, the
Issuing Bank or such Lender, or such Participant, to or for the credit or the
account of the Borrower against and on account of any of the Obligations,
irrespective of whether or not any or all of the Loans and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2, and although such Obligations shall be contingent or unmatured.
Notwithstanding anything to the contrary in this Section, if any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.9 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank and the
- 111 -




--------------------------------------------------------------------------------



Lenders and (y) such Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.


Section 13.5 Litigation; Jurisdiction; Other Matters; Waivers.


(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR
DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE
LOAN DOCUMENTS.


(b) THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, THE ISSUING BANK, OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH
PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE


- 112 -




--------------------------------------------------------------------------------



AGENT, THE ISSUING BANK OR ANY LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN
ANY OTHER APPROPRIATE JURISDICTION.


(c) THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR
OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN.


(d) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.


Section 13.6 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Eligible Assignee in accordance with the provisions of the immediately following
subsection (b), (ii) by way of participation in accordance with the provisions
of the immediately following subsection (d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of the immediately
following subsection (e) (and, subject to the last sentence of the immediately
following subsection (b), any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in the immediately following subsection (d) and, to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:


(i) Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of an assigning
Revolving Lender’s Revolving Commitment and/or the Loans at the time owing to
it, or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and


(B) in any case not described in the immediately preceding subsection (A), the
aggregate amount of the Revolving Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Revolving Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (in each case, determined as of the date
the Assignment and
- 113 -




--------------------------------------------------------------------------------



Assumption with respect to such assignment is delivered to the Administrative
Agent or, if the “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date) shall not be less than $5,000,000 in the case of any
assignment of a Revolving Commitment, unless the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld or delayed); provided,
however, that if, after giving effect to such assignment, the amount of the
Commitment held by such assigning Lender or the outstanding principal balance of
the Loans of such assigning Lender, as applicable, would be less than $5,000,000
in the case of a Commitment or Revolving Loans, then such assigning Lender shall
assign the entire amount of its Commitment and the Loans at the time owing to
it.


(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Commitment assigned.


(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (i)(B) of this subsection (b) and, in addition:


(A) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of a Revolving
Commitment if such assignment is to a Person that is not already a Lender with a
Commitment, an Affiliate of such a Lender or an Approved Fund with respect to
such a Lender; and


(B) the consent of the Issuing Bank and the Swingline Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of a Revolving Commitment.


(C) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default exists at the time of
such assignment or (y) such assignment is to a Lender, an Affiliate of a Lender
or an Approved Fund; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof.


(iv) Assignment and Acceptance; Notes. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $4,500 ($7,500 for any
Defaulting Lender) for each assignment (which fee the Administrative Agent may,
in its sole discretion, elect to waive), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire. If requested by the transferor Lender or the assignee, upon the
consummation of any assignment, the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the assignee and such transferor Lender, as appropriate.


(v) No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).


- 114 -




--------------------------------------------------------------------------------



(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.


(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Bank, the Swingline Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swingline Loans in
accordance with its Revolving Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4, 13.2 and 13.10 and the other
provisions of this Agreement and the other Loan Documents as provided in Section
13.11 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).
(c) Register. The Administrative Agent, acting solely for this purpose as a non-
fiduciary agent of the Borrower, shall maintain at the Principal Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a


- 115 -




--------------------------------------------------------------------------------



portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (iii) the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to (w) increase such Lender’s Commitment, (x)
extend the date fixed for the payment of principal on the Loans or portions
thereof owing to such Lender, (y) reduce the rate at which interest is payable
thereon or (z) release any Guarantor from its Obligations under the Guaranty
except as contemplated in Section 4.6, in each case, as applicable to that
portion of such Lender’s rights and/or obligations that are subject to the
participation. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.10, 5.1, 5.4 (subject to the requirements and
limitations therein, including the requirements under Section 3.10(g) (it being
understood that the documentation required under Section 3.10(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 5.6 as if it were an assignee under subsection (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 5.1 or 3.10, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Regulatory Change that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 13.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non- fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.


(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(f) No Registration. Each Lender agrees that, without the prior written consent
of the Borrower and the Administrative Agent, it will not make any assignment
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any
- 116 -




--------------------------------------------------------------------------------



Loan or Note under the Securities Act or any other securities laws of the United
States of America or of any other jurisdiction.


(g) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.


Section 13.7 Amendments and Waivers.


(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto. Subject to the immediately following subsection (c), any term of
this Agreement or of any other Loan Document relating to the rights or
obligations of the Revolving Lenders, and not any other Lenders, may be amended,
and the performance or observance by the Borrower or any other Loan Party or any
Subsidiary of any such terms may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, and only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party a party thereto).
Notwithstanding anything to the contrary contained in this Section, the Fee
Letter may only be amended, and the performance or observance by any Loan Party
thereunder may only be waived, in a writing executed by the parties thereto.


(b) Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:


(i) increase (or reinstate) the Commitments of a Lender or subject a Lender to
any additional obligations without the written consent of such Lender;
(ii) reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-
Default Rate, retraction of the imposition of interest at the Post-Default Rate
and amendment of the definition of “Post-Default Rate”;
(iii) reduce the amount of any Fees payable to a Lender without the written
consent of such Lender;
(iv) modify the definitions of “Revolving Loan Termination Date” (except in
accordance with Section 2.14) or “Revolving Commitment Percentage,” otherwise
postpone any date fixed for, or forgive, any payment of principal of, or
interest on, any Revolving Loans or for


- 117 -




--------------------------------------------------------------------------------



the payment of Fees or any other Obligations owing to the Revolving Lenders, or
extend the expiration date of any Letter of Credit beyond the date that is
thirty days prior to the Revolving Loan Termination Date, in each case, without
the written consent of each Revolving Lender directly affected thereby;
(v) modify the definition of “Pro Rata Share” or amend or otherwise modify the
provisions of Section 3.2 without the written consent of each Lender;


(vi) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;


(vii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Revolving Lenders required to make
any determinations or waive any rights hereunder or to modify any provision
hereof without the written consent of each Revolving Lender;


(viii) release any Guarantor from its obligations under the Guaranty (except as
contemplated in Section 4.6) without the written consent of each Lender;


(ix) amend, or waive the Borrower’s compliance with, Section 2.16 without the
written consent of each Lender;


(x) intentionally omitted;


(xi) amend or otherwise modify the provisions of Section 3.3 without the written
consent of each Lender.


(c) Amendment of Administrative Agent’s Duties, Etc. Unless in writing and
signed by the Administrative Agent, in addition to the Lenders required
hereinabove to take such action, no amendment, waiver or consent shall affect
the rights or duties of the Administrative Agent under this Agreement or any of
the other Loan Documents. Any amendment, waiver or consent relating to Section
2.4 or the obligations of the Issuing Bank or the Swingline Lender under this
Agreement or any other Loan Document shall, in addition to the Lenders required
hereinabove to take such action, require the written consent of the Issuing Bank
or the Swingline Lender. No amendment, modification or consent with respect to
this Agreement or any Loan Document altering the ratable treatment of Guaranteed
Obligations arising under Specified Derivatives Contracts resulting in such
Guaranteed Obligations being junior in right of payment to principal on the
Loans or resulting in Guaranteed Obligations owing to any Specified Derivative
Provider becoming unsecured to the extent such Guaranteed Obligations are to be
secured in accordance with the terms hereof (other than releases of Liens
applicable to all Lenders permitted in accordance with the terms hereof), in
each case in a manner adverse to any Specified Derivative Provider, shall be
effective without the written consent of such Specified Derivative Provider
(which written consent shall not be unreasonably delayed, withheld or
conditioned). Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitments of any Defaulting Lender may not be increased,
reinstated or extended without the written consent of such Defaulting Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the written consent of such
Defaulting Lender. No waiver shall extend to or affect
- 118 -




--------------------------------------------------------------------------------



any obligation not expressly waived or impair any right consequent thereon and
any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose set forth therein. No course of dealing or
delay or omission on the part of the Administrative Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. Any Event of Default occurring hereunder shall continue to
exist until such time as such Event of Default is waived in writing in
accordance with the terms of this Section, notwithstanding any attempted cure or
other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.


(d) Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.7, if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Bank. Any such amendment shall become effective without any further
action or consent of any of other party to this Agreement.


(e) Replacement Rate Amendment. Notwithstanding anything to the contrary
contained herein, the Administrative Agent and the Borrower may, without the
consent of any Lender, enter into amendments or modifications to this Agreement
or any of the other Loan Documents or to enter into additional Loan Documents as
the Administrative Agent reasonably deems appropriate in order to implement any
Replacement Rate or otherwise effectuate the terms of Section 5.2(b) in
accordance with the terms of Section 5.2(b).


(f) Amendment and Restatement. Notwithstanding anything to the contrary
contained in this Agreement, each Lender hereby irrevocably authorizes the
Administrative Agent on its behalf, and without further consent of any Lender
(but with the consent of the Borrower and the Administrative Agent) to amend and
restate this Agreement if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have been terminated, such
Lender shall have no other commitment or other obligation hereunder and shall
have been paid in full all principal, interest and other amounts owing to it or
accrued for its account under this Agreement.


Section 13.8 Nonliability of Administrative Agent and Lenders.


The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Bank and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan Party. None
of the Administrative Agent, the Issuing Bank or any Lender undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.


Section 13.9 Confidentiality.
The Administrative Agent, the Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below), but in any event may make
disclosure: (a) to its Affiliates and to its
- 119 -




--------------------------------------------------------------------------------



and its Affiliates’ other respective Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; (c) as required or
requested by any Governmental Authority or representative thereof or pursuant to
legal process or in connection with any legal proceedings, or as otherwise
required by Applicable Law; (d) to the Administrative Agent’s, Issuing Bank’s or
such Lender’s independent auditors, consultants and other professional advisors
(provided they shall be notified of the confidential nature of the Information);
(e) in connection with the exercise of any remedies under any Loan Document (or
any Specified Derivatives Contract) or any action or proceeding relating to any
Loan Document (or any such Specified Derivatives Contract) or the enforcement of
rights hereunder or thereunder; (f) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Affiliate of the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it; (h)
to bank trade publications, such information to consist of deal terms and other
information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent, the Issuing Bank and each Lender may disclose any such
confidential Information, without notice to the Borrower or any other Loan
Party, to Governmental Authorities in connection with any regulatory examination
of the Administrative Agent, the Issuing Bank or such Lender or in accordance
with the regulatory compliance policy of the Administrative Agent, the Issuing
Bank or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Bank on a nonconfidential basis
prior to disclosure by the Borrower, any other Loan Party, any other Subsidiary
or any Affiliate, provided that, in the case of any such information received
from the Borrower, any other Loan Party, any other Subsidiary or any Affiliate
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


Section 13.10 Indemnification.


(a) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Issuing Bank, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party) (which counsel may be employees of any
Indemnified Party), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated
- 120 -




--------------------------------------------------------------------------------



hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower, any other Loan Party or any other
Subsidiary, or any Environmental Claim related in any way to the Borrower, any
other Loan Party or any other Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, any other Loan Party or any other Subsidiary, and
regardless of whether any Indemnified Party is a party thereto, (v) any claim
(including without limitation, any Environmental Claims), investigation,
litigation or other proceeding (whether or not the Administrative Agent, the
Issuing Bank or any Lender is a party thereto) and the prosecution and defense
thereof, arising out of or in any way connected with the Loans, this Agreement,
any other Loan Document, or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby, including without
limitation, reasonable attorneys and consultant’s fees, (vi) the Administrative
Agent and Lenders entering into this Agreement, (vii) the establishment of this
credit facility in favor of the Borrower, (viii) the Administrative Agent and/or
Lenders being deemed creditors in possession of the Borrower’s information, (ix)
the Administrative Agent and/or Lenders being deemed material creditors that are
alleged to have exercised direct or indirect influence, (x) exercise by the
Administrative Agent and/or Lenders of any of the rights or remedies available
to them pursuant to any Loan Document, (xi) any civil penalties or fines
assessed by OFAC as a result of the Borrower’s conduct, together with all costs
and expenses related thereto, or (xii) the violation of, or non-compliance with,
any Applicable Law; provided, however, that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnified Party.


(b) If and to the extent that the obligations of the Borrower under this Section
are unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(c) The Borrower’s obligations under this Section shall survive any termination
of this Agreement and the other Loan Documents and the payment in full in cash
of the Obligations, and are in addition to, and not in substitution of, any of
the other obligations set forth in this Agreement or any other Loan Document to
which it is a party.


References in this Section 13.10 to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers. This Section 13.10 shall not apply with respect to taxes
other than any taxes that represent losses, claims, damages, etc. arising from
any non-tax claim.


Section 13.11 Termination; Survival.
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled, (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and the Issuing Bank is no longer obligated under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Bank and the Lenders are entitled under the provisions of Sections 3.10,
5.1, 5.4, 12.8, 13.2 and 13.10 and any other provision of this Agreement and the
other Loan Documents, and the provisions of Section 13.5 and Section 13.17,
shall continue in full force and effect and shall protect the Administrative
Agent, the Issuing Bank and the Lenders (i) notwithstanding
- 121 -




--------------------------------------------------------------------------------



any termination of this Agreement, or of the other Loan Documents, against
events arising after such termination as well as before and (ii) at all times
after any such party ceases to be a party to this Agreement with respect to all
matters and events existing on or prior to the date such party ceased to be a
party to this Agreement.


Section 13.12 Severability of Provisions.


If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 13.13 GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 13.14 Counterparts.


To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all Persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.


Section 13.15 Obligations with Respect to Loan Parties and Subsidiaries.


The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties and Subsidiaries as specified herein shall be
absolute and not subject to any defense the Borrower may have that the Borrower
does not control such Loan Parties or Subsidiaries.


Section 13.16 Independence of Covenants.


All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 13.17 Limitation of Liability.


None of the Administrative Agent, the Issuing Bank, any Lender, or any of their
respective Related Parties shall have any liability with respect to, and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, consequential or punitive damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way
- 122 -




--------------------------------------------------------------------------------



related to, this Agreement, any of the other Loan Documents or any of the
transactions contemplated by this Agreement or any of the other Loan Documents.


Section 13.18 Entire Agreement.


This Agreement and the other Loan Documents embody the final, entire agreement
among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. To the extent any term of this Agreement is
inconsistent with a term of any other Loan Document to which the parties of this
Agreement are party, the term of this Agreement shall control to the extent of
such inconsistency. There are no oral agreements among the parties hereto.


Section 13.19 Construction.


The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.


Section 13.20 Headings.


The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.


Section 13.21 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


(a) the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and


(b) the effects of any Bail-in Action on any such liability, including, if
applicable: (i)  a reduction in full or in part or cancellation of any such
liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of any
Write-Down and Conversion Powers of the applicable Resolution Authority.
- 123 -




--------------------------------------------------------------------------------



Section 13.22 Amended and Restated Credit Agreement.


(a) This Agreement shall amend and restate the Existing Credit Agreement in its
entirety. Without limiting the generality of the foregoing, (a) the Existing
Credit Agreement is merged and incorporated into this Agreement and (b) this
Agreement shall supersede and control any inconsistent provision in the Existing
Credit Agreement. All references in the Loan Documents (including the Existing
Loan Documents) to the Existing Credit Agreement are hereby modified and shall
now be deemed to refer to this Agreement. All references in the Loan Documents
(including the Existing Loan Documents) to the Obligations, the Notes, the Loan
Documents and other terms defined herein are hereby modified and shall now be
deemed to refer to such terms and items as defined or described in this
Agreement. The Guaranty shall guarantee the Notes and the Guaranteed Obligations
as defined and described in this Agreement. Without limiting the foregoing and
in confirmation of the Liens intended to be granted pursuant to the Loan
Documents (including any Existing Loan Documents), each Loan Party grants,
conveys, and assigns to the Administrative Agent, as agent for the Lenders, a
lien against and security interest in all collateral (if any) described in such
Loan Documents as security for the Guaranteed Obligations. Except as modified
hereby or by any other Loan Document (whether dated as of or prior to the
Agreement Date) which expressly modifies any of the Existing Loan Documents, all
of the terms and provisions of the Existing Loan Documents (including schedules
and exhibits thereto), and the indebtedness, duties and obligations thereunder,
are ratified and affirmed in all respects and shall remain in full force and
effect. This Agreement shall not, however, constitute a novation of the Loan
Parties’ indebtedness, duties and obligations under or with respect to the
Existing Loan Documents, the Existing Loans thereunder or the Existing Letters
of Credit issued thereunder.


(b) In furtherance of the foregoing, on the Agreement Date (i) all outstanding
Existing Loans shall continue to be Revolving Loans hereunder and each
applicable Existing Lender shall be deemed to sell, and each New Lender and each
Existing Lender whose Revolving Commitments are increasing on the Agreement Date
shall be deemed to purchase, an interest therein as required to establish
Revolving Loans for each of the Revolving Lenders based on such Revolving
Lender’s Revolving Commitment Percentage, and the Administrative Agent shall
make such transfers of funds as are necessary in order that the outstanding
balances of such Revolving Loans and any other Revolving Loans funded on the
Agreement Date, reflect the Revolving Commitments of the Lenders hereunder; (ii)
all Existing Letters of Credit shall continue to be Letters of Credit hereunder
and each applicable Existing Lender that is a Revolving Lender shall be deemed
to sell, and each New Lender and each Existing Lender whose Revolving
Commitments are increasing on the Agreement Date shall be deemed to purchase, an
interest therein as required to establish the Letter of Credit participations
therein in accordance with its respective Revolving Commitment Percentage; (iii)
there shall have been credited to the Existing Lenders all accrued but unpaid
interest due on the Existing Loans and Existing Letters of Credit to but
excluding the Agreement Date; and (iv) there shall have been credited to the
Existing Lenders all accrued but unpaid fees under the Existing Loans and
Existing Letters of Credit owing to but excluding the Agreement Date and all
other amounts, costs and expenses then owing to any of the Existing Lenders
and/or the Administrative Agent under the Existing Loan Agreement, regardless of
whether such amounts would otherwise be due and payable at such time pursuant to
the terms of the Existing Loan Agreement.


(c) On the Effective Date, the commitment of each Lender that is a party to the
Existing Credit Agreement, but not a party to this Agreement (other than for
purposes of this Section
13.22) (an “Exiting Lender”), shall be terminated, all outstanding obligations
owing to such Exiting Lenders under the Existing Credit Agreement on the
Effective Date shall be paid in full as provided in this Section, and each
Exiting Lender shall cease to be a Lender under this Agreement; provided,
however, that, notwithstanding anything else provided herein or otherwise, any
rights of an Exiting Lender under the Loan Documents that are intended by their
express terms to survive termination of the
- 124 -




--------------------------------------------------------------------------------



Revolving Commitments and/or the repayment, satisfaction or discharge of
obligations under any Loan
Document shall survive for such Exiting Lender hereunder.
Section 13.23 Acknowledgment Regarding Any Supported QFCs.


To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Derivatives Contract or any other agreement or instrument
that is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regime”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):


(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.


(b)  As used in this Section, the following terms have the following meanings:


(i)  “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.


(ii)  “Covered Entity” means any of the following:


(A)  a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);


(B)  a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or


(C)  a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).


(iii)  “QFC” has the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
- 125 -




--------------------------------------------------------------------------------



CONSENT, REAFFIRMATION, AND AGREEMENT OF SUBSIDIARY GUARANTORS


        Each of the undersigned, in favor of and for the benefit of the Lenders
and Administrative Agent, (a) acknowledges receipt of the foregoing Second
Amendment to Fourth Amended and Restated Credit Agreement (the “Agreement”), (b)
consents to the execution and delivery of the Agreement, and (c) reaffirms all
of its obligations and covenants under that certain (i) Fourth Amended and
Restated Subsidiary Guaranty dated as of May 6, 2019 (as heretofore amended,
restated or otherwise modified from time to time, the “Subsidiary Guaranty”),
and (ii) each of the Loan Documents to which it is a party (together with the
Subsidiary Guaranty, as heretofore amended, restated or otherwise modified from
time to time, the “Guarantor Documents”), and agrees that none of its
obligations and covenants shall be reduced or limited by the execution and
delivery of the Agreement.


        Each of the undersigned hereby acknowledges and agrees that, as of the
date hereof, and after giving effect to the terms hereof, (i) there exists (x)
 no Default or Event of Default and (y) no right of offset, defense,
counterclaim, claim, or objection in favor of any Subsidiary Guarantor arising
out of or with respect to any of the Loans or other obligations of the Borrower
or the Subsidiary Guarantor owed to the Administrative Agent and the Lenders
party to the Agreement under the Credit Agreement, Guarantor Documents or any
other Loan Document, and (ii) each of the undersigned releases and forever
discharges the Administrative Agent and the Lenders, their agents, servants,
employees, directors, officers, attorneys, branches, affiliates, subsidiaries,
successors and assigns and all persons, firms, corporations and organizations
acting or who have acted in their behalf of and from all damage, loss, claims,
demands, liabilities, obligations, actions and causes of action whatsoever which
they or any of them may now have or claim to have against the Administrative
Agent and the Lenders or any of the other persons or entities described in this
clause (ii) as of the date hereof, and whether presently known or unknown, and
of every nature and extent whatsoever on account of or in any way touching,
concerning, arising out of or founded upon the Guarantor Documents.


        This Consent, Reaffirmation, and Agreement of Subsidiary Guarantors
(this “Consent”) may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts, taken
together, shall constitute but one and the same instrument. This Consent may be
executed by each party on separate copies, which copies, when combined so as to
include the signatures of all parties, shall constitute a single counterpart of
the Consent. Delivery by one or more parties hereto of an executed counterpart
of this Consent via facsimile, telecopy, or other electronic method of
transmission pursuant to which the signature of such party can be seen
(including, without limitation, Adobe Corporation’s Portable Document Format)
shall have the same force and effect as the delivery of an original executed
counterpart of this Consent. Any party delivering an executed counterpart of
this Consent by facsimile or other electronic method of transmission shall also
deliver an original executed counterpart, but the failure to do so shall not
affect the validity, enforceability, or binding effect of this Consent.


[CONTINUED ON FOLLOWING PAGE.]




--------------------------------------------------------------------------------



Dated as of April 30, 2020


SUBSIDIARY GUARANTORS:
LGI HOMES-TEXAS, LLC
LGI HOMES AZ CONSTRUCTION, LLC
LGI HOMES – E SAN ANTONIO, LLC
LGI HOMES – ARIZONA, LLC
LGI HOMES – FLORIDA, LLC
LGI HOMES – GEORGIA, LLC
LGI CROWLEY LAND PARTNERS, LLC
LGI HOMES CORPORATE, LLC
LGI HOMES SERVICES, LLC,
LGI HOMES AZ SALES, LLC
LGI HOMES – NEW MEXICO, LLC
LGI HOMES NM CONSTRUCTION, LLC
LUCKEY RANCH PARTNERS, LLC
LGI HOMES – COLORADO, LLC
LGI HOMES – NC, LLC
LGI HOMES – SC, LLC
LGI HOMES – TENNESSEE, LLC
LGI HOMES – WASHINGTON, LLC
LGI HOMES – OREGON, LLC
LGI HOMES – ALABAMA, LLC
LGI HOMES – MINNESOTA, LLC
LGI HOMES – OKLAHOMA, LLC
LGI LIVING, LLC
LGI HOMES – CALIFORNIA, LLC
LGI HOMES – MARYLAND, LLC
LGI HOMES – VIRGINIA, LLC
LGI HOMES – WEST VIRGINIA, LLC
LGI HOMES – WISCONSIN, LLC
LGI LEASING, LLC
LGI HOMES – PENNSYLVANIA, LLC
LGI HOMES – UTAH, LLC


By: LGI Homes Group, LLC,
its Manager




By: /s/ Eric T. Lipar_______________ 
Name: Eric T. Lipar
Title: Manager










[Signature Page – Consent of Subsidiary Guarantors]




--------------------------------------------------------------------------------



LGI HOMES – NEVADA, LLC




By: /s/ Eric T. Lipar__________________________
Name: Eric T. Lipar
Title: Authorized Signatory




RIVERCHASE ESTATES PARTNERS, LLC


By: LGI Homes Group, LLC,
         its Sole Member




By: /s/ Eric T. Lipar___________________
Name: Eric T. Lipar
Title: Manager


LGI HOMES GROUP, LLC




By: /s/ Eric T. Lipar__________________________
Name: Eric T. Lipar
Title: Manager


































[Signature Page – Consent of Subsidiary Guarantors]





